     Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 1 of 158 PageID #:16




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    In re:                                   Chapter 7

    Mack Industries, Ltd., et al.,           Bankruptcy No. 17-09308
                                             (Jointly Administered)
                            Debtors.1
                                             Honorable Carol A. Doyle

    Ronald R. Peterson, as chapter 7
    trustee for Mack Industries Ltd.,

                            Plaintiff,

    v.                                       Adversary No. 19-00522

    TTS Granite Inc.,

               Defendant.


                        TRUSTEE’S MOTION FOR LEAVE TO APPEAL
         Two different bankruptcy judges reviewed substantially similar complaints on
motions to dismiss. One judge found that a corporation did not get reasonably
equivalent value when its owners looted it, while the other found that the
corporation did get reasonably equivalent value. The latter judge, who dismissed
the plaintiff’s claim with prejudice, improperly assumed facts outside the complaint
and drew inferences in the defendant’s favor. This ruling will likely affect 267
similar cases that remain pending before the bankruptcy judge. This Court should
therefore grant the plaintiff leave to appeal to correct this error.


1The debtors, with their respective bankruptcy case numbers, are as follows: Mack
Industries, Ltd. (17-09308); Oak Park Avenue Realty, Ltd. (17-16651); Mack
Industries II, LLC (17-16859); Mack Industries III, LLC (17-17106); Mack
Industries IV, LLC (17-17109); Mack Industries V, LLC (18-03445); and Mack
Industries VI, LLC (18-03451).




         {00180105 2}
     Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 2 of 158 PageID #:17




                                  1. BACKGROUND.

       The question this appeal presents is whether the bankruptcy judge erred in
finding—on a motion to dismiss and without evidence—that a debtor received
reasonably equivalent value when the debtor’s owners pillaged it to benefit
themselves and their other entities. The bankruptcy judge below made such a
finding and, on that basis, dismissed a constructive fraudulent transfer claim with
prejudice. Order (attached as Ex. A); Mem. Op. (attached as Ex. B), at 5–11. This
was an error, and its prompt correction will speed the resolution of this case and
267 others that remain pending below.

1.1. General background.

       This case is one of 436 lawsuits brought by Ronald R. Peterson, not
individually, but as trustee (the “Trustee”) for the bankruptcy estates of Mack
Industries Ltd. (the “Debtor”) and related debtors, seeking to avoid and recover
fraudulent obligations and transfers. The parties resolved nearly 40% of these
cases, but there are 268 cases still pending before the bankruptcy judge who issued
the order subject to appeal and two cases still pending before a different bankruptcy
judge.

       James K. McClelland and his son James H. McClelland owned the Debtor and
many other entities, and they used them to run several different real-estate related
businesses. The Debtor had financial difficulties, so the McClellands caused the
Debtor filed a voluntary chapter 11 bankruptcy case on March 24, 2017. The
bankruptcy court converted the Debtor’s case to a chapter 7 bankruptcy case, and
the Trustee serves as the trustee in that case and in six other cases for related
debtors. Creditors have filed proofs of claim alleging that these debtors owe tens of
millions of dollars in unpaid debt.

       A chapter 7 trustee has several statutory duties, including the duty to “collect
and reduce to money the property of the estate for which such trustee serves” and to
distribute that money to creditors. 11 U.S.C. §§ 704(a)(1), 726. As part of this


{00180105 2}                              —2—
     Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 3 of 158 PageID #:18




process, a trustee may avoid and recover fraudulent transfers under federal or state
law. Id. § 548 (trustee may avoid fraudulent transfers and obligations); id. § 544(b)
(trustee may avoid any transaction that a creditor may avoid under “applicable
law”); 740 Ill. Comp. Stat. 160/1–12 (creditors may avoid transactions under the
Illinois Uniform Fraudulent Transfer Act); 11 U.S.C. § 550 (trustee may recover
from defendant value of avoided transaction). A trustee may avoid as a fraudulent
transfer any obligation that a debtor incurred or transfer that a debtor made
“without receiving a reasonably equivalent value in exchange for the transfer or
obligation” and while insolvent or in an otherwise fragile financial condition. 740 Ill.
Comp. Stat. 160/5(a)(1). Accord 11 U.S.C. § 548(a)(1)(B).

1.2. The complaint in this case.

       In his complaint, the Trustee alleged the following:

       James K. McClelland owned the Debtor and managed it with his son James H.
McClelland. Am. Compl. (attached as Ex. C), at ¶¶ 6–7. The McClellands used TTS
Granite Inc., a Chicagoland stone vendor, to fabricate and install granite and
related products in real estate owned by the McClelland family, by the McClelland
family’s other entities, and by others. Id. ¶¶ 13–14.

       Between September 13, 2013, and March 27, 2015, the McClellands caused the
Debtor to pay TTS $317,700.65 for granite, related products, and installation
services to improve parcels of real estate that the Debtor did not own. Id. ¶ 66,
ex. A. The McClellands did so to benefit themselves and their other entities, who
owned the improved parcels of real estate. Id. ¶ 75. The Debtor had no need or
legitimate business purpose to pay for goods or services that TTS provided to the
McClellands and their other entities.

       The McClellands caused the Debtor to make the payments at issue as part of a
larger scheme to hinder, delay and defraud the Debtor’s creditors, including
American Residential Leasing Company LLC. Id. ¶¶ 13–63. Uniquely, the Debtor’s



{00180105 2}                             —3—
     Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 4 of 158 PageID #:19




agent admitted to the Debtor’s fraudulent intent. Id. ¶ 27 (“Specifically, in June
2014, Workman told Byce that, absent a modification, the Debtor would transfer its
assets to related entities for nothing in return to hinder American Residential’s
ability to exercise its legal remedies as a creditor or otherwise.”). In addition, many
badges of fraud exist with respect to the obligations and transfers at issue. See id.
¶¶ 97–100; 740 Ill. Comp. Stat. 5(b) (providing non-exclusive list of factors to
consider in determining actual intent). The Debtor made the payments while it was
insolvent or otherwise in a precarious financial condition. Id. ¶¶ 80–90. Because the
McClellands looted the Debtor, using its money to buy goods and services from TTS
for themselves and their other entities, the Debtor did not get anything in return—
that is, it did not get reasonably equivalent value. Id. ¶¶ 72–79.

       Based on these allegations and others, the Trustee seeks to avoid and recover
the payments that the Debtor made to TTS as fraudulent transfers. TTS responded
with a motion to dismiss the Trustee’s complaint on various grounds, including
failure to state a claim.

1.3. The complaint in the River West case.

       The McClellands’ pillaging of the Debtor was not confined to the transactions
with TTS. The Trustee filed a total of 436 lawsuits seeking to avoid fraudulent and
preferential transactions that the Debtor had to others. The defendant in one of
those other cases was River West Realty Ltd. Am. Compl. (attached as Ex. D). The
fundamental fact pattern in the River West case was the same as in this case: the
McClellands used River West to obtain services for their other entities, and they
caused the Debtor to pay for those services while it was insolvent. Id. ¶¶ 66–96.
Many of the same allegations appear in the River West complaint as in the TTS
complaint. Compare Ex. C with Ex. D.

       The judge hearing the bulk of the Trustee’s lawsuits recused herself from the
River West case, which was reassigned to another bankruptcy judge. Like TTS,



{00180105 2}                             —4—
     Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 5 of 158 PageID #:20




River West filed a motion to dismiss on various grounds, including failure to state a
claim.

1.4. The judges’ rulings.

       The River West judge ruled first. Order (attached as Ex. E). As relevant to this
appeal, the judge ruled that when the McClellands looted the Debtor, the Debtor did
not receive reasonably equivalent value in exchange:
               Defendant also argues that Trustee merely states
               Defendant did not receive reasonably equivalent value
               without anything to support that statement. Again, the
               Complaint shows otherwise. Trustee specifically alleges
               that “the real estate that River West located was acquired
               by Mack Industries II LLC, Mack Industries III LLC,
               Mack LOC I LLC, Wheelhouse Investments I LLC, and
               others.” Trustee also alleges that “[b]ecause the Debtor
               did not own the real estate that River West located,
               Debtor did not benefit at all from River West’s services.”
               Finally, Trustee also alleges Debtor was insolvent when it
               made the transfers, citing Debtor’s books and records.
               Thus, Trustee has pled his claim for constructive fraud
               under Count I with the requisite specificity the Federal
               Rules of Civil Procedure demand, and he supported each
               element of constructive fraud with proper factual
               allegations. Defendant’s motion is therefore denied with
               respect to Count I.

Id. at 5 (citations omitted).

       Later, in the TTS case that is the subject of this appeal, the bankruptcy judge
ruled that the Debtor did receive reasonably equivalent value when the
McClellands looted it because it “got what it paid for.” Ex. B, at 10. In coming to this
conclusion, the bankruptcy judge made several factual findings that contradicted
the Trustee’s complaint:
               Determining whether a debtor received reasonably
               equivalent value for the transfer involves a three-part
               inquiry: (1) did the debtor receive some value, (2) was the
               value received in exchange for the transfer by the debtor,



{00180105 2}                              —5—
     Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 6 of 158 PageID #:21




               and (3) did the value received by the debtor have a
               reasonable equivalence to what the debtor transferred.
               Here, the trustee does not dispute that Mack ordered the
               goods and services and paid a reasonable price for them,
               so the second and third inquiries are not contested. The
               parties dispute whether the facts alleged can establish
               that Mack received value when TTS fabricated and
               installed granite at the direction of Mack in properties
               owned by third parties.
               …
               Here, the trustee does not contend that Mack paid TTS
               more than the granite was worth or that Mack paid the
               debt of another party. Instead, the trustee argues that
               Mack received nothing even though TTS provided exactly
               what Mack paid for. In effect, the trustee seeks to make
               TTS pay, literally, for Mack’s decisions regarding where
               to install the purchased granite. The trustee’s argument
               fails.
               As explained above, in determining whether Mack got
               reasonably equivalent value, the court must examine only
               the specific transactions at issue, not Mack’s overall
               financial condition or any fraudulent scheme that Mack’s
               management might have been perpetrating. It is
               undisputed that TTS provided real value to Mack for the
               payments it received. Mack ordered the stonework and
               directed where it was installed. TTS performed the work
               as directed by Mack and was paid a reasonable amount
               for its work. Like the airline tickets purchased in Think
               Retail, Mack got what it paid for in each transaction: the
               right to have granite fabricated and installed as it
               directed. The fact that Mack may have used the granite to
               benefit others or that Mack may have been engaging in an
               overall scheme to rid itself of assets does not diminish the
               value TTS provided to Mack. Under the facts alleged in
               the amended complaint, TTS provided reasonably
               equivalent value so the transfers were not constructively
               fraudulent.

Id. at 6–10 (citations omitted; emphasis in original).




{00180105 2}                              —6—
     Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 7 of 158 PageID #:22




       Contrary to the judge’s ruling, the Trustee did dispute that “TSS provided real
value to Mack for the payments it received.” The Trustee alleged that the
McClellands paid for goods and services using the Debtor’s money, but that the
Debtor did not get anything in return because TTS provided the goods and services
to entities other than the Debtor. Nowhere in the complaint did the Trustee allege
that the Debtor ordered the goods and directed TTS to install those goods in other
properties. Nowhere does the Trustee allege that the Debtor received the right to
have granite fabricated and installed as it directed. Instead, the Trustee alleged
that the Debtor paid invoices that TTS issued, and that these invoices were for
goods and services that TTS provided to third parties and not the Debtor. Ex. C,
¶¶ 66–79. In reaching her conclusions, the bankruptcy judge went beyond the facts
alleged in the complaint and drew inferences in TTS’s favor.

       The bankruptcy judge also found that the Debtor was not paying others’ debts,
but the invoices that TTS attached to its motion to dismiss contradict the judge’s
finding. Many are “billed to” individuals and entities other than the Debtor: Mack
Estates, Jim and Jennifer McClelland, and Mack Construction Corporation.
Excerpts from Mot. to Dismiss (attached as Ex. F), at ex. 1. There is no argument
that these were the Debtor’s debts. Even the invoices that are “billed to” the Debtor
are just invoices, not irrefutable proof that the Debtor ordered the goods and
directed them to be installed somewhere, or that the Debtor received reasonably
equivalent value for doing so. TTS could have put anyone’s name in the “billed to”
box. Again, the bankruptcy judge relied on facts outside the complaint and drew
inferences in TTS’s favor.

       Even if one could infer that the Debtor did retain some right or control over
the goods, there was no evidentiary basis to conclude that this limited right is
equivalent to actually receiving the granite and services for which the Debtor paid.
Several of the opinions that the bankruptcy judge relied on were rulings on
summary judgment, where the judge had an opportunity to weight the parties’


{00180105 2}                             —7—
     Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 8 of 158 PageID #:23




evidence. Trauner v. Delta Air Lines Inc. (In re Think Retail Sols. LLC), 2019
Bankr. LEXIS 2031, at *1–3, 2019 WL 2912717 (Bankr. N.D. Ga. Jul. 5, 2019);
Reinbold v. Morton Cmty. Bank (In re Mid-Illini Hardwoods LLC), 576 B.R. 598,
600 (Bankr. C.D. Ill. 2017). Here, the judge was presented with a motion to dismiss:
the parties had not yet had an opportunity for discovery or to present evidence. It
was not proper for the bankruptcy judge to make a factual finding comparing the
value of two disparate property rights when the case was in this posture.

       Further, even if the Debtor did order the goods, it did not get reasonably
equivalent value for doing so. Obligations are avoidable as much as transfers are,
and “if the court avoids an obligation under section 548 or it is otherwise not
binding on the debtor, transfers made by the debtor on account of that obligation
are not made for reasonably equivalent value, and may be set aside as actually or
constructively fraudulent if the other requirements for actual or constructive fraud
are met.” Collier on Bankruptcy ¶ 548.03 (16th ed. 2020). The Trustee alleged that
the Debtor did not get any benefit by incurring obligations that benefitted only third
parties—the McClellands and their other entities—while stiffing its own creditors.

       In reaching the conclusion that a company whose owners pillaged it “got what
it paid for,” the bankruptcy judge assumed facts not in the Trustee’s complaint and
drew inferences in TTS’s favor rather than the Trustee’s. This was not proper on a
motion to dismiss, so this Court should grant the Trustee leave to appeal the
bankruptcy judge’s ruling.


                                    2. DISCUSSION.

       With leave of court, the district court has jurisdiction over appeals from a
bankruptcy court’s interlocutory orders and decrees. 28 U.S.C. § 158(a)(3). To
appeal from a bankruptcy court’s interlocutory order, a party must file a notice of
appeal and a motion for leave to appeal. Fed. R. Bankr. P. 8004(a).




{00180105 2}                              —8—
     Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 9 of 158 PageID #:24




       Motions for leave to appeal are evaluated using the standard for certification
of non-bankruptcy cases for appeal under 28 U.S.C. § 1292(b). In re IFC Credit,
2010 U.S. Dist. LEXIS 31506, at *6–7, 2010 WL 1337142 (N.D. Ill. Mar. 31, 2010).
Under that standard, leave to appeal will be granted when an order “involves a
controlling question of law as to which there is substantial ground for difference of
opinion and … an immediate appeal from the order may materially advance the
ultimate termination of the litigation ….” 28 U.S.C. § 1292(b). These factors are
present here.

2.1. This appeal involves a controlling question of law.

       In this case, the bankruptcy judge applied the wrong legal standard when
evaluating whether the Trustee had pleaded that the debtor did not receive
reasonably equivalent value. In evaluating a complaint on a motion to dismiss, the
court must construe the complaint in the light most favorable to the plaintiff, accept
well-pleaded facts as true, and draw all inferences in the plaintiff’s favor. Reynolds
v. CB Sports Bar Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). A complaint may not be
dismissed “based on a judge’s disbelief of a complaint’s factual allegations.” Neitzke
v. Williams, 490 U.S. 319, 327 (1989).

       The bankruptcy judge concluded that the Debtor “got what it paid for” and
dismissed the Trustee’s constructive fraudulent transfer claim with prejudice based
on that conclusion. In reaching this conclusion, the bankruptcy judge relied on facts
that were not in the Trustee’s complaint and drew inferences in TTS’s favor rather
than the Trustee’s. In doing so, the bankruptcy judge applied the incorrect legal
standard for motions to dismiss. Therefore, a controlling question of law is at issue
in this appeal.

2.2. There is substantial ground for difference of opinion.

       Two different bankruptcy judges reviewed substantially similar complaints on
motions to dismiss. The judge in the River West case reviewed the Trustee’s



{00180105 2}                             —9—
    Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 10 of 158 PageID #:25




allegations and held that they were enough to plead lack of reasonably equivalent
value and to state a claim to avoid constructive fraudulent transfers. The judge in
the TTS case came to the opposite conclusion, holding that the Trustee not only did
not plead enough, but could not plead enough because “the premise of his claim is
faulty.” Ex. B, at 10–11. One claim survived the motion to dismiss, while its twin
was dismissed with prejudice. These conflicting rulings illustrate that there is
substantial ground for difference of opinion regarding the Trustee’s constructive
fraudulent transfer claim.

2.3. An immediate appeal will materially advance the litigation.

       The issue of whether a debtor received reasonably equivalent value is relevant
to other claims that remain pending in the case: the Trustee’s actual fraudulent
transfer claim and TTS’s likely good-faith defense. An immediate appeal will
advance this case, as well as the 267 other similar cases pending before the
bankruptcy judge below.

       A trustee may avoid obligations and transfers that the debtor made “with
actual intent to hinder, delay, or defraud any creditor of the debtor.” 740 Ill. Comp.
Stat. 160/5(a)(1). Accord 11 U.S.C. § 548(a)(1)(A). In determining intent,
“consideration may be given, among other factors,” to certain statutory badges of
fraud, including “whether … the value of the consideration received by the debtor
was reasonably equivalent to the value of the asset transferred or the amount of the
obligation incurred.” 740 Ill. Comp. Stat. 160/5(b)(8). While the presence or absence
of a single badge of fraud is not dispositive in and of itself, Levit v. Spatz (In re
Spatz), 222 B.R. 157, 168 (N.D. Ill. 1998), the judge’s ruling on reasonably
equivalent value in the constructive fraud context will undoubtedly affect the actual
fraud analysis.

       Also, TTS will likely assert a good-faith defense: an actual fraudulent transfer
“is not voidable … against a person who took in good faith and for a reasonably



{00180105 2}                              —10—
    Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 11 of 158 PageID #:26




equivalent value ….” 740 Ill. Comp. Stat. 160/9(a). Accord 11 U.S.C. § 548(c). While
TTS did not raise this affirmative defense in its motion to dismiss, other defendants
did. In a separate case that the Trustee is also seeking to appeal along with this
one, Peterson v. Capital One N.A., et al., the defendant raised the good-faith defense
in its motion to dismiss, and the bankruptcy judge held that the value element had
been established by the Trustee’s complaint. Ex. G, at 21–22.

       “Reasonably equivalent value” is not a discrete issue that can be separated for
later appeal. The bankruptcy judge’s ruling touches on all the remaining aspects of
the Trustee’s case. If the parties litigate the actual fraudulent transfer claim, and
the Trustee later appeals and wins on the reasonably equivalent value issue, then
the parties will not just have to litigate the constructive fraud claim, but they will
also likely have to relitigate the actual fraud claim and good-faith defense as well. If
this issue is decided now, however, then the parties can proceed with resolving the
rest of the case in the ordinary course.

       This appeal will also affect many of the other 267 cases pending before the
bankruptcy judge below. These cases are based on the same general fact pattern as
the one at issue in this case, and it is likely that the judge’s ruling here will affect
the outcome in those cases as well. A decision now in this case will help the parties
move forward in those cases more quickly and efficiently.

       Wherefore, the Trustee respectfully requests that the Court grant him leave
to appeal and grant any other relief as this Court may deem appropriate.

Dated: November 24, 2020                         Respectfully submitted,

                                                 Ronald R. Peterson, as chapter 7
                                                 trustee for Mack Industries Ltd.

                                                 By: /s/ Jeffrey K. Paulsen
                                                 One of His Attorneys




{00180105 2}                               —11—
    Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 12 of 158 PageID #:27




Jeffrey K. Paulsen (6300528)
Ariane Holtschlag (6294327)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel:       (312) 878-0969
Fax:       (847) 574-8233
Email:     jpaulsen@wfactorlaw.com




{00180105 2}                          —12—
Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 13 of 158 PageID #:28




                       EXHIBIT A
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 45
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 1412:41:59
                                                              of 158 PageID
                                                                        Desc#:29
                                                                             Main
                            Document       Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                     )       Chapter 7
                                           )
Mack Industries, Ltd., et al.,             )
                                           )       No. 17 B 09308
                                           )
                               Debtor.     )
____________________________________)
                                           )
 Ronald R. Peterson, as Chapter 7 Trustee, )
                                           )
                               Plaintiff,  )
                                           )
              v.                           )       No. 19 A 00522
                                           )
TTS Granite Inc.,                          )
                                           )
                               Defendant.  )       Judge Carol A. Doyle




         Order Granting in Part and Denying in Part Defendant’s Motion to Dismiss

        For the reasons stated in the Memorandum Opinion entered November 10, 2020, the
motion of TTS Granite Inc. to dismiss the Amended Complaint is granted in part and denied in
part. The motion is granted regarding the claim in Count I for fraudulent transfer based on
constructive fraud. This claim is dismissed with prejudice. The motion is denied regarding the
claim in Count II for fraudulent transfer based on actual fraud.


Dated: November 10, 2020
Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 15 of 158 PageID #:30




                        EXHIBIT B
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 1612:39:47
                                                              of 158 PageID
                                                                        Desc#:31
                                                                             Main
                           Document       Page 1 of 16



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                     )         Chapter 7
                                           )
Mack Industries, Ltd., et al.,             )
                                           )         No. 17 B 09308
                                           )
                               Debtor.     )
____________________________________)
                                           )
 Ronald R. Peterson, as Chapter 7 Trustee, )
                                           )
                               Plaintiff,  )
                                           )
              v.                           )         No. 19 A 00522
                                           )
TTS Granite Inc.,                          )
                                           )
                               Defendant.  )         Judge Carol A. Doyle




                                    Memorandum Opinion

         Chapter 7 trustee Ronald Peterson filed this adversary proceeding against defendant TTS

Granite Inc. (“TTS”) seeking to recover alleged fraudulent transfers made to it by debtor Mack

Industries Ltd. (“Mack”). The trustee alleges that Mack ordered granite counter tops from TTS

and paid for them but had them installed in properties that Mack did not own. He contends that

these transfers were part of a fraudulent scheme to deplete Mack’s assets.

         TTS moved to dismiss the amended complaint. It argues that the trustee has not alleged a

plausible claim for fraudulent transfer based on either constructive fraud or actual fraud. TTS is

correct regarding the claim based on constructive fraud, which will be dismissed. TTS’s motion

                                                 1
     Case
      Case:
          19-00522
            1:20-cv-06990
                     Doc 44
                          Document
                             Filed 11/10/20
                                    #: 2 Filed: Entered
                                                11/25/2011/10/20
                                                         Page 1712:39:47
                                                                 of 158 PageID
                                                                           Desc#:32
                                                                                Main
                              Document       Page 2 of 16



to dismiss the claim based on actual fraud will be denied.



1.       Background and Amended Complaint

         The trustee filed a complaint against TTS alleging two claims to avoid fraudulent

transfers. The court granted a motion to dismiss a similar adversary proceeding in Peterson v.

McClean (In re Mack Industries, Ltd.), No. 19-ap-00433, 2019 Bankr LEXIS 3603 (Bankr. N.D.

Ill. Nov. 20, 2019). The complaint in this case was very similar to the complaint in McClean.

The trustee consented to the dismissal of his complaint against TTS. He was granted leave to

amend and he filed the amended complaint. TTS now moves to dismiss the amended complaint.

         In the amended complaint, the trustee again alleges two claims for fraudulent transfer.

He seeks to recover payments of approximately $317,000 that Mack made to TTS between

September 2013 and March 2015. Exhibit A to the amended complaint contains a list of

transfers totaling $391,000. Approximately $74,000 of the payments were for granite installed

in properties owned by Mack or one of Mack’s unsecured creditors, American Residential

Leasing Company LLC. The trustee does not seek to recover those payments. The trustee

alleges that the remaining $317,000 in payments were for granite fabricated and installed by TTS

in properties owned by parties other than Mack or American Residential.

         In Count I, the trustee alleges that the $317,000 in payments were constructively

fraudulent under the Illinois Uniform Fraudulent Transfer Act and § 548(a)(1)(B) of the

Bankruptcy Code. He contends that the granite was installed in properties owned by third parties

and therefore provided no value to Mack. In Count II, the trustee alleges that Mack made the

payments with actual intent to defraud. He bases this claim primarily on a statement allegedly


                                                  2
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 1812:39:47
                                                              of 158 PageID
                                                                        Desc#:33
                                                                             Main
                           Document       Page 3 of 16



made by a vice president of Mack in June 2014 threatening American Residential that if it did

not renegotiate a significant contract, Mack would dissipate its assets to prevent American

Residential from collecting from it.

       The amended complaint alleges as follows regarding the actual fraud claim in Count II.

Mack’s primary business was “flipping houses” - buying properties, improving them, and selling

or renting them. Amended Complaint ¶ 8. American Residential purchased hundreds of

properties from Mack, which then leased the properties back from American Residential under a

Master Lease Agreement (“Agreement”) and sublet them to tenants. In the summer of 2014,

Mack began to claim that it could not meet its obligations under the Agreement and sought to

renegotiate it. When American Residential resisted, Erik Workman, Mack’s Vice President of

Sales and Marketing, told Christopher Byce, formerly Senior Vice President of Investments of

American Residential’s prior parent company, that “the Debtor would transfer its assets to

related entities for nothing in return to hinder American Residential’s ability to exercise its legal

remedies as a creditor.” Amended Complaint, ¶ 30. By September 2014, Mack had stopped

making payments under the Agreement. Amended Complaint ¶ 34. In December 2014, Mack

sent American Residential a proposed revised contract that Mack said was, essentially, not

negotiable. American Residential refused to change the Agreement.

       Even before Workman made his threat about dissipating assets, Mack began to “prepare

for a possible breakdown in the business relationship.” Amended Complaint ¶ 39. “In the

months leading up to and during the negotiations with American Residential, the debtor had

already begun dissipating its assets.” ¶ 40. Before 2013, the McClellands, who own Mack and

many related entities, ran almost the entire real estate business in Mack’s name. Amended


                                                  3
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 1912:39:47
                                                              of 158 PageID
                                                                        Desc#:34
                                                                             Main
                           Document       Page 4 of 16



Complaint ¶ 41. In 2013, the McClellands began to “create new entities and to divert business

opportunities and assets from the Debtor to those entities.” Amended Complaint ¶ 42. They

created at least 15 new entities in 2013, at least four new entities in 2014, at least six new entities

in 2015, and at least two new entities in 2016. Amended Complaint ¶ 43. Mack owned five of

these entities: Mack Industries II LLC, Mack Industries III LLC, Mack Industries IV LLC,

Mack Industries V LLC, and Mack Industries VI LLC. Amended Complaint ¶ 44. All the other

new entities were owned by James K McClelland, James H. McClelland (James K. McClelland’s

son), or both. Amended Complaint ¶ 45.

       Although Mack owned some real estate after 2013, “the vast majority of real estate

acquired for flipping was acquired by the new entities.” Amended Complaint ¶ 47. Mack also

transferred real estate from itself to the new entities. Amended Complaint ¶¶ 47, 48. The

McClellands thereby reduced the assets “that the debtor had that could be collected by American

Residential.” Amended Complaint ¶ 48. Mack also “drew down” on its own assets to benefit

the other entities. Amended Complaint ¶ 49. It paid contractors to work on and improve real

property owned by the other entities, and paid bank loans incurred by the other entities.

Complaint ¶50. The McClellands also “extracted” at least $10.7 million in cash from Mack and

other entities. Amended Complaint ¶ 52. Mack concealed its dissipation from American

Residential. After June 2014, it failed to provide American Residential with Quarterly

Statements required under the Agreement detailing its income. Amended Complaint ¶¶ 54, 55.

American Residential tried to take over its own properties in 2016 but Mack refused to provide




                                                   4
     Case
      Case:
          19-00522
            1:20-cv-06990
                     Doc 44
                          Document
                             Filed 11/10/20
                                    #: 2 Filed: Entered
                                                11/25/2011/10/20
                                                         Page 2012:39:47
                                                                 of 158 PageID
                                                                           Desc#:35
                                                                                Main
                              Document       Page 5 of 16



information about the subtenants. Amended Complaint ¶ 58. In March 2016, American

Residential sued Mack and related entities in state court. Amended Complaint ¶ 37.



2.       Constructive Fraud

         TTS argues that the claim in Count I based on constructive fraud must be dismissed

because the trustee has failed to allege an essential element of his claim: that Mack did not

receive reasonably equivalent value for the payments. TTS asserts, and the trustee does not

contest, that the complaint and attachments show that Mack ordered the granite and that TTS

fabricated and installed it in accordance with Mack’s directions. TTS therefore contends that

Mack received reasonably equivalent value for the payments. It agues that what Mack chose to

do with the goods and services does not affect the objective value it gave Mack in exchange for

the money. The trustee responds that Mack did not receive any value because the granite was

installed in properties that Mack did not own. TTS is correct. Mack received reasonably

equivalent value for its payments to TTS.

         The trustee brings his constructive fraud claim under the Illinois Uniform Fraudulent

Transfer Act, 740 ILCS 160/5(a)(2), 6(a), and 8(a), via § 544(b)(1) of the Bankruptcy Code, as

well as under § 548(a)(1)(B) of the Bankruptcy Code. A plaintiff seeking to avoid a fraudulent

transfer based on constructive fraud under § 548(a)(1)(B) must plead and prove the following:

(1) a transfer of the debtor's property or interest; (2) made within two years before the date the

bankruptcy petition was filed; (3) for which the debtor received less than a reasonably equivalent

value in return; and (4) that the debtor (a) was insolvent on the date of the transfer or became

insolvent as a result, (b) engaged in business or a transaction as a result of which the debtor’s


                                                  5
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 2112:39:47
                                                              of 158 PageID
                                                                        Desc#:36
                                                                             Main
                           Document       Page 6 of 16



remaining capital was unreasonably small, or (c) intended to incur, or should have known he

would incur, debts he would be unable to pay. KHI Liquidation Trust v. C. Goshy Enterprises,

Inc. (In re Kimball Hill, Inc.), No. 10-ap-998, 2012 WL 5880657, at *5 (Bankr. N.D. Ill. Nov.

19, 2012); Cox v. Grube (In re Grube), No. 09-ap-8111, 2012 WL 3263905, at *4 (Bankr. C.D.

Ill. Aug. 9, 2012); Martino v. Edison Worldwide Capital (In re Randy), 189 B.R. 425, 440

(Bankr. N.D. Ill. 1995). Under the IUFTA, the elements are the same but the statute of

limitations is four years. 740 ILCS 160/5, 160/10; Reinbold v. Morton Community Bank (In re

Mid-Illini Hardwoods, LLC), 576 B.R. 598, 604 (Bankr. C.D. Ill 2017); see Zimmerman v.

Paulsen, 524 F. Supp. 2d 1077 (N.D. Ill. 2007).

       The standard for reasonably equivalent value is the same under Illinois law and § 548(a).

Baldi v. Samuel Son & Co, Ltd., 548 F.3d 579, 580 (7th Cir. 2008); Creditor’s Comm. of Jumer’s

Castle Lodge, Inc. v. Jumer (In re Jumer’s Castle Lodge Inc.), 472 F.3d 943, 947 (7th Cir. 2007)

(“Because the IUFTA is a uniform act, we may look to cases decided under 11 U.S.C. § 548, as

well as cases interpreting other states’ versions of the [UFTA] to determine the meaning of the

phrase ‘reasonably equivalent value.’”). 1

       Determining whether a debtor received reasonably equivalent value for the transfer

involves a three-part inquiry: (1) did the debtor receive some value, (2) was the value received

in exchange for the transfer by the debtor, and (3) did the value received by the debtor have a

reasonable equivalence to what the debtor transferred. Mid-Illini Hardwoods, 576 B.R. at 604.

Here, the trustee does not dispute that Mack ordered the goods and services and paid a



       1
        TTS argues, and the trustee concedes, that all but one transaction alleged in the
complaint is barred by the two year limitations period for claims under § 548(a).

                                                  6
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 2212:39:47
                                                              of 158 PageID
                                                                        Desc#:37
                                                                             Main
                           Document       Page 7 of 16



reasonable price for them, so the second and third inquiries are not contested. The parties

dispute whether the facts alleged can establish that Mack received value when TTS fabricated

and installed granite at the direction of Mack in properties owned by third parties.

        The focus of the inquiry regarding reasonably equivalent value “must be on the specific

transaction the trustee seeks to avoid, i.e., the quid pro quo exchange between the debtor and the

transferee, rather than an analysis of the transaction’s overall value to a debtor as it relates to the

welfare of the debtor’s business.” Balaber-Strauss v. Sixty-Fve Brokers (In re Churchill Mort.

Inv. Corp.), 256 B.R. 664, 678 (Bankr. S.D.N.Y. 2000). Courts seek to ensure that there is an

exchange of property that is a fair equivalent and “not disproportionately small as compared with

the value of the property or obligation obtained.” Id. Courts examine “the objective value of the

goods and services provided rather than the impact the goods and services had on the bankrupt

enterprise.” Trauner v Delta Air Lines, Inc. (In re Think Retail Solutions, LLC), No.17-ap-5078,

2019 WL 2912717 at *16 (Bankr. N.D. Ga. 2019) (quoting Orlick v. Kozyak (In re Financial

Federated Title & Trust, Inc.), 872 F.3d 1235, 1248 (11th Cir. 2017) and Merrill v. Allen (In re

Universal Clearing House Co., 60 B.R. 985, 998-99 (D. Utah 1986)); PSN Liquidating Trust v.

Intelsat Corp (In re PSN USA, Inc.), 615 F. App’x 925, 932 (11th Cir. 2015) (the debtor may

receive value even if the transfer increases its insolvency). “[U]nder § 548, in assessing the

“value” of property, goods or services provided directly to the debtor, the question is not whether

the debtor subjectively benefitted from the property it received; the operative question is whether

the property, goods, or serviced provided had objective value.” McHenry v. Dillworth (In re

Caribbean Fuels Am., Inc.), 688 F. App’x 890, 894-95 (11th Cir. 2017).




                                                   7
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 2312:39:47
                                                              of 158 PageID
                                                                        Desc#:38
                                                                             Main
                           Document       Page 8 of 16



       Courts determine the objective value as of the date of the transfers, not on a post-transfer

basis that considers whether the purchase was wise or impacted the financial picture of the

debtor. Think Retail, 2019 WL 2912717 at *16. “Courts will not look with hindsight at a

transaction because such an approach could transform fraudulent conveyance law into an

insurance policy for creditors.” Kipperman v. Onex Corp., 411 B.R. 805, 837 (N.D. Ga. 2009).

This is true even when the transaction in question harmed creditors and diminished the debtor’s

bankruptcy estate. As the Churchill Mort. court noted, debtors often engage in “improvident

purchases or expenditures which have a detrimental effect on creditors and may even be a

precipitating cause of bankruptcy.” Id. at 681. “The fact that transactions may ‘exacerbate the

harm to creditors and diminish the debtor’s estate’ from an overall perspective does not mean

that the debtor received less than reasonably equivalent value in respect of each particular

transaction.” Id.

       In Churchill Mort. Inv. Corp., a trustee sought to avoid transfers made to various brokers

who originated mortgages and solicited investors in a debtor that was operating a Ponzi scheme.

The trustee alleged that the payments to the brokers were avoidable as fraudulent transfers based

on actual and constructive fraud because the business generated by the brokers clothed the

debtor’s fraudulent enterprise in an aura of respectability and enabled the corrupt management to

continue its scheme. The court held that each transaction must be evaluated based solely on the

value given and received by the debtor. The debtor paid a reasonable amount for the services it

received, so the court concluded that the debtor received reasonably equivalent value without

considering how the services affected the debtor’s ability to carry out its fraud.




                                                  8
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 2412:39:47
                                                              of 158 PageID
                                                                        Desc#:39
                                                                             Main
                           Document       Page 9 of 16



        The analysis regarding reasonably equivalent value does not change when a third party

benefits from the transfer. In Think Retail, 2019 WL 2912717, the court held that a debtor

received reasonably equivalent value from an airline when the debtor’s principal purchased

airline tickets for her personal use and the personal use of others. The debtor got reasonably

equivalent value for the airline tickets because it controlled all the rights it purchased from the

airline, including the right to a seat on a flight, the right to designate the name of the passenger

for the ticket, the right to cancel the flight, and the right to modify the scheduled travel date and

destination. The use of those rights by third parties did not negate the objective value given by

the airline to the debtor.

        In fact, even when a debtor pays the debt of another party, it may nevertheless receive

reasonably equivalent value. Though the general rule is that a debtor does not receive

reasonably equivalent value by paying the debt of a third party, courts still examine the facts and

circumstances to determine whether the debtor indirectly got reasonably equivalent value, such

as through multi-party transactions. Mid-Illini Hardwoods, 576 B.R. at 607.

        Here, the trustee does not contend that Mack paid TTS more than the granite was worth

or that Mack paid the debt of another party. Instead, the trustee argues that Mack received

nothing even though TTS provided exactly what Mack paid for. In effect, the trustee seeks to

make TTS pay, literally, for Mack’s decisions regarding where to install the purchased granite.

The trustee’s argument fails.

        As explained above, in determining whether Mack got reasonably equivalent value, the

court must examine only the specific transactions at issue, not Mack’s overall financial condition

or any fraudulent scheme that Mack’s management might have been perpetrating. It is


                                                  9
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 2512:39:47
                                                              of 158 PageID
                                                                        Desc#:40
                                                                             Main
                           Document       Page 10 of 16



undisputed that TTS provided real value to Mack for the payments it received. Mack ordered the

stonework and directed where it was installed. TTS performed the work as directed by Mack

and was paid a reasonable amount for its work. Like the airline tickets purchased in Think

Retail, Mack got what it paid for in each transaction: the right to have granite fabricated and

installed as it directed. The fact that Mack may have used the granite to benefit others or that

Mack may have been engaging in an overall scheme to rid itself of assets does not diminish the

value TTS provided to Mack. Under the facts alleged in the amended complaint, TTS provided

reasonably equivalent value so the transfers were not constructively fraudulent.

       The trustee has failed to cite a single case in which an arms-length transaction between a

debtor and a vendor in which a reasonable amount was paid for goods and services actually

provided was avoided as constructively fraudulent based on what the debtor chose to do with

those goods and services. Fraudulent conveyance law is grounded in equity and is designed to

enable a trustee or creditors to avoid a transfer when the transferee received more from the

debtor than the debtor received from the transferee. Churchill Mort. Inv., 256 B.R. at 682. It is

not designed to turn every vendor into an insurer to creditors against corporate malfeasance.

Here, Mack got what it paid for; it received reasonably equivalent value.

       The trustee has not pled facts that support the essential element of lack of reasonably

equivalent value.2 Nor will the trustee be able to amend to fix this defect; the premise of his


       2
        TTS also argues that the facts alleged support the conclusion that Mack received
reasonably equivalent value in any event when the granite was installed in properties owned by
subsidiaries of the debtor. Value provided to a subsidiary can provide value to its parent. See,
e.g., Heritage Bank v. Steinberg (In re Grabill Corp.), 121 B.R. 983, 996 (Bankr. N.D. Ill. 1990);
Garrett v. Faulkner (In re Royal Crown Bottlers of N. Alabama, Inc.), 23 B.R. 28, 30 (Bankr.
N.D. Ala. 1982). This issue, however, raises factual questions that should not be resolved on a
motion to dismiss.

                                                10
     Case
      Case:
          19-00522
            1:20-cv-06990
                     Doc 44
                          Document
                             Filed 11/10/20
                                    #: 2 Filed: Entered
                                                11/25/2011/10/20
                                                         Page 2612:39:47
                                                                 of 158 PageID
                                                                           Desc#:41
                                                                                Main
                              Document       Page 11 of 16



claim is faulty. His claim in Count I based on constructive fraud will be dismissed with

prejudice.



3.       Actual Fraud

         TTS also argues that the trustee failed to allege a plausible claim in Count II for

fraudulent transfer based on actual fraud with the particularity required by Rule 9(b). As

explained in McClean, the following standards apply to a motion to dismiss a fraud claim.

         Rule 8(a) of the Federal Rules of Civil Procedure requires a “short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); Fed. R. Bankr. P. 8.

A complaint must clear “two easy-to-clear hurdles” to satisfy Rule 8(a). E.E.O.C. v. Concentra

Health Servs., 496 F.3d 773, 776 (7th Cir. 2007). First, the complaint must contain enough

information to give the defendant “fair notice” of the claim. See Reger Dev’t. LLC v. National

City Bank, 592 F.3d 759, 764 (7th Cir. 2019). The complaint need not make detailed factual

allegations but there must be at least some facts supporting each element of the claim. Ashcroft

v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949-50 (2009). Second, the complaint must

plausibly suggest that the plaintiff has a right to relief, raising that right above the speculative

level. Concentra, 496 F.3d at 776. Satisfying this standard requires “more than an unadorned,

the-defendant-unlawfully-harmed-me accusation . . . . A pleading that offers . . . a formulaic

recitation of the elements of a cause of action will not do.” Id. Put another way, “[t]hreadbare

recitals of elements of cause of action, supported by mere conclusory statements, do not suffice.”

Id. Plaintiffs may not “merely parrot the statutory language of the claims they are pleading . . .




                                                  11
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 2712:39:47
                                                              of 158 PageID
                                                                        Desc#:42
                                                                             Main
                           Document       Page 12 of 16



rather than providing some specific facts to ground those legal claims . . . .” Brooks v. Ross, 578

F.3d 574, 581 (7th Cir. 2009).

       When alleging fraud, however, Rule 9(b) requires more. A plaintiff must “state with

particularity the circumstances constituting fraud . . . .” Fed. R. Civ. P. 9(b); Fed. R. Bankr. P.

7009. Particularity means “the who, what, when, where and how: the first paragraph of any

newspaper story.” Katz v. Household Int’l, Inc., 91 F.3d 1036, 1040 (7th Cir. 1996). The

particularity standard is “somewhat relaxed” for a bankruptcy trustee because he may lack

information that the debtor would have. See, e.g., In re Grube, 500 B.R. 764, 776 (Bankr. C.D.

Ill. 2013); Marwil v. Oncale (In re Life Fund 5.1 LLC), No. 10-ap-42, 2010 WL 2650024 (Bankr.

N.D. Ill. June 30, 2010). Nevertheless, the trustee must still comply with the “who, what, when,

where and how test” of particularity. See Life Fund 5.1, 2010 WL 2650024 (fraudulent transfer

claims filed by a trustee were dismissed for failure to plead the precise amount of the transfer,

the date of the transfer, and the debtor from whose account the money was transferred).

        Fraudulent intent may be shown through direct evidence or circumstantial evidence,

often referred to as “badges of fraud.” As explained in Frierdich v Mottaz, “[d]irect proof of

actual intent to defraud is not required—indeed, it would be hard to come by—and a trustee can

prove actual intent by circumstantial evidence.” 294 F.3d 864, 869-70 (7th Cir. 2002). Courts

often look to “badges of fraud” as circumstantial evidence. Id. These “badges” include:

whether the debtor retained possession or control of the property after the transfer, whether the

transferee shared a familial or other close relationship with the debtor, whether the debtor

received consideration for the transfer, whether the transfer was disclosed or concealed, whether

the debtor made the transfer before or after being threatened with suit by creditors, whether the


                                                 12
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 2812:39:47
                                                              of 158 PageID
                                                                        Desc#:43
                                                                             Main
                           Document       Page 13 of 16



transfer involved substantially all of the debtor's assets, whether the debtor absconded, and

whether the debtor was or became solvent at the time of the transfer. Id.

       TTS argues that the actual fraud claim in Count II does not pass muster under these

standards. It contends that the amended complaint contains only conclusory allegations about a

fraudulent scheme to deplete Mack’s assets and that there are no allegations connecting that

general scheme to the transactions with TTS. It also argues that the facts alleged do not support

the trustee’s contention that payments to TTS were part of this fraudulent scheme because the

transactions with TTS began at least as early as 2013, well before the alleged threat in June

2014. TTS further contends that the trustee’s list of transactions attached to the complaint shows

that the “vast majority” of the benefits of the transactions ultimately flowed to American

Residential, the supposed victim, or Mack’s subsidiaries and thus to Mack itself.

       The trustee responds that he has not only alleged badges of fraud that provide

circumstantial evidence of actual fraud, he has alleged an “actual admission” of Mack’s

fraudulent intent through the statement of Workman to Byce.

       The trustee has stated a claim for actual fraud with particularity, but just barely. The

lynchpin of his claim is the alleged threat by Workman to Byce that if American Residential did

not renegotiate the Agreement, Mack “would transfer its assets to related entities for nothing in

return to hinder American Residential’s ability to exercise its legal remedies as a creditor or

otherwise.” Amended Complaint ¶ 30. The trustee has provided enough of the who, what, and

when for this alleged statement to satisfy Rule 9(b).3


       3
        The trustee also alleges another threat that Workman made to Byce - that Mack’s
“special relationships with local authorities in Cook County and surrounding areas would
prevent American Residential from exercising management and control over its properties.”

                                                 13
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 2912:39:47
                                                              of 158 PageID
                                                                        Desc#:44
                                                                             Main
                           Document       Page 14 of 16



        TTS argues that the trustee has failed to allege that Workman had authority to make that

statement or act on it. The trustee counters that the court must make inferences in his favor on a

motion to dismiss. The trustee is correct. The court must infer on a motion to dismiss that a vice

president had the authority to make the alleged statement.

        TTS also argues in reply that the alleged threat itself does not support what the trustee

alleges in this case. Workman said Mack would transfer its assets to related entities. Here,

Mack contracted with a legitimate business for valuable goods and services and then paid for

them - it did not transfer assets directly to a related entity. Though the trustee did not have an

opportunity to respond to this argument, he would undoubtedly say that Mack’s purchase of

goods that ultimately benefitted a different entity is close enough to what Workman threatened to

support his claim. The court agrees, but only because it must make all reasonable inferences in

favor of the trustee.

        The trustee supported his allegation about the Workman threat with various other

allegations regarding the scheme to defraud. These allegations, described above, include that (1)

the McClellands began creating many new entities to conduct the kind of business Mack had

previously conducted, (2) they transferred real property owned by Mack to these new entities for

no consideration, (3) Mack “drew down” on its own assets to benefit the other entities, (4) Mack

paid contractors to do work on properties owned by the other entities, (5) Mack paid the loans of




Amended Complaint ¶ 31. This alleged threat does not support the trustee’s claim of actual
fraud. First, it is not plausible that any owner of hundreds of properties would take this threat
seriously. If anything, the implausibility of this alleged threat undermines the trustee’s position
that the other threat by Workman - that Mack’s assets would be gutted - should be taken
seriously. Second, in any event, this threat does not fit the trustee’s theory that Mack intended to
defraud by depleting its assets.

                                                 14
  Case
   Case:
       19-00522
         1:20-cv-06990
                  Doc 44
                       Document
                          Filed 11/10/20
                                 #: 2 Filed: Entered
                                             11/25/2011/10/20
                                                      Page 3012:39:47
                                                              of 158 PageID
                                                                        Desc#:45
                                                                             Main
                           Document       Page 15 of 16



other entities, (6) Mack concealed all of these actions from American Residential by failing to

provide the quarterly income statements required under the Agreement, and (7) the McClellands

“extracted” at least $10.7 million in cash from Mack and the other entities.

       Some of these allegations could fall within the various badges of fraud discussed above. 4

None is made with any particularity or specifically connects the transactions with TTS to the

allegedly fraudulent scheme. But the allegations taken together, assuming they are true and

making all reasonable inferences in favor of the trustee, are just enough to allege a plausible

claim for actual fraud with sufficient particularity to survive a motion to dismiss.

       TTS is correct that many of the transactions described in Attachment A to the amended

complaint occurred before the Workman threat in June 2014. The trustee has alleged, however,

that the efforts to deplete assets began before the Workman threat, and the court must assume

this is true and make all reasonable inferences in favor of the trustee. TTS is also correct that

many of the properties in which it installed granite were owned by Mack subsidiaries so Mack

probably benefitted from those installations in any event. While these facts could potentially

provide a good defense regarding those transfers, they do not negate the allegations of an overall

scheme to defraud by depleting assets.

       The facts alleged in the amended complaint are not compelling but they are just sufficient

for the trustee to proceed with his claim based on actual fraud.




       4
        The allegations about the creation of new entities to hold newly purchased properties
does not necessarily demonstrate a fraudulent intent, since the use of separate entities to hold
different real properties is a widespread, legitimate business practice.

                                                 15
     Case
      Case:
          19-00522
            1:20-cv-06990
                     Doc 44
                          Document
                             Filed 11/10/20
                                    #: 2 Filed: Entered
                                                11/25/2011/10/20
                                                         Page 3112:39:47
                                                                 of 158 PageID
                                                                           Desc#:46
                                                                                Main
                              Document       Page 16 of 16



4.       Conclusion

         The motion to dismiss the claim in Count I for fraudulent transfer based on constructive

fraud will be granted. The claim will be dismissed with prejudice.

         The motion to dismiss the claim in Count II for fraudulent transfer based on actual fraud

will be denied.



Dated: November 10, 2020




                                                 16
Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 32 of 158 PageID #:47




                       EXHIBIT C
     Case:
    Case   1:20-cv-06990
         19-00522        Document
                    Doc 28         #: 2 Filed: Entered
                            Filed 04/06/20     11/25/2004/06/20
                                                        Page 3314:15:39
                                                                of 158 PageID
                                                                          Desc#:48
                                                                               Main
                             Document        Page 1 of 21



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

       In re:                                 Chapter 7

       Mack Industries, Ltd., et al.,         Bankruptcy No. 17-09308
                                              (Jointly Administered)
                            Debtors.1
                                              Honorable Carol A. Doyle

       Ronald R. Peterson, as chapter 7
       trustee for Mack Industries Ltd.,

                            Plaintiff,

       v.                                     Adversary No. 19-00522

       TTS Granite Inc.,

                            Defendant.


                                AMENDED COMPLAINT
       1.     Mack Industries Ltd. (the “Debtor”) transferred $317,700.65 to TTS
Granite Inc. not for its own benefit, but for the benefit of other entities. The Debtor
got no value for the transfers, which it made while insolvent and as part of a
scheme to hinder, delay, and defraud its creditors, including American Residential
Leasing Company LLC. Therefore, Ronald R. Peterson, as chapter 7 trustee for the
Debtor, (the “Trustee”) seeks to avoid and recover those transfers for the estate’s
benefit.




1The debtors, with their respective bankruptcy case numbers, are as follows: Mack
Industries, Ltd. (17-09308); Oak Park Avenue Realty, Ltd. (17-16651); Mack
Industries II, LLC (17-16859); Mack Industries III, LLC (17-17106); Mack
Industries IV, LLC (17-17109); Mack Industries V, LLC (18-03445); and Mack
Industries VI, LLC (18-03451).




       {00165559}
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 3414:15:39
                                                              of 158 PageID
                                                                        Desc#:49
                                                                             Main
                           Document        Page 2 of 21


                              JURISDICTION AND VENUE
       2.    This adversary proceeding arises in the chapter 7 bankruptcy case of
Mack Industries Ltd., pending before this Court as case number 17-09308.
       3.    Pursuant to 28 U.S.C. § 1334(b), this Court has subject matter
jurisdiction over this proceeding, which is referred here pursuant to 28 U.S.C.
§ 157(b) and Local Rule 40.3.1(a) of the United States District Court for the
Northern District of Illinois.
       4.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(H), and this Court
has constitutional authority to enter final judgments and orders herein. If a court
determines that any portion of this proceeding is not a core proceeding or that a
bankruptcy judge does not have constitutional authority to enter final judgments in
this proceeding, the Trustee consents, pursuant to 28 U.S.C. § 157(c), to a
bankruptcy judge hearing and finally determining the proceeding and entering
appropriate orders and judgments.
       5.    This Court is the proper venue for this adversary proceeding pursuant to
28 U.S.C. §§ 1408 and 1409.


                                 GENERAL ALLEGATIONS

1. The McClelland family entities.
       6.    The Debtor was created in 1998 and was owned by James K. McClelland.

       7.    James K. McClelland and his son James H. McClelland managed the
Debtor.

       8.    One of the Debtor’s main lines of business was flipping houses: the
Debtor would acquire real estate, rehab it, and then sell it or rent it to generate
income.
       9.    Prior to 2013, the McClellands operated the real estate business in the
Debtor’s name, except for certain lines of business or opportunities they pursued in
the names of Mack Investments I LLC, an entity owned by James K. McClelland
and created in 2009; 2300-16 S. Central LLC, an entity owned by James H.



{00165559}                                —2—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 3514:15:39
                                                              of 158 PageID
                                                                        Desc#:50
                                                                             Main
                           Document        Page 3 of 21



McClelland and created in 2011; and Mack Property Group Ltd., an entity created
in 2009.

       10.   In 2013, however, the McClelland family began to create new entities
owned directly or indirectly by the McClelland family.
       11.   The McClelland family entities included Mack Industries VI LLC, Mack
Investments I LLC, Mack Investments II LLC, Nola North LLC, 2300-16 S. Central
LLC, and others.

       12.   The Debtor and the McClelland family entities engaged in the business of
wholesale real estate investing, management, and development.

2. TTS’s relationship to the McClelland family entities.
       13.   TTS is a Chicagoland stone vendor.

       14.   TTS fabricated and installed granite and related products in real estate
owned by the Debtor, by the McClelland family entities, and by others.

       15.   As described in detail in this complaint, the Debtor paid TTS to work on
real estate that the Debtor did not own as part of a scheme to dissipate its assets to
hinder, delay, and defraud American Residential Leasing Company LLC and to
benefit the McClellands and their other entities.

3. The relationship between the Debtor and American Residential.
       16.   One line of business that the Debtor pursued was managing properties
owned by American Residential Leasing Company LLC.
       17.   In December 2012, the Debtor entered into a Master Lease Agreement
with American Residential.

       18.   Under the Agreement, the Debtor leased several hundred residential
properties from American Residential.
       19.   Between December 2012 and January 2014, the Debtor and American
Residential amended their Agreement 20 times to add additional properties.
       20.   Under the Agreement, the Debtor was to sublease the American
Residential properties to residential tenants, and the Debtor was obligated to



{00165559}                                —3—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 3614:15:39
                                                              of 158 PageID
                                                                        Desc#:51
                                                                             Main
                           Document        Page 4 of 21



maintain the properties, to pay American Residential certain rental and other fees
each month, and to pay all property taxes levied against the properties.

       21.   Under the Agreement, the Debtor was obligated to pay American
Residential monthly rents calculated from an annual base rent (the “Base Monthly
Rental”) and quarterly rents based on a percentage of the Debtor’s annual gross
revenues (the “Quarterly Percentage Rental”).

       22.   In January 2014, the Base Monthly Rental was $405,878.13.

       23.   The Base Monthly Rental increased by up to 3% annually, so it increased
to $418,054.49 in February 2014, $430,596.11 in January 2015, and $444,514.00 in
January 2016.
       24.   The Quarterly Percentage Rental amounts were estimated quarterly
based on written statements (the “Quarterly Statements”) that the Debtor was
supposed to provide to American Residential, setting forth the Debtor’s revenues for
the previous quarter.
       25.   At the end of each year, the Debtor was also required to provide a written
statement setting forth its actual gross revenue for the prior year and to pay any
deficiency in the Quarterly Percentage Rental amounts actually paid during the
prior year.

4. The Debtor threatens to dissipate assets if American Residential does not
   renegotiate the parties’ contract.
       26.   Beginning in summer 2014, the Debtor claimed that it was incapable of
meeting its obligations under the Agreement and requested that the Agreement be
modified to reduce those obligations. One of the Debtor’s primary negotiators was
Eric Workman, the Debtor’s Vice President of Sales and Marketing.
       27.   On July 8, 2014, Workman sent an email to Christopher J. Byce (formerly
Senior Vice President, Investments, of American Residential’s prior parent
company) stating that “the overall economics of the Mack–ARP relationship … is
not performing at a profitability level that is sustainable to Mack.”




{00165559}                                —4—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 3714:15:39
                                                              of 158 PageID
                                                                        Desc#:52
                                                                             Main
                           Document        Page 5 of 21



       28.   Later, on December 5, 2014, James H. McClelland, a Debtor
representative and the son of the Debtor’s owner, submitted a proposal to modify
the Agreement via letter to Byce representing that “any substantial changes in the
[proposed] terms will be untenable insofar as Mack’s ability to perform under a
revised agreement. Mack has exhausted all avenues to borrow the money to pay the
back taxes, as the time frame and usage of funds makes this type of loan next to
impossible for it to acquire.”
       29.   In connection with the Debtor’s request to modify the Agreement, its
representatives made several statements revealing the Debtor’s intent to engage in
fraudulent conduct if American Residential did not agree to the Debtor’s proposed
terms.
       30.   Specifically, in June 2014, Workman told Byce that, absent a
modification, the Debtor would transfer its assets to related entities for nothing in
return to hinder American Residential’s ability to exercise its legal remedies as a
creditor or otherwise.
       31.   During the negotiations with American Residential, Workman also told
Byce that the Debtor’s special relationships with local authorities in Cook County
and surrounding areas would prevent American Residential from exercising
management and control over its properties.
       32.   American Residential and the Debtor were not able to agree on a
modification to the Agreement.

       33.   The relationship between American Residential and the Debtor continued
to deteriorate during the negotiations and after the negotiations failed.
       34.   By September 2014, the Debtor stopped making the full Base Monthly
Rental Payments, and it made no payments at all in eight months between
September 2014 and February 2016. American Residential calculates that the
Debtor owes more than $4.7 million for unpaid rent.
       35.   In 2014, the Debtor stopped paying property taxes on American
Residential’s properties for the years 2013 and forward. American Residential
calculates that the Debtor owes more than $6.5 million for these taxes.


{00165559}                               —5—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 3814:15:39
                                                              of 158 PageID
                                                                        Desc#:53
                                                                             Main
                           Document        Page 6 of 21



       36.   American Residential sent the Debtor a Notice of Default on December 2,
2014.

       37.   Eventually, on March 21, 2016, American Residential filed a complaint
against the Debtor and others in Illinois state court.

5. The parties do not agree on a modification to the Agreement, so the Debtor
   dissipates its assets.
       38.   American Residential and the Debtor were not able to agree on a
modification to the Agreement.
       39.   Even before making its threats to American Residential, the Debtor
began preparing for a possible breakdown in the business relationship.
       40.   In the months leading up to and during the negotiations with American
Residential, the Debtor had already begun dissipating its assets. True to its threat
to American Residential, the Debtor continued that dissipation when the
negotiations failed.
       41.   Prior to 2013, the McClellands ran almost the entire real estate business
in the Debtor’s name.

       42.   In 2013, however, the McClelland family began to create new entities and
to divert business opportunities and assets from the Debtor to those entities.
       43.   In 2013, the McClellands created at least 15 new entities. In 2014, they
created at least four; in 2015, at least six; and in 2016, at least two.
       44.   The Debtor owned five of these new entities: Mack Industries II LLC,
Mack Industries III LLC, Mack Industries IV LLC, Mack Industries V LLC, and
Mack Industries VI LLC.
       45.   The remaining new entities were owned by James K. McClelland, James
H. McClelland, or both.
       46.   The McClellands used these new entities to pursue business
opportunities that the Debtor would have pursued in the past.




{00165559}                                —6—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 3914:15:39
                                                              of 158 PageID
                                                                        Desc#:54
                                                                             Main
                           Document        Page 7 of 21



       47.   Although the Debtor still owned some real estate after 2013, the vast
majority of real estate acquired for flipping was acquired by the new entities. In
addition, the Debtor transferred real estate from itself to these new entities.
       48.   By acquiring real estate and other assets in the name of the new entities
and transferring real estate from the Debtor to the new entities, the McClelland
family reduced the assets that the Debtor had that could be collected by American
Residential.
       49.   Compounding the situation, the Debtor drew down on its own assets to
benefit these other entities.
       50.   The Debtor paid contractors to work on and improve the real estate
owned by the other entities. It bought supplies that would be used only to improve
real estate owned by the other entities. It paid bank loans incurred by the other
entities. It paid for other services, such as lawyers or tax advisors, to benefit the
other entities.

       51.   The Debtor did not get any value for making these payments. Instead,
the parties that benefitted were the other entities and, ultimately, the McClellands.
       52.   From 2013 to 2017—the period in which the Debtor claimed that it could
not pay American Residential what it owed under the Agreement—the McClelland
family extracted at least $10.7 million in cash from the Debtor and the other
entities.
       53.   By spending its own money and getting nothing in return, the Debtor
further dissipated its assets, further hindering, delaying, and defrauding American
Residential while the McClellands benefitted.

       54.   The Debtor also concealed its dissipation from American Residential.

       55.   The Debtor was supposed to provide American Residential with
Quarterly Statements detailing its income, but the Debtor stopped providing those
reports after June 2014.
       56.   In 2016, after the Debtor defaulted on the Agreement, American
Residential tried to take over management of its properties.



{00165559}                                —7—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 4014:15:39
                                                              of 158 PageID
                                                                        Desc#:55
                                                                             Main
                           Document        Page 8 of 21



       57.   The Debtor, however, prevented American Residential from doing so by
refusing to provide subtenant and property information that American Residential
requested and was entitled to under the Agreement.
       58.   The Debtor’s efforts to dissipate its assets to hinder, delay, and defraud
American Residential continued from 2013 to March 2017, when the Debtor filed for
bankruptcy.

       59.   The Debtor’s efforts to render itself insolvent were successful.

       60.   The Debtor’s books and records reflect that, on March 24, 2017, the date
it filed for bankruptcy, the Debtor had assets of $56.4 million and liabilities of
$71.2 million on a cash basis.
       61.   The Debtor’s books and records reflect that, in the year prior to March 24,
2017, the Debtor had net income of negative $7,270,679.43 on a cash basis.

       62.   Creditors existed with standing to bring an action against the Debtor to
avoid the obligations and transfers described in this complaint under applicable
non-bankruptcy law, including American Residential and the Internal Revenue
Service. To the extent the IRS is a creditor, the period for avoiding obligations and
transfers is at least 10 years.
       63.   During the course of this proceeding, the Trustee may learn (through
discovery or otherwise) of additional obligations or transfers made to or for the
benefit of TTS during the period for which obligations or transfers can be avoided. It
is the Trustee’s intention to avoid and recover all obligations and transfers the
Debtor made that are avoidable under 11 U.S.C. §§ 544 and 548. The Trustee
reserves his right to amend his complaint to include: (i) further information
regarding the obligations and transfers; (ii) additional obligations and transfers; (iii)
modifications of and/or revisions to any defendant’s name; (iv) additional
defendants; and/or (v) additional causes of action or legal theories, if applicable,
(collectively, the “Amendments”) that may become known to the Trustee at any time
during this adversary proceeding, through formal discovery or otherwise, and for
the Amendments to relate back to the date of the original complaint.




{00165559}                                 —8—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 4114:15:39
                                                              of 158 PageID
                                                                        Desc#:56
                                                                             Main
                           Document        Page 9 of 21


  COUNT 1 – AVOIDANCE AND RECOVERY OF CONSTRUCTIVE FRAUDULENT
                           TRANSFERS
                          740 ILCS 160/5(a)(2), 6(a), and 8(a),
                   and 11 U.S.C. §§ 544(b)(1), 548(a)(1)(B), and 550(a)
       64.   The Trustee incorporates the previous allegations of this complaint as
though fully set forth in this count.
       65.   The Trustee pleads this count in the alternative to the extent the relief or
the allegations contradict anything else contained in this complaint.

1. The Debtor pays TTS to work on real estate owned by other entities.
       66.   Between September 13, 2013, and March 27, 2015, the Debtor made
transfers to TTS totaling $317,700.65 for granite and related products for real
estate that the Debtor did not own.
       67.   A list of each transfer that the Debtor made to TTS during the time
period at issue in this complaint is attached as Exhibit A.

       68.   The Debtor made the transfers on Exhibit A by check from its account no.
6212 at First Community Financial Bank.
       69.   Exhibit A also identifies the invoices paid by each transfer, along with the
owner of the property for each invoice and the owner of the property at the time of
the invoice.

       70.   Two of the owners on Exhibit A are land trusts owned by McClelland
family entities.
       71.   The beneficial owner of Chicago Title Land Trust dated Mar. 14, 2013,
No. 8002361345 is Mack Industries II LLC.
       72.   The beneficial owner of Chicago Title Land Trust dated Apr. 9, 2013, No.
8002361677 is Mack Industries III LLC.

       73.   As detailed on Exhibit A, the Debtor transferred a total of $391,706.65 to
TTS during the time period at issue in this complaint. Of this total, $74,006.00 was
for properties owned by the Debtor or American Residential. The remaining
$317,700.65 was for properties that the Debtor did not own.



{00165559}                                 —9—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 4214:15:39
                                                              of 158 PageID
                                                                        Desc#:57
                                                                             Main
                           Document       Page 10 of 21


2. The Debtor did not receive reasonably equivalent value in exchange for
   paying TTS.
       74.   The invoices and transfers at issue in this complaint were for parcels of
real estate that the Debtor did not own.
       75.   Instead, the real estate on which TTS worked was owned by the
McClelland family, Mack Investments I LLC, Mack Investments II LLC,
Wheelhouse Investments LLC, Mack Industries II LLC, Mack Industries III LLC,
Mack Industries V LLC, and others.
       76.   Because the Debtor did not own the real estate on which TTS worked, the
Debtor did not benefit at all from TTS’s services.
       77.   The Debtor did not benefit from paying TTS’s invoices.

       78.   By paying TTS’s invoices, the Debtor transferred away assets and got no
benefit in return.

       79.   Therefore, the Debtor did not receive a reasonably equivalent value for
the transfers detailed in this complaint.

3. The Debtor was insolvent at the time it made the transfers to TTS.
       80.   The transfers at issue in this complaint occurred September 13, 2013,
and March 27, 2015.

       81.   The Debtor’s books and records reflect that, on July 31, 2014, Mack’s
liabilities exceeded its assets by $2,016,009.01.
       82.   The Debtor’s liabilities exceeded its assets on each date after July 31,
2014, until it filed for bankruptcy on March 24, 2017.
       83.   The Debtor’s books and records reflect that, on March 24, 2017, the
Debtor’s liabilities exceeded its assets by $14,794,001.84.

       84.   The Debtor’s books and records reflect that, each month between January
17, 2013, and July 31, 2014, the Debtor’s assets exceeded its liabilities by an
average of just $1,118,914.71. During that period, the Debtor’s assets each month
averaged just $29,508,792.88, while its liabilities each month averaged
$28,319,878.16.



{00165559}                                —10—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 4314:15:39
                                                              of 158 PageID
                                                                        Desc#:58
                                                                             Main
                           Document       Page 11 of 21



       85.   The Debtor’s earnings decreased significantly between September 2013
and July 2014, further demonstrating its fragile financial position. The Debtor’s net
income between September 13, 2013, and July 31, 2014, was negative
$5,731,000.05.
       86.   Because the Debtor was losing money so rapidly, it was not generating
sufficient profits to sustain its operations, particularly because its equity was only
about 4% of the value of its assets.
       87.   In fact, because the Debtor was losing money, by July 31, 2014, the
Debtor was balance sheet insolvent and remained so until it filed for bankruptcy.
       88.   During the time period at issue in this count—that is, between
September 13, 2013, and March 27, 2015—the Debtor’s net income was negative
$9,626,919.74.
       89.   During the time period at issue in this count, the Debtor was incurring
debts and was not paying those debts as they became due.

       90.   The Debtor’s accounts payable had the following ages on these dates:

   Date       Current      1-30 days     31-60 days   61-90 days      >90           Total

 3/27/15      $20,133.59   $324,848.24    $5,058.50    $5,686.87   $148,984.33   $504,711.53

 3/27/14        4,005.01    610,202.62   140,162.05    93,044.28     38,136.67    885,550.64

 9/13/13       16,707.31    881,349.70    90,425.34     3,843.23     39,298.30   1,031,623.88

       Wherefore, the Trustee requests that this Court enter judgment in his favor
and against TTS (a) avoiding the transfers, (b) entering a money judgment against
TTS in the amount of $317,700.65 or such higher amount as may be established at
trial, plus interest from the date of each transfer at the maximum legal rate, costs,
and expenses of this action including, without limitation, attorneys’ fees, and (c)
granting any additional relief that is appropriate under the circumstances.




{00165559}                                   —11—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 4414:15:39
                                                              of 158 PageID
                                                                        Desc#:59
                                                                             Main
                           Document       Page 12 of 21


        COUNT 2 – AVOIDANCE AND RECOVERY OF ACTUAL FRAUDULENT
                              TRANSFERS
                             740 ILCS 160/5(a)(1) and 8(a)
                  and 11 U.S.C. §§ 544(b)(1), 548(a)(1)(A), and 550(a)
       91.   The Trustee incorporates the previous allegations of this complaint as
though fully set forth in this count.
       92.   The Trustee pleads this count in the alternative to the extent the relief or
the allegations contradict anything else contained in this complaint.
       93.   As described above, the Debtor engaged in a scheme to hinder, delay, and
defraud American Residential by transferring away its assets, reducing what
American Residential could collect and improving the position of the McClellands
and their other entities.
       94.   As part of its scheme to hinder, delay, and defraud American Residential,
the Debtor paid TTS $317,700.65 for work on real estate owned by the McClelland
family, Mack Investments I LLC, Mack Investments II LLC, Wheelhouse
Investments LLC, Mack Industries II LLC, Mack Industries III LLC, Mack
Industries V LLC, and others as described in detail above.

       95.   Each transfer to TTS reduced the Debtor’s assets, leaving less for
American Residential to collect.
       96.   Each transfer to TTS was for real estate owned by other entities,
benefitting the McClelland family at the expense of American Residential.
       97.   The Debtor did not disclose the transactions with TTS to American
Residential. The Debtor stopped providing the required disclosures to American
Residential in June 2014.
       98.   The Debtor made the transfers between September 2013 and March
2015. American Residential issued a notice of default in December 2014.
       99.   As described in detail above, the Debtor did not get any value for making
the payments to TTS because it did not own the real estate on which TTS worked.

       100. As described in detail above, the Debtor was insolvent at the time it made
the transfers to TTS.


{00165559}                                —12—
   Case:
  Case   1:20-cv-06990
       19-00522        Document
                  Doc 28         #: 2 Filed: Entered
                          Filed 04/06/20     11/25/2004/06/20
                                                      Page 4514:15:39
                                                              of 158 PageID
                                                                        Desc#:60
                                                                             Main
                           Document       Page 13 of 21



       Wherefore, the Trustee requests that this Court enter judgment in his favor
and against TTS (a) avoiding the transfers, (b) entering a money judgment against
TTS in the amount of $317,700.65 or such higher amount as may be established at
trial, plus interest from the date of each transfer at the maximum legal rate, costs,
and expenses of this action including, without limitation, attorneys’ fees, and (c)
granting any additional relief that is appropriate under the circumstances.

Dated: April 6, 2020                           Respectfully submitted,

                                               Ronald R. Peterson, as chapter 7
                                               trustee for Mack Industries Ltd.

                                               By: /s/ Jeffrey K. Paulsen
                                               One of His Attorneys

Ariane Holtschlag (6294327)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (312) 878-0969
Fax:    (847) 574-8233
E-mail: aholtschlag@wfactorlaw.com
        jpaulsen@wfactorlaw.com




{00165559}                              —13—
 Case:
Case   1:20-cv-06990
     19-00522        Document
                Doc 28         #: 2 Filed: Entered
                        Filed 04/06/20     11/25/2004/06/20
                                                    Page 4614:15:39
                                                            of 158 PageID
                                                                      Desc#:61
                                                                           Main
                         Document       Page 14 of 21




                         EXHIBIT A
                                  Case:
                                 Case   1:20-cv-06990
                                      19-00522        Document
                                                 Doc 28         #: 2 Filed: Entered
                                                         Filed 04/06/20     11/25/2004/06/20
                                                                                     Page 4714:15:39
                                                                                             of 158 PageID
                                                                                                       Desc#:62
                                                                                                            Main
                                                          Document       Page 15 of 21
Ex. A ‐ Transfers and Invoices
Check Date Check No. Check Amount Invoice No.   Invoice Date Invoice Amount    Address                        PIN                  Owner on Invoice Date
  9/13/2013 64254           $900.00
                                     813934       8/23/2013          $900.00 17904 Rose, Lansing              29‐36‐200‐151‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
  9/27/2013 64613          $6,388.40
                                     813919       8/20/2013        $2,862.40 9111 Central, Oak Lawn           24‐04‐300‐005‐0000   Mack Investments I LLC
                                     813951       8/31/2013        $3,526.00 1014 Eagle Point, Matteson       31‐20‐116‐002‐0000   Mack Investments I LLC
 10/25/2013 65185          $4,138.00
                                     913986       9/16/2013        $3,058.00 2836 W 99th St, EP               24‐12‐125‐025‐0000   Mack Investments I LLC
                                     9131014      9/25/2013        $1,080.00 3711 215th St, Matteson          31‐26‐104‐007‐0000   American Residential Leasing Co. LLC
  11/8/2013 65515        $28,847.25
                                     813941       8/30/2013       $24,836.25   111 Ruffled Feathers, Lemont   22‐34‐212‐013‐0000   James and Jennifer McClelland
                                     10131100    10/17/2013         $990.00    18711 Lee St, CCH              31‐03‐305‐019‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     10131099    10/17/2013         $726.00    17535 William St, Lansing      30‐29‐311‐042‐0000   American Residential Leasing Co. LLC
                                     10131098    10/17/2013         $720.00    14621 Avers Ave, Midlothian    28‐11‐126‐006‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     10131097    10/17/2013        $1,575.00   841 Princeton Ave, Matteson    31‐20‐204‐008‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
 11/22/2013 65854          $1,674.00
                                     10131101    10/18/2013          $795.00 3924 W 143rd, Crestwood          28‐02‐319‐033‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     10131123    10/25/2013          $879.00 19 N Elm, Glenwood               32‐03‐421‐016‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
  12/6/2013 66202          $2,514.00
                                     10131145    10/31/2013        $1,098.00 17204 Bernadine St, Lansing      30‐29‐126‐012‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     10131149     11/4/2013        $1,416.00 1001 Purdue Lane, Matteson       31‐21‐106‐024‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
 12/20/2013 66491        $15,615.00
                                     10131124    10/25/2013        $1,038.00   2748 181st St, Lansing         30‐31‐117‐108‐0000   American Residential Leasing Co. LLC
                                     10131143    10/31/2013        $2,925.00   130 Maryview Pkwy, Matteson    31‐16‐103‐016‐0000   Mack Industries Ltd.
                                     11131163     11/7/2013         $765.00    3529 212th Place,Matteson      31‐23‐404‐009‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     11131164     11/7/2013         $819.00    18107 Juneway Ct, CCH          28‐34‐407‐046‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     11131165     11/7/2013        $1,056.00   19809 Brook Ave., Lynwood      33‐07‐321‐001‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     11131169    11/11/2013         $690.00    126 E Clark, Glenwood          32‐03‐322‐033‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     11131170    11/11/2013         $990.00    2724 Lake Pk Dr, Lynwood       33‐07‐101‐039‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     11131194    11/18/2013         $900.00    19528 Sycamore, Mokena         19‐09‐10‐316‐010     Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     11131193    11/18/2013         $861.00    818 Princeton, Matteson        31‐20‐203‐004‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     11131192    11/18/2013        $1,080.00   3743 167th Place, CCH          28‐26‐105‐036‐0000   Mack Investments I LLC
                                     11131200    11/19/2013         $600.00    29 N Oak, Glenwood             32‐03‐329‐014‐0000   American Residential Leasing Co. LLC
                                     11131201    11/19/2013         $831.00    226 E Maple, Glenwood          32‐03‐419‐029‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     11131217    11/25/2013         $960.00    18812 Cypress Ave, CCH         31‐03‐417‐003‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     11131218    11/25/2013        $1,170.00   731 Old Farm, Matteson         31‐17‐323‐020‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     11131220    11/27/2013         $930.00    17810 Princeton, CCH           28‐35‐118‐013‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
   1/3/2014 66769        $11,327.00
                                     12131234     12/3/2013         $840.00    16940 Old Elm Drive, CCH       28‐26‐110‐050‐0000   American Residential Leasing Co. LLC
                                     12131243     12/5/2013        $3,647.00   3037 Matthew Ln, Homewood      31‐01‐116‐008‐0000   Mack Industries Ltd.
                                     12131241     12/5/2013         $900.00    5532 LaPalm Dr, Oak Forest     28‐09‐304‐009‐0000   Mack Industries Ltd.
                                     12131251     12/9/2013         $900.00    19010 Cedar Ave, CCH           31‐03‐403‐005‐0000   Mack Industries Ltd.
                                     12131250     12/9/2013        $1,110.00   2932 188th Place, Lansing      33‐06‐208‐007‐0000   Mack Industries Ltd.
                                     12131258    12/10/2013        $1,050.00   17861 Princeton Ln, CCH        28‐35‐119‐028‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     12131260    12/11/2013         $870.00    17871 Anthony Ave, CCH         28‐34‐106‐014‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     12131259    12/11/2013        $1,110.00   18240 Grant St, Lansing        30‐32‐303‐020‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     12131261    12/11/2013         $900.00    18649 Chestnut, CCH            31‐03‐207‐007‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
  1/17/2014 67052          $1,390.00
                                     12131272    12/16/2013          $800.00 18310 Oakwood, Lansing           30‐31‐409‐004‐0000   Mack Industries Ltd.
                                     12131271    12/16/2013          $590.00 3661 178th St, Lansing           30‐32‐200‐078‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
  1/31/2014 67350          $8,610.00
                                     11131168    11/11/2013        $1,614.00 21301 Jeffrey Dr, Matteson       31‐23‐321‐001‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677

                                                                                          Page 1 of 7
                                  Case:
                                 Case   1:20-cv-06990
                                      19-00522        Document
                                                 Doc 28         #: 2 Filed: Entered
                                                         Filed 04/06/20     11/25/2004/06/20
                                                                                     Page 4814:15:39
                                                                                             of 158 PageID
                                                                                                       Desc#:63
                                                                                                            Main
                                                          Document       Page 16 of 21
Ex. A ‐ Transfers and Invoices
Check Date Check No. Check Amount Invoice No.   Invoice Date Invoice Amount Address                            PIN                     Owner on Invoice Date
                                     12131296     12/19/2013          $780.00 17209 Hawthorne, East Hazel Cr   29‐30‐408‐001‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     12131297     12/19/2013          $840.00 18400 Chicago, Lansing           30‐31‐419‐013‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     12131295     12/19/2013         $1,020.00 3664 Adams St, Lansing          30‐32‐202‐040‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     12131313     12/23/2013         $1,320.00 13839 LeClaire Ave, Crestwood   28‐04‐207‐008‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     01141005       1/6/2014          $900.00 19920 Monterey Ave, Lynwood      33‐07‐320‐016‐0000      Robert Petak
                                     01141007       1/8/2014         $1,056.00 130 Maryview Pkwy, Matteson     31‐16‐103‐016‐0000      Mack Industries Ltd.
                                     01141009       1/9/2014         $1,080.00 4055 149th St, Midlothian       28‐10‐413‐045‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
  2/14/2014 67624        $13,200.00
                                     01141011       1/9/2014         $990.00    955 E 161st St, SH             29‐14‐311‐032‐0000      Mack Investments I LLC
                                     01141014      1/13/2014        $1,290.00   17710 Arlington Dr, CCH        28‐35‐107‐005‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     01141013      1/13/2014         $960.00    17930 Rose Ave., Lansing       29‐36‐200‐122‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     01141010      1/14/2014        $1,050.00   18045 Edwards, CCH             28‐34‐410‐009‐0000      Mack Industries Ltd.
                                     01141017      1/14/2014        $1,290.00   602 E 158th St, So Holland     29‐15‐203‐026‐0000      Mack Investments I LLC
                                     01141037      1/20/2014        $1,140.00   17479 Eastgate Dr, CCH         28‐27‐403‐011‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     01141039      1/20/2014        $1,170.00   3118 W 183rd St, Homewood      28‐36‐304‐043‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     01141040      1/20/2014        $1,560.00   18761 John Ave, CCH            31‐03‐307‐009‐0000      Mack Investments I LLC
                                     01141036      1/20/2014        $1,170.00   18826 Queens Rd, Homewood      32‐05‐405‐011‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     01141035      1/20/2014        $1,350.00   4625 W 189th St,CCH            31‐03‐312‐016‐0000      Mack Industries Ltd.
                                     01141038      1/20/2014        $1,230.00   17112 Elm St, HC               28‐26‐404‐026‐0000      Mack Investments I LLC
  2/28/2014 67955        $12,990.00
                                     01141049      1/23/2014        $1,080.00   4932 Lakeshore, Richton Pk     31‐33‐407‐043‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     01141064      1/27/2014         $870.00    14725 Memorial Dr, Dolton      29‐10‐236‐025‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     01141066      1/27/2014        $1,020.00   14535 Kedvale, Midlothian      28‐10‐220‐008‐0000      Mack Investments I LLC
                                     01141065      1/27/2014         $990.00    17006 Central Park Ave, HC     28‐26‐123‐005‐0000      American Residential Leasing Co. LLC
                                     01141071      1/28/2014        $1,050.00   616 Sullivan, Univer Pk        21‐14‐13‐204‐034‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     01141072      1/28/2014        $1,230.00   17241 S Langley, SH            29‐27‐212‐025‐0000      Mack Investments I LLC
                                     01141073      1/28/2014        $1,140.00   623 E 162nd Place, SH          29‐22‐202‐003‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     01141077      1/29/2014         $810.00    349 E Maple Dr, Glenwood       32‐03‐412‐021‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     01141079      1/29/2014         $930.00    17770 Springfield Ave, CCH     28‐35‐103‐080‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     01141078      1/29/2014         $870.00    737 E 160th St, So Holland     29‐15‐407‐066‐0000      Mack Investments I LLC
                                     01141081      1/30/2014        $1,110.00   4124 Indian Hill, CCH          28‐27‐408‐003‐0000      Christopher Meredith
                                     01141082      1/30/2014         $960.00    17825 Oakley, Lansing          30‐31‐121‐031‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     01141080      1/30/2014         $930.00    18900 Oakwood, CCH             31‐03‐410‐043‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
  3/14/2014 68219        $15,975.00
                                     02141098       2/5/2014         $855.00    3846 W 217th St, Matteson      31‐26‐110‐064‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     02141097       2/5/2014         $885.00    3801 216th Place, Matteson     31‐26‐110‐021‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     02141099       2/5/2014        $1,230.00   3423 Adams St, Lansing         30‐32‐111‐039‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     02141100       2/5/2014        $1,050.00   1205 Evergreen Rd, Homewood    32‐05‐120‐002‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     02141102       2/7/2014         $990.00    18024 Greenview Ter, CCH       28‐34‐410‐018‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     02141103      2/10/2014        $1,290.00   18921 Willow Ave., CCH         31‐03‐405‐001‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     02141104      2/10/2014         $990.00    9736 Nashville, Oak Lawn       24‐07‐211‐055‐0000      Mack Investments I LLC
                                     02141105      2/10/2014         $885.00    16452 George Dr, Oak Forest    28‐22‐303‐005‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     02141106      2/11/2014        $1,350.00   17658 Lincoln Ave, Homewd      28‐36‐205‐020‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     02141107      2/11/2014         $930.00    1387 Superior Ave, Cal City    30‐19‐216‐010‐0000      Mack Industries Ltd.
                                     02141108      2/12/2014        $1,680.00   645 Saginaw, Cal City          30‐07‐325‐003‐0000      Mack Investments I LLC
                                     02141147      2/24/2014        $1,080.00   659 Paxton Ave, Cal City       29‐12‐424‐037‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     02141148      2/24/2014        $1,920.00   1020 E 153rd St, So Holland    29‐11‐323‐020‐0000      Mack Industries Ltd.
                                     02141153      2/26/2014         $840.00    9535 Utica, Evergreen Pk       24‐12‐103‐006‐0000      Mack Investments I LLC
  3/28/2014 68503          $7,263.00
                                     02141171      2/28/2014        $1,840.00 15225 Willow Creek               27‐18‐204‐003‐0000      James K. McClelland and Ann McClelland
                                     03141181       3/4/2014        $1,943.00 9124 S Utica, Evergreen Pk       24‐01‐302‐024‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345

                                                                                          Page 2 of 7
                                  Case:
                                 Case   1:20-cv-06990
                                      19-00522        Document
                                                 Doc 28         #: 2 Filed: Entered
                                                         Filed 04/06/20     11/25/2004/06/20
                                                                                     Page 4914:15:39
                                                                                             of 158 PageID
                                                                                                       Desc#:64
                                                                                                            Main
                                                          Document       Page 17 of 21
Ex. A ‐ Transfers and Invoices
Check Date Check No. Check Amount Invoice No.   Invoice Date Invoice Amount Address                                PIN                     Owner on Invoice Date
                                     03141187       3/7/2014         $1,740.00 10975 S Church St, Chicago          25‐18‐415‐013‐0000      Mack Investments I LLC
                                     03141195      3/10/2014         $1,740.00 8610 S Lavergne, Burbank            19‐33‐405‐023‐0000      Mack Investments I LLC
  4/11/2014 68776          $2,430.00
                                     03141197      3/11/2014         $1,125.00 3311 Charlemagne, HC                28‐35‐411‐002‐0000      American Residential Leasing Co. LLC
                                     03141223      3/20/2014         $1,305.00 4461 W 186th St, CCH                31‐03‐109‐018‐0000      Mack Industries Ltd.
  4/25/2014 69095          $7,852.00
                                     03141266      3/31/2014         $1,035.00   548 Landau Rd, University Pk      21‐14‐13‐207‐012        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     03141265      3/31/2014         $1,455.00   624 Hickok Dr, Univ Pk            21‐14‐13‐101‐024‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     04141272       4/2/2014         $1,035.00   9624 Troy Ave, Evergreen Park     24‐12‐110‐010‐0000      Mack Industries Ltd.
                                     04141284       4/5/2014         $4,327.00   2640 1st Private Rd, Flossmoor    31‐12‐401‐004‐0000      Mack Industries Ltd.
   5/9/2014 69351          $7,545.00
                                     04141300      4/10/2014         $1,050.00   520 169th St, SH                  29‐22‐410‐018‐0000      Mack Investments I LLC
                                     04141299      4/10/2014         $1,230.00   705 E 163rd St, So Holland        29‐22‐204‐001‐0000      Springview Investments II IL II LLC
                                     04141304      4/10/2014         $3,375.00   13724 Cedarbend, Homer            16‐05‐10‐208‐009‐0000   Mack Industries Ltd.
                                     04141340      4/22/2014          $930.00    17122 Central Pk Ave, HC          28‐26‐301‐004‐0000      Mack Industries Ltd.
                                     04141347      4/22/2014          $960.00    17148 Evans Ave, So Holland       29‐26‐105‐004‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
  5/23/2014 69680          $6,060.00
                                     12131314       1/1/2014          $930.00    16830 S Glen Oak Dr, CCH          28‐26‐107‐047‐0000      Mack Investments I LLC
                                     02141121      2/14/2014          $960.00    3322 Woodworth, HC                28‐26‐408‐037‐0000      Mack Investments I LLC
                                     02141133      2/19/2014          $900.00    18130 Oakwood, Lansing            30‐31‐221‐035‐0000      Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                     04141353      4/23/2014         $1,110.00   22345 Ridgeway, Richton Pk        31‐35‐102‐017‐0000      Mack Investments I LLC
                                     04141352      4/23/2014          $930.00    13054 Honore, Blue Island         25‐31‐216‐036‐0000      Mack Investments I LLC
                                     04141387      4/30/2014         $1,230.00   738 E 169th St, So Holland        29‐22‐414‐016‐0000      Burmeister Jon
   6/6/2014 70001        $15,737.00
                                     05141399       5/6/2014         $2,537.00 2231 S 61st Ave, Cicero             16‐29‐106‐017‐0000      Mack Industries Ltd.
                                     05141411       5/8/2014        $10,000.00 6820 Centennial Dr., Tinley         28‐19‐100‐051‐0000      Mack Investments II LLC, Series 6800 Centennial LLC
                                     05141478      5/22/2014         $3,200.00 15400 Lisa Ct, Orland Pk            27‐14‐109‐036‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
  7/18/2014 70954          $8,880.00
                                     05141482      5/23/2014         $1,080.00   11319 S Sawyer, Chg               24‐23‐212‐016‐0000      Mack Industries Ltd.
                                     05141497      5/23/2014         $1,170.00   15114 Oak, Dalton                 29‐10‐409‐016‐0000      Mack Investments I LLC
                                     05141483      5/23/2014         $1,020.00   519 S Paxton Ave, Cal City        29‐12‐400‐047‐0000      Mack Industries II LLC
                                     05141480      5/27/2014         $1,620.00   16448 Wausau, SH                  29‐22‐107‐023‐0000      Mack Industries II LLC
                                     05141477      5/27/2014         $1,590.00   1039 Brampton, UP                 21‐14‐13‐407‐009        Mack Industries Ltd.
                                     05141501      5/28/2014          $990.00    1333 Buffalo Ave, Cal City        30‐19‐215‐009‐0000      Mack Investments I LLC
                                     05141502      5/28/2014         $1,410.00   428 Buffalo Ave, Cal City         30‐07‐214‐035‐0000      Mack Investments I LLC
   8/1/2014 71283        $10,931.00
                                     06141595      6/20/2014         $1,530.00   649 Price, Cal City               30‐08‐325‐004‐0000      Mack Investments I LLC
                                     06141606      6/23/2014         $1,020.00   619 Greenbay, Cal City            30‐07‐423‐021‐0000      Mack Investments I LLC
                                     06141605      6/23/2014          $510.00    9232 S 50th Ct, Oak Lawn          24‐04‐424‐007‐0000      Mack Investments I LLC
                                     06141607      6/23/2014         $2,070.00   811 Greenbay Ave, Cal City        30‐18‐228‐008‐0000      Mack Industries II LLC
                                     06141610      6/23/2014         $2,741.00   108 N Princeton Ave, Villa Park   06‐04‐414‐029           Mack Industries Ltd.
                                     06141651      6/27/2014          $990.00    448 Hirsch, Cal City              30‐08‐108‐051‐0000      Mack Industries Ltd.
                                     06141652      6/30/2014          $810.00    537 Nathan Rd, UP                 21‐14‐13‐218‐004        Mack Industries Ltd.
                                     06141653      6/30/2014         $1,260.00   4936 153rd St, Oak Forest         28‐16‐213‐033‐0000      Mack Industries Ltd.
  8/15/2014 71586          $4,589.00
                                     07141684      7/11/2014         $1,564.00   Otto Tomes                                                Otto Tomes
                                     07141736      7/25/2014          $325.00    108 N Princeton Ave, Villa Park   06‐04‐414‐029           Mack Industries Ltd.
                                     07141737      7/25/2014          $780.00    1039 Abbott Ln, UP                21‐14‐13‐405‐008        Mack Industries Ltd.
                                     07141742      7/25/2014          $720.00    2612 W 89th Pl, Evrg Prk          24‐01‐208‐027‐0000      Mack Industries II LLC
                                     07141740      7/28/2014         $1,200.00   16342 Evans, SH                   29‐22‐203‐005‐0000      Mack Investments I LLC
  8/29/2014 71913          $9,060.00

                                                                                            Page 3 of 7
                                  Case:
                                 Case   1:20-cv-06990
                                      19-00522        Document
                                                 Doc 28         #: 2 Filed: Entered
                                                         Filed 04/06/20     11/25/2004/06/20
                                                                                     Page 5014:15:39
                                                                                             of 158 PageID
                                                                                                       Desc#:65
                                                                                                            Main
                                                          Document       Page 18 of 21
Ex. A ‐ Transfers and Invoices
Check Date Check No. Check Amount Invoice No.   Invoice Date Invoice Amount Address                                PIN                     Owner on Invoice Date
                                     05141442       7/1/2014         $1,020.00 4924 Imperial Dr, Richton Pk        31‐33‐205‐003‐0000      Gecko Mack‐4924 Imperial, Richton Park
                                     05141440       7/1/2014         $1,620.00 1834 Terrace Rd, Homewood           32‐06‐400‐052‐0000      SFR‐CHI I
                                     05141439       7/1/2014         $1,380.00 231 Oakhurst, Matteson              31‐17‐209‐041‐0000      Mack Industries Ltd.
                                     07141682       7/1/2014         $1,350.00 16061 Prairie, SH                   29‐15‐310‐012‐0000      Mack Industries II LLC
                                     07141688       7/1/2014          $900.00 2717 Turtle Creek, HC                28‐36‐222‐003‐0000      Mack Investments I LLC
                                     07141687       7/1/2014          $930.00 15637 Orchid Dr, So Holland          29‐15‐213‐002‐0000      Mack Industries Ltd.
                                     06141574       7/1/2014         $1,080.00 3400 Seine Ct, HC                   28‐35‐408‐043‐0000      Mack Industries Ltd.
                                     07141737      7/25/2014          $780.00 1039 Abbott Ln, UP                   21‐14‐13‐405‐008        Mack Industries Ltd.
  9/12/2014 72237        $16,962.50
                                     07141772      7/31/2014         $2,775.00   3633 Austin Blvd, Cicero          16‐32‐408‐014‐0000      Mack Investments I LLC
                                     08141774       8/5/2014          $275.00    6800 Centennial Dr, Tinley        28‐19‐100‐051‐0000      Mack Investments II LLC, Series 6800 Centennial LLC
                                     08141781       8/8/2014          $810.00    1325 E.168th Place, SH            29‐23‐404‐010‐0000      Mack Industries II LLC
                                     08141780       8/8/2014         $1,080.00   22457 Arquilla Dr, Rich Pk        31‐33‐105‐014‐0000      Mack Investments I LLC
                                     08141792      8/13/2014          $800.00    18823 Ashland, Homewood           32‐05‐310‐004‐0000      Mack Industries II LLC
                                     08141793      8/13/2014         $2,854.00   10235 S Charles, Chicago          25‐08‐307‐028‐0000      Mack Investments I LLC
                                     08141810      8/15/2014         $3,827.50   1855 S Ridgeland, Berwyn          16‐20‐316‐001‐0000      Mack Industries Ltd.
                                     08141816      8/18/2014         $1,380.00   1566 Vincennes, Crete             23‐15‐17‐203‐008‐0000   Mack Industries II LLC
                                     08141826      8/19/2014         $3,161.00   4823 LaCrosse Ave, Chgo           19‐09‐215‐007‐0000      Mack Industries Ltd.
  9/26/2014 72548          $7,620.00
                                     08141853       8/8/2014         $1,920.00   917 Cordoba Ct, Univ Pk           21‐14‐13‐107‐003‐0000   Mack Industries II LLC
                                     08141843      8/22/2014         $1,080.00   17927 Lorenz Ave, Lansing         30‐31‐213‐006‐0000      Mack Industries II LLC
                                     08141837      8/22/2014          $810.00    3858 Holly Court, CCH             28‐26‐307‐015‐0000      Mack Industries II LLC
                                     08141854      8/26/2014          $780.00    147 E Maple Dr, Glenwood          32‐03‐330‐010‐0000      Mack Industries II LLC
                                     08141855      8/26/2014         $1,260.00   112 E 160th Place, SH             29‐15‐302‐022‐0000      Mack Investments I LLC
                                     08141870      8/27/2014          $810.00    17152 Cornell Ave, SH             29‐26‐206‐020‐0000      Mack Industries II LLC
                                     08141869      8/28/2014          $960.00    18537 Ashland Ave Homewood        32‐05‐110‐024‐0000      Mack Investments I LLC
 10/10/2014 72923          $9,670.50
                                     09141889       9/3/2014         $1,230.00   6023 Aspen, Matteson              31‐17‐313‐007‐0000      Mack Industries II LLC
                                     09141886       9/3/2014         $4,270.50   995 Summerhill Dr, Aurora         14‐25‐428‐007           Mack Industries II LLC
                                     09141918      9/15/2014         $1,560.00   3260 203rd St, Lynwood            33‐17‐103‐011‐0000      Mack Industries II LLC
                                     09141916      9/15/2014          $690.00    17541 Greenbay, Lansing           30‐30‐411‐051‐0000      Mack Industries II LLC
                                     09141917      9/15/2014          $960.00    17303 Roy St, Lansing             30‐29‐112‐041‐0000      Mack Industries II LLC
                                     09141919      9/22/2014          $960.00    3740 Highland, CCH                28‐35‐105‐018‐0000      Mack Investments I LLC
 10/24/2014 73277        $11,305.00
                                     07141686      7/11/2014          $900.00    3860 178th Pl, CCH                28‐35‐115‐005‐0000      Mack Investments I LLC
                                     07141699      7/18/2014         $2,875.00   1519 Bates Ct,Schaumburg          07‐29‐413‐013‐0000      Mack Industries Ltd.
                                     07141771      7/31/2014          $900.00    17810 Sarah Lane, CCH             28‐35‐117‐019‐0000      Mack Investments I LLC
                                     08141794      8/13/2014          $840.00    5425 LaPlam Dr, Oak Forest        28‐09‐311‐010‐0000      Mack Industries II LLC
                                     08141824      8/19/2014          $750.00    17213 Springtide Ln, HC           28‐26‐310‐017‐0000      Mack Industries II LLC
                                     08141830      8/20/2014         $1,410.00   15548 LeClaire, Oak Frst          28‐16‐400‐021‐0000      Mack Industries Ltd.
                                     08141833      8/20/2014         $1,200.00   17925 Walter St, Lansing          30‐32‐108‐037‐0000      Mack Industries II LLC
                                     09141957      9/30/2014         $1,320.00   17701 Devon, CCH                  28‐35‐107‐031‐0000      Mack Industries II LLC
                                     10141960      10/1/2014         $1,110.00   18841 Cedar St, CCH               31‐03‐412‐031‐0000      Mack Industries Ltd.
  11/7/2014 73600        $19,105.50
                                     09141931      9/18/2014         $1,140.00   3732 153rd St, Midlo              28‐14‐105‐003‐0000      Mack Industries II LLC
                                     09141932      9/23/2014         $3,075.00   3245 Cuyler, Berwyn               16‐32‐112‐055‐0000      Mack Industries Ltd.
                                     09141934      9/23/2014          $960.00    3740 176th St, CCH                28‐35‐103‐030‐0000      Mack Industries II LLC
                                     10141965      10/2/2014         $1,290.00   17720 Central Pk, CCH             28‐35‐113‐011‐0000      Mack Industries II LLC
                                     09141958      10/2/2014         $7,521.50   1728 Patricia Ln, Flossmo         31‐12‐310‐007‐0000      Mack Industries II LLC
                                     10141985      10/9/2014         $3,469.00   4325 W 83rd St, Chicago           19‐34‐401‐040‐0000      Mack Investments I LLC
                                     10142001     10/10/2014         $1,650.00   15820 Park Ave, SH (Chicago Rd)   29‐15‐108‐027‐0000      Mack Industries Ltd.

                                                                                            Page 4 of 7
                                  Case:
                                 Case   1:20-cv-06990
                                      19-00522        Document
                                                 Doc 28         #: 2 Filed: Entered
                                                         Filed 04/06/20     11/25/2004/06/20
                                                                                     Page 5114:15:39
                                                                                             of 158 PageID
                                                                                                       Desc#:66
                                                                                                            Main
                                                          Document       Page 19 of 21
Ex. A ‐ Transfers and Invoices
Check Date Check No. Check Amount Invoice No.   Invoice Date Invoice Amount    Address                      PIN                  Owner on Invoice Date
 11/21/2014 73929        $14,310.00
                                     09141936     9/23/2014         $960.00    844 Terrace Dr, Glenwood     32‐04‐104‐009‐0000   Mack Industries V LLC
                                     09141935     9/23/2014        $1,290.00   4748 176th St, CCH           28‐34‐107‐036‐0000   Mack Industries V LLC
                                     09141933     9/23/2014         $990.00    107 Pine Ln, Glenwood        32‐03‐420‐020‐0000   Mack Industries II LLC
                                     10142004    10/13/2014        $4,440.00   8453 S. Kenneth, Chicago     19‐34‐304‐059‐0000   Mack Investments I LLC
                                     10142000    10/14/2014         $960.00    15426 S Park Ave, SH         29‐15‐105‐012‐0000   Mack Industries V LLC
                                     10141995    10/14/2014         $840.00    15065 Maryland Ave, SH       29‐11‐301‐044‐0000   Mack Industries II LLC
                                     10141994    10/14/2014        $1,140.00   3209 Woodworth Pl, HC        28‐26‐410‐011‐0000   Mack Industries II LLC
                                     10142011    10/15/2014        $1,110.00   17784 Springfield, CCH       28‐35‐103‐082‐0000   Mack Industries II LLC
                                     10142009    10/15/2014         $870.00    21 Sycamore Ln, Glenwood     32‐03‐416‐004‐0000   Mack Industries V LLC
                                     10141999    10/16/2014         $900.00    17850 Yale Ln, CCH           28‐35‐206‐016‐0000   Mack Industries II LLC
                                     10142024    10/21/2014         $810.00    1225 Cleveland St,Lockprt    11‐04‐24‐312‐013     Mack Investments I LLC
  12/5/2014 74351        $10,872.00
                                     09141904     9/12/2014         $742.00    Mack Investments I LLC                            Mack Investments I LLC
                                     1012037     10/23/2014         $960.00    1121 Olive Rd, Homewood      29‐32‐404‐058‐0000   Mack Industries II LLC
                                     10142062    10/23/2014        $1,260.00   5655 Crestwood, Matteson     31‐17‐212‐037‐0000   Mack Industries II LLC
                                     1012034     10/23/2014         $960.00    1045 Samson Dr, Univ Pk      21‐14‐13‐408‐010     Mack Industries V LLC
                                     1012038     10/24/2014        $1,100.00   16 N Elm, Glenwood           32‐03‐419‐021‐0000   Mack Industries II LLC
                                     1012044     10/24/2014        $1,020.00   531 Hickok, Univ Park        21‐14‐13‐217‐016     Mack Industries II LLC
                                     1012042     10/24/2014        $1,050.00   17912 Commercial, Lansing    30‐31‐109‐033‐0000   Mack Industries V LLC
                                     1012039     10/24/2014         $960.00    4200 Arlington Dr., RP       31‐27‐409‐001‐0000   Mack Industries II LLC
                                     1012040     10/24/2014         $930.00    820 Blackhawk Dr, Univ P     21‐14‐13‐204‐005     Mack Industries II LLC
                                     1012036     10/24/2014         $990.00    2652 Woodworth, HC           28‐25‐405‐021‐0000   Mack Industries II LLC
                                     1012041     10/24/2014         $900.00    746 E. 157th St., SH         29‐15‐218‐016‐0000   Mack Industries II LLC
 12/19/2014 74944        $12,990.00
                                     1012050     10/27/2014        $1,050.00   17011 Central Park, HC       28‐26‐123‐016‐0000   Mack Industries II LLC
                                     1012051     10/27/2014        $1,440.00   5125 W.101st St, Oak Lawn    24‐09‐411‐005‐0000   Mack Industries II LLC
                                     1012052     10/27/2014        $1,230.00   15956 Debra Dr,Oak Forest    28‐21‐118‐022‐0000   Mack Industries II LLC
                                     11142088     11/5/2014         $660.00    17948 Wentworth, Lansing     30‐32‐114‐028‐0000   Mack Industries II LLC
                                     11142087     11/5/2014         $780.00    4508 Camden Ct, Rich Pk      31‐27‐312‐012‐0000   Mack Industries II LLC
                                     11142086     11/5/2014         $900.00    17621 Grandview, HC          28‐36‐104‐028‐0000   Mack Industries Ltd.
                                     11142095     11/7/2014        $1,050.00   4130 188th St, CCH           31‐03‐419‐002‐0000   Mack Industries II LLC
                                     11142094     11/7/2014         $840.00    2657 171st St., HC           28‐25‐403‐041‐0000   Mack Industries II LLC
                                     11142111    11/11/2014        $1,140.00   21123 Oak St, Matteson       31‐23‐401‐005‐0000   Mack Industries V LLC
                                     11142118    11/13/2014        $1,290.00   3728 214th Pl,Matteson       31‐23‐307‐012‐0000   Mack Industries II LLC
                                     11142116    11/13/2014         $690.00    17314 Henry, Lansing         30‐29‐113‐052‐0000   Mack Industries II LLC
                                     11142147    11/21/2014         $990.00    15445 S. Cherry St., SH      29‐15‐207‐010‐0000   Mack Industries V LLC
                                     11142148    11/21/2014         $930.00    3414 186th St., Lansing      30‐32‐327‐031‐0000   Mack Investments I LLC
   1/2/2015 75077        $15,329.00
                                     12142180     12/1/2014         $570.00    14506 Spaulding, Midlo       28‐11‐220‐014‐0000   Mack Industries Ltd.
                                     12142178     12/1/2014        $1,260.00   19808 Lakewood Av, Lynwood   33‐07‐308‐027‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     12142179     12/2/2014         $750.00    231 Tulip Dr., Glenwood      32‐03‐419‐004‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     12142185     12/3/2014        $1,080.00   5152 Arquilla, RP            31‐33‐208‐011‐0000   Mack Industries Ltd.
                                     12142188     12/4/2014        $2,986.00   1720 W 99th, Chicago         25‐07‐217‐059‐0000   Mack Investments I LLC
                                     12142199     12/5/2014        $2,323.00   7644 W 66th St, BedfordPk    18‐24‐112‐013‐0000   Mack Industries II LLC
                                     12142207    12/10/2014         $930.00    3722 W. 171st St., CCH       28‐26‐306‐009‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                     12142204    12/10/2014        $1,020.00   1230 156th St, SH            29‐14‐212‐026‐0000   Mack Industries II LLC
                                     12142210    12/11/2014        $1,560.00   1002 E. 153rd, SH            29‐11‐325‐030‐0000   Mack Investments I LLC
                                     12142211    12/11/2014        $1,410.00   17936 Burnham, Lansing       30‐31‐213‐022‐0000   Wheelhouse Investments LLC
                                     12142205    12/14/2014        $1,440.00   17300 Highland Ct., HC       28‐25‐407‐014‐0000   Wheelhouse Investments LLC
  1/16/2015 75380          $4,650.00

                                                                                         Page 5 of 7
                                   Case:
                                  Case   1:20-cv-06990
                                       19-00522        Document
                                                  Doc 28         #: 2 Filed: Entered
                                                          Filed 04/06/20     11/25/2004/06/20
                                                                                      Page 5214:15:39
                                                                                              of 158 PageID
                                                                                                        Desc#:67
                                                                                                             Main
                                                           Document       Page 20 of 21
Ex. A ‐ Transfers and Invoices
Check Date Check No. Check Amount Invoice No.       Invoice Date Invoice Amount Address                         PIN                     Owner on Invoice Date
                                    12142218          12/16/2014         $1,800.00 1537 S 57th Ct, Cicero       16‐20‐229‐019‐0000      Mack Investments I LLC
                                    12142234          12/17/2014          $930.00 4161 188th St., CCH           31‐03‐416‐002‐0000      Mack Industries II LLC
                                    12142235          12/17/2014          $810.00 16719 Butterfield, CCH        28‐26‐106‐028‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                    12142229          12/17/2014         $1,110.00 1223 Emerald, Chi Heights    32‐21‐109‐009‐0000      Mack Industries Ltd.
  1/30/2015 75723        $14,473.50
                                    12142260          12/23/2014          $540.00 17508 Greenbay, Lansing       30‐30‐410‐053‐0000      Mack Industries II LLC
                                    12142261          12/23/2014          $540.00 17525 Lorenz, Lansing         30‐30‐410‐046‐0000      Wheelhouse Investments LLC
                                    12142271          12/30/2014         $2,173.50 2616 W97thPl, Evergreen Pk   24‐12‐216‐053‐0000      Mack Industries II LLC
                                    01151014            1/5/2015          $960.00 657 E. 159th Ct, SH           29‐15‐412‐028‐0000      Mack Industries II LLC
                                    01151013            1/5/2015         $2,155.50 3702 S 53rd, Cicero          16‐33‐319‐026‐0000      Mack Industries Ltd.
                                    01151012            1/5/2015         $4,849.50 1322 S 58th Ave, Cicero      16‐20‐211‐026‐0000      Mack Industries II LLC
                                    01151017            1/6/2015         $3,255.00 151 Stanton Dr, Bartlett     06‐32‐304‐019‐0000      Mack Industries V LLC
  2/13/2015 76040        $11,085.00
                                    01151018            1/7/2015          $840.00 15500 S. Park, SH             29‐15‐106‐024‐0000      Mack Industries V LLC
                                    01151028           1/12/2015         $1,170.00 1212 King Dr, SH             29‐14‐213‐006‐0000      Mack Industries II LLC
                                    01151030           1/13/2015         $1,170.00 3791 176th Place, Chicago    28‐35‐105‐006‐0000      Mack Industries II LLC
                                    01151029           1/13/2015         $1,050.00 5143 Aldersyde Rd, Oak F     28‐28‐206‐021‐0000      Mack Industries II LLC
                                    01151035           1/13/2015         $1,050.00 3468 N. Schultz, Lansing     30‐32‐315‐020‐0000      Mack Industries II LLC
                                    01151034           1/14/2015          $690.00 344 Gehrig Circle, Bolingb    12‐02‐10‐105‐016‐0000   Mack Industries V LLC
                                    01151040           1/15/2015         $1,080.00 15640 Lamon, Oak Forest      28‐16‐406‐024‐0000      Mack Investments I LLC
                                    01151055           1/20/2015         $1,050.00 16387 Terry Ln, Oak Forest   28‐22‐303‐037‐0000      Mack Industries II LLC
                                    01151062           1/22/2015          $840.00 2742 W 97th Pl, Ever Pk       24‐12‐215‐028‐0000      Mack Industries II LLC
                                    01151054           1/24/2015         $1,155.00 35 Oakview Rd, Matteson      31‐17‐206‐018‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                    01151069           1/26/2015         $1,020.00 20318 Fairfield, Oly F       31‐14‐401‐012‐0000      Mack Industries II LLC
                                    01151069           1/26/2015           ‐$30.00 20318 Fairfield, Oly F       31‐14‐401‐012‐0000      Mack Industries II LLC
  2/27/2015 76326        $14,370.00
                                    12142230          12/19/2014           ‐$30.00 18331 Hickory, Lansing       29‐36‐404‐014‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                    12142230          12/19/2014          $810.00 18331 Hickory, Lansing        29‐36‐404‐014‐0000      Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                    12142268          12/29/2014           ‐$30.00 3210 Woodworth, HC           28‐26‐408‐053‐0000      Mack Industries II LLC
                                    12142268          12/29/2014          $900.00 3210 Woodworth, HC            28‐26‐408‐053‐0000      Mack Industries II LLC
                                    12142267          12/29/2014           ‐$60.00 3316 Birchwood Dr, HC        28‐26‐205‐018‐0000      Mack Industries II LLC
                                    12142267          12/29/2014         $1,020.00 3316 Birchwood Dr, HC        28‐26‐205‐018‐0000      Mack Industries II LLC
                                    11142089 11/5/14 12/30/2014           $840.00 17543 Roy, Lansing            30‐29‐309‐047‐0000      Mack Industries II LLC
                                    10142010 10/15    12/31/2014          $780.00 16941 Glen Oaks Dr, CCH       28‐26‐120‐026‐0000      Wesley M. Rosenthal 2014 Trust
                                    10142043 10/24    12/31/2014         $1,110.00 17848 Roy St, Lansing        30‐32‐101‐031‐0000      Akhil Saklecha
                                    12142206 12/10    12/31/2014          $840.00 18610 Maple                   31‐03‐215‐009‐0000      Mack Industries Ltd.
                                    12142266          12/31/2014          $990.00 6820 Maplewood, Chicago       19‐24‐409‐025‐0000      Mack Industries V LLC
                                    12142181 12/1     12/31/2014         $1,080.00 547 Regent, Univ Park        21‐14‐13‐214‐003        Mack Industries V LLC
                                    01151100           1/30/2015          $750.00 16907 Forest View, Tinley     28‐30‐214‐018‐0000      Mack Industries V LLC
                                    01151099           1/30/2015          $900.00 18760 Loretto Ln, CCH         31‐03‐305‐011‐0000      Mack Industries II LLC
                                    01151098           1/30/2015          $660.00 1722 168th St, HC             29‐30‐206‐015‐0000      Mack Industries II LLC
                                    01151097           1/30/2015         $1,050.00 23 Sycamore, Glenwood        32‐03‐407‐012‐0000      Mack Industries II LLC
                                    01151095           1/30/2015          $780.00 714 Circle, Univ Park         21‐14‐12‐405‐026        Mack Industries II LLC
                                    01151094           1/30/2015         $1,140.00 657 W Exchange, Crete        23‐15‐08‐419‐010        Mack Industries V LLC
                                    01151096           1/30/2015          $840.00 552 Irving Pl, Univ Park      21‐14‐13‐217‐021        Mack Investments I LLC
  3/13/2015 76598        $15,118.00
                                    01151091           1/31/2015         $1,167.00 513 North St, Crete          23‐15‐09‐309‐004‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                    02151109            2/3/2015          $990.00 751 E. 164th Pl, SH           29‐22‐213‐029‐0000      Mack Industries II LLC
                                    02151108            2/3/2015         $1,020.00 3740 N Page, Chicago         12‐23‐222‐023‐0000      Mack Investments I LLC
                                    02151111            2/5/2015          $720.00 10822 Church, Chicago         25‐17‐300‐035‐0000      Mack Investments I LLC
                                    02151142           2/12/2015         $1,020.00 738 May St, Cal City         30‐18‐217‐051‐0000      Mack Industries II LLC

                                                                                              Page 6 of 7
                                  Case:
                                 Case   1:20-cv-06990
                                      19-00522        Document
                                                 Doc 28         #: 2 Filed: Entered
                                                         Filed 04/06/20     11/25/2004/06/20
                                                                                     Page 5314:15:39
                                                                                             of 158 PageID
                                                                                                       Desc#:68
                                                                                                            Main
                                                          Document       Page 21 of 21
Ex. A ‐ Transfers and Invoices
Check Date Check No. Check Amount Invoice No.   Invoice Date Invoice Amount Address                         PIN                  Owner on Invoice Date
                                     02151140      2/12/2015         $1,458.00 223 20th Ct., Lockport       11‐04‐26‐119‐004     Mack Industries V LLC
                                     02151141      2/12/2015          $930.00 17422 Community, Lansing      30‐29‐302‐045‐0000   Mack Industries II LLC
                                     02151138      2/13/2015         $2,683.00 727 S Finley Rd, Lombard     06‐18‐103‐006        Mack Industries V LLC
                                     02151149      2/17/2015         $1,080.00 807 E 191st Pl, Glenwood     32‐11‐104‐008‐0000   Gecko Mack
                                     02151147      2/17/2015         $1,230.00 658 Mackinaw, Cal City       30‐07‐430‐035‐0000   Mack Industries II LLC
                                     02151148      2/17/2015          $720.00 20073 Terrace, Lynwood        33‐07‐305‐003‐0000   Mack Industries II LLC
                                     02151157      2/18/2015         $1,140.00 19000 Keeler, CCH            31‐03‐406‐012‐0000   Mack Industries II LLC
                                     02151153      2/18/2015          $960.00 2711 Larkspur Ln, HC          28‐36‐223‐009‐0000   Mack Industries II LLC
  3/27/2015 76902          $9,930.00
                                     02151169      2/23/2015         $660.00    1358 W 109th Pl, Chicago    25‐17‐319‐024‐0000   Mack Industries V LLC
                                     02151170      2/23/2015        $1,410.00   119 W. Rose, Glenwood       32‐03‐315‐025‐0000   Mack Industries II LLC
                                     02151171      2/23/2015         $810.00    219 E. Rose St, Glenwood    32‐03‐409‐012‐0000   Mack Industries II LLC
                                     02151172      2/24/2015        $1,080.00   17908 Hickory St, Lansing   29‐36‐201‐121‐0000   Mack Industries II LLC
                                     02151173      2/24/2015        $1,080.00   17416 Community, Lansing    30‐29‐302‐043‐0000   Mack Industries II LLC
                                     02151174      2/24/2015         $510.00    17923 Community, Lansing    30‐31‐109‐033‐0000   Gecko Mack‐17912 Commercial Lansing
                                     02151180      2/25/2015        $1,020.00   1445 Linden Rd, Homewood    29‐32‐304‐062‐0000   Mack Industries V LLC
                                     02151182      2/25/2015        $1,440.00   17725 Maple Ave, CCH        28‐34‐210‐002‐0000   Mack Industries II LLC
                                     02151179      2/25/2015        $1,020.00   18018 Wentworth, Lansing    30‐32‐119‐060‐0000   Mack Industries II LLC
                                     02151181      2/25/2015         $900.00    21209 Oak St, Matteson      31‐23‐401‐020‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677




                                                                                          Page 7 of 7
Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 54 of 158 PageID #:69




                       EXHIBIT D
     Case:
    Case   1:20-cv-06990
         19-00508        Document
                    Doc 25         #: 2 Filed: Entered
                            Filed 03/13/20     11/25/2003/13/20
                                                        Page 5514:39:17
                                                                of 158 PageID
                                                                          Desc#:70
                                                                               Main
                             Document        Page 1 of 34



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

       In re:                                 Chapter 7

       Mack Industries, Ltd., et al.,         Bankruptcy No. 17-09308
                                              (Jointly Administered)
                            Debtors.1
                                              Honorable Carol A. Doyle

       Ronald R. Peterson, as chapter 7
       trustee for Mack Industries Ltd.,

                            Plaintiff,

       v.                                     Adversary No. 19-00508

       River West Realty Inc.,

                            Defendant.


                                AMENDED COMPLAINT
       1.     Mack Industries Ltd. (the “Debtor”) transferred $214,534.02 to River
West Realty Inc. not for its own benefit, but for the benefit of other entities. The
Debtor got no value for the transfers, which it made while insolvent and as part of a
scheme to hinder, delay, and defraud its creditors, including American Residential
Leasing Company LLC. Therefore, Ronald R. Peterson, as chapter 7 trustee for the
Debtor, (the “Trustee”) seeks to avoid and recover those transfers for the estate’s
benefit.




1The debtors, with their respective bankruptcy case numbers, are as follows: Mack
Industries, Ltd. (17-09308); Oak Park Avenue Realty, Ltd. (17-16651); Mack
Industries II, LLC (17-16859); Mack Industries III, LLC (17-17106); Mack
Industries IV, LLC (17-17109); Mack Industries V, LLC (18-03445); and Mack
Industries VI, LLC (18-03451).




       {00164029}
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 5614:39:17
                                                              of 158 PageID
                                                                        Desc#:71
                                                                             Main
                           Document        Page 2 of 34


                              JURISDICTION AND VENUE
       2.    This adversary proceeding arises in the chapter 7 bankruptcy case of
Mack Industries Ltd., pending before this Court as case number 17-09308.
       3.    Pursuant to 28 U.S.C. § 1334(b), this Court has subject matter
jurisdiction over this proceeding, which is referred here pursuant to 28 U.S.C.
§ 157(b) and Local Rule 40.3.1(a) of the United States District Court for the
Northern District of Illinois.
       4.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(H), and this Court
has constitutional authority to enter final judgments and orders herein. If a court
determines that any portion of this proceeding is not a core proceeding or that a
bankruptcy judge does not have constitutional authority to enter final judgments in
this proceeding, the Trustee consents, pursuant to 28 U.S.C. § 157(c), to a
bankruptcy judge hearing and finally determining the proceeding and entering
appropriate orders and judgments.
       5.    This Court is the proper venue for this adversary proceeding pursuant to
28 U.S.C. §§ 1408 and 1409.


                                 GENERAL ALLEGATIONS

1. The McClelland family entities.
       6.    The Debtor was created in 1998 and was owned by James K. McClelland.

       7.    James K. McClelland and his son James H. McClelland managed the
Debtor.

       8.    One of the Debtor’s main lines of business was flipping houses: the
Debtor would acquire real estate, rehab it, and then sell it or rent it to generate
income.
       9.    Prior to 2013, the McClellands operated the real estate business in the
Debtor’s name, except for certain lines of business or opportunities they pursued in
the names of Mack Investments I LLC, an entity owned by James K. McClelland
and created in 2009; 2300-16 S. Central LLC, an entity owned by James H.



{00164029}                                —2—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 5714:39:17
                                                              of 158 PageID
                                                                        Desc#:72
                                                                             Main
                           Document        Page 3 of 34



McClelland and created in 2011; and Mack Property Group Ltd., an entity created
in 2009.

       10.   In 2013, however, the McClelland family began to create new entities
owned directly or indirectly by the McClelland family.
       11.   The McClelland family entities included Mack Industries II LLC, Mack
Investments I LLC, and others.
       12.   The Debtor and the McClelland family entities engaged in the business of
wholesale real estate investing, management, and development.

2. River West’s relationship to the McClelland family entities.
       13.   River West is an Illinois corporation owned by Shannon Pittacora.

       14.   River West located real estate to be acquired by the Debtor, McClelland
family entities, and others.
       15.   As described in detail in this complaint, the Debtor paid River West to
find real estate that other entities would acquire as part of a scheme to dissipate its
assets to hinder, delay, and defraud American Residential Leasing Company LLC
and to benefit the McClellands and their other entities.

3. The relationship between the Debtor and American Residential.
       16.   One line of business that the Debtor pursued was managing properties
owned by American Residential Leasing Company LLC.
       17.   In December 2012, the Debtor entered into a Master Lease Agreement
with American Residential.
       18.   Under the Agreement, the Debtor leased several hundred residential
properties from American Residential.

       19.   Between December 2012 and January 2014, the Debtor and American
Residential amended their Agreement 20 times to add additional properties.
       20.   Under the Agreement, the Debtor was to sublease the American
Residential properties to residential tenants, and the Debtor was obligated to




{00164029}                                —3—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 5814:39:17
                                                              of 158 PageID
                                                                        Desc#:73
                                                                             Main
                           Document        Page 4 of 34



maintain the properties, to pay American Residential certain rental and other fees
each month, and to pay all property taxes levied against the properties.

       21.   Under the Agreement, the Debtor was obligated to pay American
Residential monthly rents calculated from an annual base rent (the “Base Monthly
Rental”) and quarterly rents based on a percentage of the Debtor’s annual gross
revenues (the “Quarterly Percentage Rental”).

       22.   In January 2014, the Base Monthly Rental was $405,878.13.

       23.   The Base Monthly Rental increased by up to 3% annually, so it increased
to $418,054.49 in February 2014, $430,596.11 in January 2015, and $444,514.00 in
January 2016.
       24.   The Quarterly Percentage Rental amounts were estimated quarterly
based on written statements (the “Quarterly Statements”) that the Debtor was
supposed to provide to American Residential, setting forth the Debtor’s revenues for
the previous quarter.
       25.   At the end of each year, the Debtor was also required to provide a written
statement setting forth its actual gross revenue for the prior year and to pay any
deficiency in the Quarterly Percentage Rental amounts actually paid during the
prior year.

4. The Debtor threatens to dissipate assets if American Residential does not
   renegotiate the parties’ contract.
       26.   Beginning in summer 2014, the Debtor claimed that it was incapable of
meeting its obligations under the Agreement and requested that the Agreement be
modified to reduce those obligations. One of the Debtor’s primary negotiators was
Eric Workman, the Debtor’s Vice President of Sales and Marketing.
       27.   On July 8, 2014, Workman sent an email to Christopher J. Byce (formerly
Senior Vice President, Investments, of American Residential’s prior parent
company) stating that “the overall economics of the Mack–ARP relationship … is
not performing at a profitability level that is sustainable to Mack.”




{00164029}                                —4—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 5914:39:17
                                                              of 158 PageID
                                                                        Desc#:74
                                                                             Main
                           Document        Page 5 of 34



       28.   Later, on December 5, 2014, James H. McClelland, a Debtor
representative and the son of the Debtor’s owner, submitted a proposal to modify
the Agreement via letter to Byce representing that “any substantial changes in the
[proposed] terms will be untenable insofar as Mack’s ability to perform under a
revised agreement. Mack has exhausted all avenues to borrow the money to pay the
back taxes, as the time frame and usage of funds makes this type of loan next to
impossible for it to acquire.”
       29.   In connection with the Debtor’s request to modify the Agreement, its
representatives made several statements revealing the Debtor’s intent to engage in
fraudulent conduct if American Residential did not agree to the Debtor’s proposed
terms.
       30.   Specifically, in June 2014, Workman told Byce that, absent a
modification, the Debtor would transfer its assets to related entities for nothing in
return to hinder American Residential’s ability to exercise its legal remedies as a
creditor or otherwise.
       31.   During the negotiations with American Residential, Workman also told
Byce that the Debtor’s special relationships with local authorities in Cook County
and surrounding areas would prevent American Residential from exercising
management and control over its properties.
       32.   American Residential and the Debtor were not able to agree on a
modification to the Agreement.

       33.   The relationship between American Residential and the Debtor continued
to deteriorate during the negotiations and after the negotiations failed.
       34.   By September 2014, the Debtor stopped making the full Base Monthly
Rental Payments, and it made no payments at all in eight months between
September 2014 and February 2016. American Residential calculates that the
Debtor owes more than $4.7 million for unpaid rent.
       35.   In 2014, the Debtor stopped paying property taxes on American
Residential’s properties for the years 2013 and forward. American Residential
calculates that the Debtor owes more than $6.5 million for these taxes.


{00164029}                               —5—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 6014:39:17
                                                              of 158 PageID
                                                                        Desc#:75
                                                                             Main
                           Document        Page 6 of 34



       36.   American Residential sent the Debtor a Notice of Default on December 2,
2014.

       37.   Eventually, on March 21, 2016, American Residential filed a complaint
against the Debtor and others in Illinois state court.

5. The parties do not agree on a modification to the Agreement, so the Debtor
   dissipates its assets.
       38.   American Residential and the Debtor were not able to agree on a
modification to the Agreement.
       39.   Even before making its threats to American Residential, the Debtor
began preparing for a possible breakdown in the business relationship.
       40.   In the months leading up to and during the negotiations with American
Residential, the Debtor had already begun dissipating its assets. True to its threat
to American Residential, the Debtor continued that dissipation when the
negotiations failed.
       41.   Prior to 2013, the McClellands ran almost the entire real estate business
in the Debtor’s name.

       42.   In 2013, however, the McClelland family began to create new entities and
to divert business opportunities and assets from the Debtor to those entities.
       43.   In 2013, the McClellands created at least 15 new entities. In 2014, they
created at least four; in 2015, at least six; and in 2016, at least two.
       44.   The Debtor owned five of these new entities: Mack Industries II LLC,
Mack Industries III LLC, Mack Industries IV LLC, Mack Industries V LLC, and
Mack Industries VI LLC.
       45.   The remaining new entities were owned by James K. McClelland, James
H. McClelland, or both.
       46.   The McClellands used these new entities to pursue business
opportunities that the Debtor would have pursued in the past.




{00164029}                                —6—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 6114:39:17
                                                              of 158 PageID
                                                                        Desc#:76
                                                                             Main
                           Document        Page 7 of 34



       47.   Although the Debtor still owned some real estate after 2013, the vast
majority of real estate acquired for flipping was acquired by the new entities. In
addition, the Debtor transferred real estate from itself to these new entities.
       48.   By acquiring real estate and other assets in the name of the new entities
and transferring real estate from the Debtor to the new entities, the McClelland
family reduced the assets that the Debtor had that could be collected by American
Residential.
       49.   Compounding the situation, the Debtor drew down on its own assets to
benefit these other entities.
       50.   The Debtor paid contractors to work on and improve the real estate
owned by the other entities. It bought supplies that would be used only to improve
real estate owned by the other entities. It paid bank loans incurred by the other
entities. It paid for other services, such as lawyers or tax advisors, to benefit the
other entities.

       51.   The Debtor did not get any value for making these payments. Instead,
the parties that benefitted were the other entities and, ultimately, the McClellands.
       52.   From 2013 to 2017—the period in which the Debtor claimed that it could
not pay American Residential what it owed under the Agreement—the McClelland
family extracted at least $10.7 million in cash from the Debtor and the other
entities.
       53.   By spending its own money and getting nothing in return, the Debtor
further dissipated its assets, further hindering, delaying, and defrauding American
Residential while the McClellands benefitted.

       54.   The Debtor also concealed its dissipation from American Residential.

       55.   The Debtor was supposed to provide American Residential with
Quarterly Statements detailing its income, but the Debtor stopped providing those
reports after June 2014.
       56.   In 2016, after the Debtor defaulted on the Agreement, American
Residential tried to take over management of its properties.



{00164029}                                —7—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 6214:39:17
                                                              of 158 PageID
                                                                        Desc#:77
                                                                             Main
                           Document        Page 8 of 34



       57.   The Debtor, however, prevented American Residential from doing so by
refusing to provide subtenant and property information that American Residential
requested and was entitled to under the Agreement.
       58.   The Debtor’s efforts to dissipate its assets to hinder, delay, and defraud
American Residential continued from 2013 to March 2017, when the Debtor filed for
bankruptcy.

       59.   The Debtor’s efforts to render itself insolvent were successful.

       60.   The Debtor’s books and records reflect that, on March 24, 2017, the date
it filed for bankruptcy, the Debtor had assets of $56.4 million and liabilities of $71.2
million on a cash basis.
       61.   The Debtor’s books and records reflect that, in the year prior to March 24,
2017, the Debtor had net income of negative $7,270,679.43 on a cash basis.

       62.   Creditors existed with standing to bring an action against the Debtor to
avoid the obligations and transfers described in this complaint under applicable
non-bankruptcy law, including American Residential and the Internal Revenue
Service. To the extent the IRS is a creditor, the period for avoiding obligations and
transfers is at least 10 years.
       63.   During the course of this proceeding, the Trustee may learn (through
discovery or otherwise) of additional obligations or transfers made to or for the
benefit of River West during the period for which obligations or transfers can be
avoided. It is the Trustee’s intention to avoid and recover all obligations and
transfers the Debtor made that are avoidable under 11 U.S.C. §§ 544 and 548. The
Trustee reserves his right to amend his complaint to include: (i) further information
regarding the obligations and transfers; (ii) additional obligations and transfers; (iii)
modifications of and/or revisions to any defendant’s name; (iv) additional
defendants; and/or (v) additional causes of action or legal theories, if applicable,
(collectively, the “Amendments”) that may become known to the Trustee at any time
during this adversary proceeding, through formal discovery or otherwise, and for
the Amendments to relate back to the date of the original complaint.




{00164029}                                 —8—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 6314:39:17
                                                              of 158 PageID
                                                                        Desc#:78
                                                                             Main
                           Document        Page 9 of 34


  COUNT 1 – AVOIDANCE AND RECOVERY OF CONSTRUCTIVE FRAUDULENT
                           TRANSFERS
                         740 ILCS 160/5(a)(2), 6(a), and 8(a),
                  and 11 U.S.C. §§ 544(b)(1), 548(a)(1)(B), and 550(a)
       64.   The Trustee incorporates the previous allegations of this complaint as
though fully set forth in this count.
       65.   The Trustee pleads this count in the alternative to the extent the relief or
the allegations contradict anything else contained in this complaint.

1. The Debtor pays River West to locate real estate that other entities would
   acquire.
       66.   Between January 10, 2013, and October 28, 2016, the Debtor made
transfers to River West totaling $214,534.02 to locate real estate that others would
acquire.

       67.   The Debtor paid River West consulting fees for its work, as well as a
commission for each property that River West located for acquisition.
       68.   A list of each transfer that the Debtor made to River West during the
time period at issue in this complaint is attached as Exhibit A.
       69.   Sometimes, the Debtor would simply issue a check to River West without
associating the check with any particular invoice or bill in its books and records.
These transfers are listed as “Check” on Exhibit A.
       70.   Other times, the Debtor would enter River West’s bills into its books and
records, and then make a transfer connected to those bills. These transfers are
listed as “Bill Pmt” on Exhibit A. The bills that were paid by this method are listed
on Exhibit A along with each “Bill Pmt”.
       71.   The Debtor did not specify in its books and records what portion of River
West’s consulting fees were attributable to different acquisitions. The Debtor did
specifically note what portion of River West’s commissions were attributable to
different acquisitions.
       72.   The Debtor paid commissions totaling $61,700. Of this, only 5.24% was
for properties that the Debtor acquired. The remaining 94.76% was for properties


{00164029}                                 —9—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 6414:39:17
                                                              of 158 PageID
                                                                        Desc#:79
                                                                             Main
                           Document       Page 10 of 34



that other entities acquired. The Debtor therefore transferred $58,468.83 to River
West in commissions for finding properties that other entities acquired.

       73.   Applying this breakdown to River West’s consulting fees, 94.76%, or
$156,065.19, was for the benefit of entities other than the Debtor.
       74.   The Debtor made the transfers on Exhibit A from its account no. 6212 at
First Community Financial Bank or its account no. 3873 at First Personal Bank.
       75.   Two of the property owners on Exhibit A are land trusts owned by
McClelland family entities.

       76.   The beneficial owner of Chicago Title Land Trust dated Mar. 14, 2013,
No. 8002361345 is Mack Industries II LLC.
       77.   The beneficial owner of Chicago Title Land Trust dated Apr. 9, 2013, No.
8002361677 is Mack Industries II LLC.
       78.   In all, the Debtor transferred $214,534.02 to River West during the time
period at issue in this complaint to find real estate for entities other than the
Debtor to buy.

2. The Debtor did not receive reasonably equivalent value in exchange for
   paying River West.
       79.   The transfers at issue in this complaint were for parcels of real estate
that were acquired not by the Debtor but by other entities.
       80.   Instead, the real estate that River West located was acquired by Mack
Industries II LLC, Mack Industries III LLC, Mack Industries V LLC, Mack
Industries VI LLC, Mack Investments I LLC, Mack Investments II LLC, Mack
LOC I LLC, Wheelhouse Investments I LLC, and others
       81.   Because the Debtor did not own the real estate that River West located,
the Debtor did not benefit at all from River West’s services.
       82.   The Debtor did not benefit from paying River West for these services.

       83.   By paying River West, the Debtor transferred away assets and got no
benefit in return.




{00164029}                                —10—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 6514:39:17
                                                              of 158 PageID
                                                                        Desc#:80
                                                                             Main
                           Document       Page 11 of 34



       84.   Therefore, the Debtor did not receive a reasonably equivalent value for
the transfers detailed in this complaint.

3. The Debtor was insolvent at the time it made the transfers to River West.
       85.   The transfers at issue in this complaint occurred between January 10,
2013, and October 28, 2016.
       86.   The Debtor’s books and records reflect that, on June 20, 2014, the
Debtor’s liabilities exceeded its assets by $616,340.16.

       87.   The Debtor’s books and records reflect that, on July 31, 2014, the Debtor’s
liabilities exceeded its assets by $2,016,009.01.
       88.   The Debtor’s liabilities exceeded its assets on each date after July 31,
2014, until it filed for bankruptcy on March 24, 2017.
       89.   The Debtor’s books and records reflect that, on March 24, 2017, the
Debtor’s liabilities exceeded its assets by $14,794,001.84.

       90.   The Debtor’s books and records reflect that, each month between January
10, 2013, and July 31, 2014, the Debtor’s assets exceeded its liabilities by an
average of just $1,188,914.71. During that period, the Debtor’s assets each month
averaged just $29,508,792.88, while its liabilities each month averaged
$28,319,878.16.
       91.   The Debtor’s earnings decreased significantly between January 2013 and
July 2014, further demonstrating its fragile financial position. The Debtor’s average
monthly net income for 2013 was $236,456.86, but for 2014 it was negative
$528,550.83.
       92.   Because the Debtor was losing money so rapidly, it was not generating
sufficient profits to sustain its operations, particularly because its equity was only
about 4% of the value of its assets.

       93.   In fact, because the Debtor was losing money, by July 31, 2014, the
Debtor was balance sheet insolvent and remained so until it filed for bankruptcy.




{00164029}                                —11—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 6614:39:17
                                                              of 158 PageID
                                                                        Desc#:81
                                                                             Main
                           Document       Page 12 of 34



       94.   During the time period at issue in this complaint—that is, between
January 10, 2013, and March 24, 2017—the Debtor’s net income was negative
$15,993,703.27.
       95.   During the time period at issue in this complaint, the Debtor was
incurring debts and was not paying those debts as they became due.

       96.   The Debtor’s accounts payable had the following ages on these dates:

   Date       Current      1-30 days    31-60 days    61-90 days      >90 days          Total

 3/24/17          $88.95   $33,430.70   $104,680.13   $130,236.00   $1,095,240.77   $1,363,676.55

 3/24/16       24,381.64   698,503.00    135,109.83    488,291.47     486,178.82     1,832,464.76

 3/24/15       14,860.23   875,471.28     16,842.69     12,352.79     151,191.69     1,070,718.68

 3/24/14       60,911.57   496,109.35    137,838.42     90,254.86      38,243.01      823,357.21

 3/24/13       15,141.03   911,193.57    308,858.07     14,481.28      19,697.12     1,269,471.07

 1/10/13       14,502.93   633,869.52    207,467.82     59,162.42      24,576.05      939,578.74

       Wherefore, the Trustee requests that this Court enter judgment in his favor
and against River West (a) avoiding the transfers, (b) entering a money judgment
against River West in the amount of $214,534.02 or such higher amount as may be
established at trial, plus interest from the date of each transfer at the maximum
legal rate, costs, and expenses of this action including, without limitation, attorneys’
fees, and (c) granting any additional relief that is appropriate under the
circumstances.

        COUNT 2 – AVOIDANCE AND RECOVERY OF ACTUAL FRAUDULENT
                              TRANSFERS
                            740 ILCS 160/5(a)(1) and 8(a)
                 and 11 U.S.C. §§ 544(b)(1), 548(a)(1)(A), and 550(a)
       97.   The Trustee incorporates the previous allegations of this complaint as
though fully set forth in this count.




{00164029}                                  —12—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 6714:39:17
                                                              of 158 PageID
                                                                        Desc#:82
                                                                             Main
                           Document       Page 13 of 34



       98.   The Trustee pleads this count in the alternative to the extent the relief or
the allegations contradict anything else contained in this complaint.

       99.   As described above, the Debtor engaged in a scheme to hinder, delay, and
defraud American Residential by transferring away its assets, reducing what
American Residential could collect and improving the position of the McClellands
and their other entities.

       100. As part of its scheme to hinder, delay, and defraud American Residential,
the Debtor paid River West $214,534.02 to find real estate that Mack Industries II
LLC, Mack Investments I LLC, and others would acquire, as described in detail
above.

       101. Each transfer to River West reduced the Debtor’s assets, leaving less for
American Residential to collect.
       102. Each transfer to River West benefitted the other entities, benefitting the
McClelland family at the expense of American Residential.
       103. The Debtor did not disclose the transactions with River West to American
Residential. The Debtor stopped providing the required disclosures to American
Residential in June 2014.
       104. The Debtor made the transfers between January 2013 and October 2016.
American Residential issued a notice of default in December 2014.
       105. As described in detail above, the Debtor did not get any value for making
the payments to River West because it did not acquire the real estate that River
West located.
       106. As described in detail above, the Debtor was insolvent at the time it made
the transfers to River West.
       Wherefore, the Trustee requests that this Court enter judgment in his favor
and against River West (a) avoiding the transfers, (b) entering a money judgment
against River West in the amount of $214,534.02 or such higher amount as may be
established at trial, plus interest from the date of each transfer at the maximum
legal rate, costs, and expenses of this action including, without limitation, attorneys’



{00164029}                                —13—
   Case:
  Case   1:20-cv-06990
       19-00508        Document
                  Doc 25         #: 2 Filed: Entered
                          Filed 03/13/20     11/25/2003/13/20
                                                      Page 6814:39:17
                                                              of 158 PageID
                                                                        Desc#:83
                                                                             Main
                           Document       Page 14 of 34



fees, and (c) granting any additional relief that is appropriate under the
circumstances.

Dated: March 13, 2020                         Respectfully submitted,

                                              Ronald R. Peterson, as chapter 7
                                              trustee for Mack Industries Ltd.

                                              By: /s/ Jeffrey K. Paulsen
                                              One of His Attorneys

Ariane Holtschlag (6294327)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (312) 878-0969
Fax:    (847) 574-8233
E-mail: aholtschlag@wfactorlaw.com
        jpaulsen@wfactorlaw.com




{00164029}                             —14—
 Case:
Case   1:20-cv-06990
     19-00508        Document
                Doc 25         #: 2 Filed: Entered
                        Filed 03/13/20     11/25/2003/13/20
                                                    Page 6914:39:17
                                                            of 158 PageID
                                                                      Desc#:84
                                                                           Main
                         Document       Page 15 of 34




                         EXHIBIT A
                                                      Case:
                                                     Case   1:20-cv-06990
                                                          19-00508        Document
                                                                     Doc 25         #: 2 Filed: Entered
                                                                             Filed 03/13/20     11/25/2003/13/20
                                                                                                         Page 7014:39:17
                                                                                                                 of 158 PageID
                                                                                                                           Desc#:85
                                                                                                                                Main
Ex. A ‐ Transfers
                                                                              Document       Page 16 of 34
Type     Check Date Check No. Description                   Account                Check Amount Invoice No.         Invoice Date Invoice Amount    Address/Memo                                 PIN                            Owner on Invoice Date or Consulting Fees
Check      1/10/2013 51136    Consulting Fees               First Personal #3873         $1,188.00
Bill Pmt   1/11/2013 51366                                  First Personal #3873         $3,300.00
                                                                                                   October 2012        1/11/2013       $1,000.00                                                                               Consulting Fees
                                                                                                   November 2012       1/11/2013       $1,050.00                                                                               Consulting Fees
                                                                                                   December 2012       1/11/2013       $1,250.00                                                                               Consulting Fees
Bill Pmt   1/25/2013 51787                                  First Personal #3873         $1,320.00
                                                                                                                       1/25/2013       $1,320.00                                                                               Consulting Fees
Bill Pmt    2/8/2013 52145                                  First Personal #3873        $1,320.00
                                                                                                                        2/8/2013       $1,320.00 Acquisitions Department                                                       Consulting Fees
Bill Pmt    2/8/2013 52246     January 2013                 First Personal #3873        $1,850.00
                                                                                                    January 2013      1/31/2013           $50.00   2633 W. 99th St., Chicago                    24‐12‐402‐041‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   19733 Orchard, Lynwood                       33‐07‐104‐050‐0000             Mack Industries Ltd.
                                                                                                    January 2013      1/31/2013           $50.00   18519 Carriage Lane, Lansing                 29‐36‐413‐025‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   556 Riverview Dr., South Holland             29‐15‐411‐022‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   22127 Belmont Rd., Richton Park              31‐27‐307‐020‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   18348 Oakwood, Lansing                       30‐31‐409‐017‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   19000 Hamlin, Flossmoor                      31‐02‐316‐011‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   4051 Russet Way, Country Club Hills          28‐27‐407‐009‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   20600 Bensley Ave, Lynwood                   32‐13‐401‐074‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   3429 W 124th St, Alsip                       24‐26‐408‐002‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   17909 Chartres Ct, Hazel Crest               28‐35‐403‐001‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   2316 E 207th St., Lynwood                    32‐13‐401‐033‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   1232 E 146th St, Dolton                      29‐02‐433‐010‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   14446 Kenwood, Dolton                        29‐02‐418‐030‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   3838 216th Pl, Matteson                      31‐26‐107‐062‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   14337 Kimbark, Dolton                        29‐02‐410‐012‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   15525 S Maple St., South Holland             29‐15‐206‐006‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   3420 218th St., Matteson                     31‐26‐210‐009‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   20043 Monterey Ave., Lynwood                 33‐07‐314‐008‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   20079 Terrace, Lynwood                       33‐07‐305‐002‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   18964 Wildwood Ave, Lansing                  33‐06‐214‐021‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   18444 Palmer Ave., Homewood                  32‐06‐106‐012‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   18030 Oak St., Lansing                       30‐31‐112‐019‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   16520 Prairie, South Holland                 29‐22‐111‐008‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   15225 Kilpatrick, Oak Forest                 28‐15‐105‐030‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   944 E 163rd Pl, South Holland                29‐23‐107‐034‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   4032 Violet Ln., Matteson                    31‐22‐209‐020‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   1306 E. 170th St., South Holland             29‐23‐400‐021‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   2732 174th St., Hazel Crest                  28‐25‐410‐013‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   402 Seward St., Park Forest                  31‐24‐302‐016‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   1043 Blackhawk, University Park              21‐14‐13‐401‐032 (Will)        Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   15960 Dobson, South Holland                  29‐14‐315‐022‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   1356 Jill Terrace, Homewood                  32‐05‐323‐023‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   440 Paxton, Calumet City                     29‐12‐131‐051‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   5619 Allemong, Matteson                      31‐17‐214‐005‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   18201 Ravisloe Terrace, Country Club Hills   28‐34‐422‐003‐0000             Mack Investments I LLC
                                                                                                    January 2013      1/31/2013           $50.00   15727 Prince Dr, South Holland               29‐14‐221‐017‐0000             Mack Investments I LLC
Bill Pmt   2/22/2013 52568                                  First Personal #3873        $1,270.50
                                                                                                                      2/22/2013        $1,270.50 Acquisitions Department                                                       Consulting Fees
Bill Pmt    3/8/2013 53019                                  First Personal #3873        $1,204.50
                                                                                                                        3/8/2013       $1,204.50 Acquisitions Department                                                       Consulting Fees
Bill Pmt   3/22/2013 53434                                  First Personal #3873        $1,221.00
                                                                                                                      2/28/2013        $1,221.00 Acquisitions Department                                                       Consulting Fees
Bill Pmt   3/22/2013 53499     February 2013 Commissions    First Personal #3873        $1,650.00
                                                                                                    February 2013     3/22/2013           $50.00   4205 Poplar Ave., Richton Park               31‐27‐403‐008‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   18534 Chicago Ave., Lansing                  30‐31‐427‐005‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   1053 Riverview Dr., South Holland            29‐14‐313‐014‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   237 E Maple, Glenwood                        32‐03‐412‐034‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   15451 Cherry St, South Holland               29‐15‐207‐011‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   3665 178th St, Lansing                       30‐32‐200‐079‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   18116 Chicago, Lansing                       30‐31‐223‐016‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   4 Alexander Court, Bolingbrook               07‐01‐35‐203‐025‐0000 (Will)   Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   15 N. Elm, Glenwood                          32‐03‐421‐015‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   2313 185th, Lansing                          29‐36‐409‐016‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   450 Saginaw, Calumet City                    30‐07‐126‐034‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   435 Mackinaw, Calumet City                   30‐07‐216‐003‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   18130 Ravisloe Terrace, Country Club Hills   28‐34‐408‐050‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   422 E Maple Dr., Glenwood                    32‐03‐411‐034‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   17835 S Dekker, Lansing                      29‐36‐201‐171‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   6225 W 87th St, Oak Lawn                     24‐05‐109‐032‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   18024 Edwards, Country Club Hills            28‐34‐409‐015‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   15146 Drexel, South Holland                  29‐11‐317‐007‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   3812 Pear Tree, Country Club Hills           28‐26‐307‐021‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                    February 2013     3/22/2013           $50.00   16615 Dobson, South Holland                  29‐23‐307‐012‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   3524 190th St., Lansing                      33‐05‐308‐017‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   18016 Commercial, Lansing                    30‐31‐116‐058‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   2920 195 St, Lynwood                         33‐07‐206‐049‐0000             Mack Investments I LLC
                                                                                                    February 2013     3/22/2013           $50.00   17922 Rose Ave., Lansing                     29‐36‐200‐121‐0000             Mack Investments I LLC


                                                                                                                       Page 1 of 19
                                                           Case:
                                                          Case   1:20-cv-06990
                                                               19-00508        Document
                                                                          Doc 25         #: 2 Filed: Entered
                                                                                  Filed 03/13/20     11/25/2003/13/20
                                                                                                              Page 7114:39:17
                                                                                                                      of 158 PageID
                                                                                                                                Desc#:86
                                                                                                                                     Main
Ex. A ‐ Transfers
                                                                                   Document       Page 17 of 34
Type       Check Date Check No. Description                      Account                           Check Amount     Invoice No.     Invoice Date Invoice Amount     Address/Memo                             PIN                  Owner on Invoice Date or Consulting Fees
                                                                                                                    February 2013      3/22/2013           $50.00   959 E 159th Pl, South Holland            29‐14‐314‐002‐0000   Mack Investments I LLC
                                                                                                                    February 2013      3/22/2013           $50.00   19234 Wentworth, Lansing                 33‐05‐320‐028‐0000   Mack Investments I LLC
                                                                                                                    February 2013      3/22/2013           $50.00   3120 Edmond, Olympia Fields              31‐13‐301‐026‐0000   Mack Investments I LLC
                                                                                                                    February 2013      3/22/2013           $50.00   16117 Prairie, South Holland             29‐15‐310‐009‐0000   Mack Investments I LLC
                                                                                                                    February 2013      3/22/2013           $50.00   14337 Ellis, Dolton                      29‐02‐312‐012‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    February 2013      3/22/2013           $50.00   370 Mackinaw Ave., Calumet City          30‐07‐207‐016‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    February 2013      3/22/2013           $50.00   19908 Brook, Lynwood                     33‐07‐320‐019‐0000   Mack Investments I LLC
                                                                                                                    February 2013      3/22/2013           $50.00   330 Maple, Glenwood                      32‐03‐411‐040‐0000   Mack Investments I LLC
                                                                                                                    February 2013      3/22/2013           $50.00   16133 Michigan, South Holland            29‐15‐303‐043‐0000   Mack Investments I LLC
Bill Pmt     4/5/2013 53922                                      First Personal #3873                   $1,221.00
                                                                                                                                        4/5/2013        $1,221.00 Acquisitions Department                                         Consulting Fees
Bill Pmt    4/19/2013 60156                                      First Community Operating #6212        $1,204.50
                                                                                                                                       4/19/2013        $1,204.50 Acquisitions Department                                         Consulting Fees
Bill Pmt    4/19/2013 60243     March 2013 Commissions           First Community Operating #6212        $1,900.00
                                                                                                                    March 2013         3/31/2013          $50.00    14507 Irving, Dolton                     29‐03‐427‐066‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    17810 Park Ave., Lansing                 30‐31‐204‐024‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    606 Buffalo, Calumet City                30‐07‐420‐028‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    16749 Sunset Ridge, Country Club Hills   28‐26‐104‐001‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    40 S Wabash, Glenwood                    32‐03‐323‐012‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    14242 Shepard, Dolton                    29‐03‐406‐004‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    129 N Wabash, Glenwood                   32‐03‐301‐005‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    4111 Russet Way Dr, Country Club Hills   28‐27‐407‐004‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    18351 S. Center, Homewood                32‐05‐200‐033‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    17540 Greenbay, Lansing                  30‐30‐410‐060‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    796 E 163rd St., South Holland           29‐22‐201‐072‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    302 Clyde Ave, Calumet City              29‐12‐105‐057‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    17302 Emerson, Hazel Crest               28‐25‐318‐018‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    3119 W 103rd St, Chicago                 24‐13‐101‐048‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    17313 Kedzie, Hazel Crest                28‐25‐316‐007‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    2925 Willow Rd, Homewood                 31‐01‐108‐006‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    16506 Woodlawn, South Holland            29‐22‐114‐012‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    20109 Catalpa, Lynwood                   33‐07‐412‐003‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    18321 S. Cicero, Country Club Hills      31‐03‐102‐002‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    3305 Maple, Hazel Crest                  28‐26‐407‐004‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    4351 Scott, Oak Forest                   28‐22‐414‐001‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    3044 183rd St, Lansing                   30‐31‐406‐040‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    449 Campbell, Calumet City               30‐07‐134‐034‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    9371 Country Club, Evergreen Park        24‐01‐412‐006‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    4047 Indian Hill, Country Club Hills     28‐27‐408‐013‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    3317 Chestnut Ct., Hazel Crest           28‐26‐207‐016‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    2836 W 99th St, Evergreen Park           24‐12‐125‐025‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    613 Buffalo, Calumet City                30‐07‐421‐019‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    March 2013         3/31/2013          $50.00    22511 Arquilla Dr, Richton Park          31‐33‐105‐017‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    14800 Homan, Midlothian                  28‐11‐407‐039‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    3859 171st St., Country Club Hills       28‐26‐304‐017‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    526 N Illinois, Glenwood                 32‐05‐219‐040‐0000   Mack Industries Ltd.
                                                                                                                    March 2013         3/31/2013          $50.00    934 E 161 Pl, South Holland              29‐14‐311‐027‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    3410 Ann St, Lansing                     30‐32‐314‐020‐0000   Mack Investments I LLC
                                                                                                                    March 2013         3/31/2013          $50.00    430 Prairie, Calumet City                29‐12‐125‐022‐0000   Mack Industries Ltd.
                                                                                                                    March 2013         3/31/2013          $50.00    14225 Ingleside, Dolton                  29‐02‐303‐014‐0000   Mack Industries Ltd.
                                                                                                                    March 2013         3/31/2013          $50.00    16112 University, South Holland          29‐14‐316‐036‐0000   Mack Industries Ltd.
                                                                                                                    March 2013         3/31/2013          $50.00    8724 Sacramento, Evergreen Park          24‐01‐117‐057‐0000   Mack Investments I LLC
Bill Pmt     5/3/2013 60649                                      First Community Operating #6212        $1,113.75
                                                                                                                                        5/3/2013        $1,113.75 Acquisitions Department                                         Consulting Fees
Bill Pmt    5/17/2013 61107                                      First Community Operating #6212        $1,155.00
                                                                                                                                       5/17/2013        $1,155.00 Acquisitions Department                                         Consulting Fees
Bill Pmt    5/17/2013 61191      April 2013 Commissions          First Community Operating #6212        $1,500.00
                                                                                                                    April 2013         4/30/2013          $50.00    517 157th St, Calumet City               30‐17‐124‐009‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    3681 175th Pl., Country Club Hills       28‐35‐110‐003‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    3417 W 116th, Chicago                    24‐23‐407‐012‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    9111 Central, Oak Lawn                   24‐04‐300‐005‐0000   Mack Investments I LLC
                                                                                                                    April 2013         4/30/2013          $50.00    17434 Burnham, Lansing                   30‐30‐409‐031‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    17314 Poe Ave, Hazel Crest               28‐25‐316‐033‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    17806 Ridgewood, Lansing                 30‐31‐202‐025‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    2356 184th St., Lansing                  29‐36‐403‐014‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    5208 Keith Dr, Richton Park              31‐33‐210‐003‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    421 S Harper, Glenwood                   32‐11‐212‐024‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    17148 Longfellow, Hazel Crest            28‐25‐303‐027‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    2804 Woodworth, Hazel Crest              28‐25‐311‐028‐0000   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                    April 2013         4/30/2013          $50.00    3912 W 168th Pl, Country Club Hills      28‐26‐100‐058‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    640 Gordon, Calumet City                 30‐08‐325‐013‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    17518 Community, Lansing                 30‐29‐309‐053‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    633 E 162nd Pl, South Holland            29‐22‐202‐004‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    17041 Winchester, Hazel Crest            29‐30‐224‐048‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    527 Monroe St, Dolton                    29‐03‐311‐009‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    3417 Chestnut Dr., HC                    28‐26‐206‐011‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    323 Manistee, Calumet City               30‐07‐111‐002‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                    April 2013         4/30/2013          $50.00    4312 Andover, Richton Park               31‐27‐409‐024‐0000   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345


                                                                                                                                        Page 2 of 19
                                                         Case:
                                                        Case   1:20-cv-06990
                                                             19-00508        Document
                                                                        Doc 25         #: 2 Filed: Entered
                                                                                Filed 03/13/20     11/25/2003/13/20
                                                                                                            Page 7214:39:17
                                                                                                                    of 158 PageID
                                                                                                                              Desc#:87
                                                                                                                                   Main
Ex. A ‐ Transfers
                                                                                 Document       Page 18 of 34
Type       Check Date Check No. Description                    Account                           Check Amount     Invoice No.   Invoice Date Invoice Amount     Address/Memo                          PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                                  April 2013       4/30/2013           $50.00   18812 Oakwood, Country Club Hills     31‐03‐418‐003‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                  April 2013       4/30/2013           $50.00   18011 Baker, Country Club Hills       28‐34‐309‐002‐0000        Mack Industries Ltd.
                                                                                                                  April 2013       4/30/2013           $50.00   286 Calhoun Ave., Calumet City        29‐12‐205‐025‐0000        Mack Investments I LLC
                                                                                                                  April 2013       4/30/2013           $50.00   3412 Schultz, Lansing                 30‐32‐323‐011‐0000        Mack Investments I LLC
                                                                                                                  April 2013       4/30/2013           $50.00   3668 Adams, Lansing                   30‐32‐202‐041‐0000        Mack Industries Ltd.
                                                                                                                  April 2013       4/30/2013           $50.00   22200 Windsor Ct, Richton Park        31‐27‐308‐026‐0000        Mack Industries Ltd.
                                                                                                                  April 2013       4/30/2013           $50.00   14411 Murray, Dolton                  29‐03‐420‐049‐0000        Mack Industries Ltd.
                                                                                                                  April 2013       4/30/2013           $50.00   4227 Greenbriar Ln., Richton Park     31‐27‐411‐013‐0000        Mack Investments I LLC
                                                                                                                  April 2013       4/30/2013           $50.00   1546 Wentworth, Calumet City          30‐20‐309‐038‐0000        Mack Industries Ltd.
Check       5/31/2013 61528      Consulting Fees               First Community Operating #6212        $1,254.00
Check       6/14/2013 62175      Consulting Fees               First Community Operating #6212        $1,237.50
Bill Pmt    6/27/2013 62530      May 2013 Commissions          First Community Operating #6212        $1,150.00
                                                                                                                  May 2013         6/20/2013          $50.00    16428 Wabash, South Holland           29‐22‐112‐006‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    3614 Covertry, Hazel Crest            28‐26‐310‐040‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    1014 Eagle Point, Matteson            31‐20‐116‐002‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    651 E 144th St, Dolton                29‐03‐417‐040‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    4936 153rd St, Oak Forest             28‐16‐213‐033‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    3406 Birchwood, Hazel Crest           28‐26‐205‐020‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    2640 W 90th St., Evergreen Park       24‐01‐215‐018‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    3614 176th Pl, Lansing                30‐29‐406‐050‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    1112 Abbott, University Park          21‐14‐13‐401‐067 (Will)   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    16159 Long, Oak Forest                28‐21‐109‐006‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    3761 W 176th St, Country Club Hills   28‐35‐105‐009‐0000        Mack Industries Ltd.
                                                                                                                  May 2013         6/20/2013          $50.00    307 Chappel, Calumet City             29‐12‐105‐043‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    9011 Mansfield Dr., Tinley Park       27‐34‐415‐034‐0000        Mack Industries Ltd.
                                                                                                                  May 2013         6/20/2013          $50.00    15419 University, Dolton              29‐14‐135‐018‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    441 Normal Ave, Chicago Heights       32‐16‐125‐017‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    23 Arrowhead Dr, Thornton             29‐27‐404‐007‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    18450 Oakwood, Country Club Hills     30‐31‐417‐023‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    18531 Glen Oaks, Lansing              30‐31‐319‐038‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    1516 Wentworth, Calumet City          30‐20‐309‐041‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    391 Merrill Ave, Calumet City         29‐12‐123‐059‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    1617 183rd St, Homewood               32‐06‐224‐007‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    11621 Kildare, Alsip                  24‐22‐422‐006‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  May 2013         6/20/2013          $50.00    652 Paxton, Calumet City              29‐12‐319‐012‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
Bill Pmt    6/28/2013 62438                                    First Community Operating #6212        $1,320.00
                                                                                                                                   6/28/2013        $1,320.00 Acquisitions Department                                           Consulting Fees
Bill Pmt    7/12/2013 62752     7/1‐7/14                       First Community Operating #6212        $1,320.00
                                                                                                                                   7/12/2013        $1,320.00 Acquisitions Department                                           Consulting Fees
Bill Pmt    7/26/2013 63106     7/15‐7/28                      First Community Operating #6212        $1,320.00
                                                                                                                                   7/25/2013        $1,320.00 Acquisitions Department                                           Consulting Fees
Bill Pmt    7/26/2013 63111      June 2013                     First Community Operating #6212        $2,050.00
                                                                                                                  June 2013        7/19/2013          $50.00    14844 Cottage Gr, Dolton              29‐10‐225‐028‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    1832 W 183rd St, Homewood             29‐31‐415‐006‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    18006 Glen Oak Ave, Lansing           30‐31‐102‐048‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    16401 Prairie Ave, South Holland      29‐22‐112‐030‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    14545 University, Dolton              29‐02‐332‐047‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    14548 Keystone, Midlothian            28‐10‐221‐014‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    1204 E 154th, South Holland           29‐11‐400‐040‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    23 167th St, Calumet City             30‐29‐202‐038‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    650 Pulaski, Calumet City             30‐07‐431‐032‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    18102 Orleans, Hazel Crest            28‐35‐412‐001‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    7 Cottage Rowe, Midlothian            28‐04‐302‐008‐0000        Mack Industries Ltd.
                                                                                                                  June 2013        7/19/2013          $50.00    394 Chappel Ave, Calumet City         29‐12‐120‐036‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    17842 Commercial, Lansing             30‐31‐106‐034‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    Fay's Point:Townhomes                                           Mack Investments I LLC
                                                                                                                  June 2013        7/19/2013          $50.00    3551 W 212th Pl, Matteson             31‐23‐404‐004‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    17904 Rose, Lansing                   29‐36‐200‐151‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    9535 Utica, Evergreen Park            24‐12‐103‐006‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    15130 Jeffery, Calumet City           29‐12‐310‐068‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    3711 215th St, Matteson               31‐26‐104‐007‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    262 Clyde Ave., Calumet City          29‐12‐105‐047‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    655 Hirsch, Calumet City              30‐08‐324‐036‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    17839 Chicago Ave, Lansing            30‐31‐204‐049‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    491 Exchange Ave, Calumet City        30‐07‐306‐011‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    375 Calhoun Ave., Calumet City        29‐12‐222‐002‐0000        Mack Investments I LLC
                                                                                                                  June 2013        7/19/2013          $50.00    3924 W 143rd, Crestwood               28‐02‐319‐033‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    619 Buffalo, Calumet City             30‐07‐421‐021‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    15021 Evers, Dolton                   29‐10‐402‐010‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    21140 Maple, Matteson                 31‐23‐301‐065‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    22517 Latonia, Richton Park           31‐34‐104‐005‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                  June 2013        7/19/2013          $50.00    5532 LaPalm Dr, Oak Forest            28‐09‐304‐009‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                  June 2013        7/19/2013          $50.00    14829 Evers, Dolton                   29‐10‐220‐013‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                  June 2013        7/19/2013          $50.00    3311 Charlemagne, Hazel Crest         28‐35‐411‐002‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                  June 2013        7/19/2013          $50.00    3152 191st St, Lansing                33‐06‐403‐022‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                  June 2013        7/19/2013          $50.00    17820 Baker, Country Club Hills       28‐34‐106‐019‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                  June 2013        7/19/2013          $50.00    468 Joyce St, South Holland           29‐22‐200‐098‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                  June 2013        7/19/2013          $50.00    14329 Yates, Burnham                  29‐01‐406‐017‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345


                                                                                                                                    Page 3 of 19
                                                          Case:
                                                         Case   1:20-cv-06990
                                                              19-00508        Document
                                                                         Doc 25         #: 2 Filed: Entered
                                                                                 Filed 03/13/20     11/25/2003/13/20
                                                                                                             Page 7314:39:17
                                                                                                                     of 158 PageID
                                                                                                                               Desc#:88
                                                                                                                                    Main
Ex. A ‐ Transfers
                                                                                  Document       Page 19 of 34
Type       Check Date Check No. Description                           Account                           Check Amount     Invoice No.            Invoice Date Invoice Amount     Address/Memo                               PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                                         June 2013                 7/19/2013           $50.00   14245 S Marquette, Burnham                 30‐06‐301‐020‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         June 2013                 7/19/2013           $50.00   3338 Washington, Lansing                   30‐32‐117‐017‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         June 2013                 7/19/2013           $50.00   17502 Greenbay Ave, Lansing                30‐30‐410‐052‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         June 2013                 7/19/2013           $50.00   2746 178th, Lansing                        30‐30‐314‐033‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         June 2013                 7/19/2013           $50.00   15420 Ingleside, Dolton                    29‐14‐130‐021‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
Bill Pmt     8/9/2013 63427     7/29‐8/9                              First Community Operating #6212        $1,320.00
                                                                                                                                                    8/9/2013        $1,320.00 Acquisitions Department                                                Consulting Fees
Bill Pmt    8/23/2013 63672      July 2013 Commissions                First Community Operating #6212        $2,100.00
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    1030 Monterey Ct, University Park          21‐14‐13‐216‐031 (Will)   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    3515 Woodworth, Hazel Crest                28‐26‐405‐028‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    17112 Elm St, Hazel Crest                  28‐26‐404‐026‐0000        Mack Investments I LLC
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    30 N Willow, Glenwood                      32‐03‐406‐004‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    14631 Harvard, Dolton                      29‐09‐107‐075‐0000        Mack Investments I LLC
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    15318 Dorchester, Dolton                   29‐11‐429‐038‐0000        Mack Investments I LLC
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    12631 S Page, Calumet Park                 25‐30‐424‐009‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    1391 Buffalo Ave, Calumet City             30‐19‐217‐011‐0000        Mack Investments I LLC
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    18416 Walter St, Lansing                   30‐32‐316‐021‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    4620 Farmington, Richton Park              31‐34‐102‐032‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    290 Luella, Calumet City                   29‐12‐200‐033‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    15529 Elm St, South Holland                29‐15‐205‐007‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    14733 Kimbark, Dolton                      29‐11‐211‐011‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    3312 Hickory, Hazel Crest                  28‐26‐402‐028‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    298 Clyde Ave, Calumet City                29‐12‐105‐056‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    4720 181st, Country Club Hills             28‐34‐300‐026‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    801 Sibley Blvd, Calumet City              30‐07‐401‐038‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    14 Oakview Rd, Matteson                    31‐17‐203‐007‐0000        Mack Investments I LLC
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    716 Blackhawk Dr, University Park          21‐14‐12‐404‐008          Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    738 E 169th St, South Holland              29‐22‐414‐016‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    3812 W 168th Pl, Country Club Hills        28‐26‐107‐041‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    9624 Troy Ave, Evergreen Park              24‐12‐110‐010‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    3658 177th St, Lansing                     30‐29‐401‐104‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    15518 Elm Street, South Holland            29‐15‐204‐007‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    4910 Bayview Dr, Richton Park              31‐28‐404‐026‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    3047 Rosiclare Ct, South Chicago Heights   32‐32‐121‐018‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    4524 W 175th Pl, Country Club Hills        28‐34‐113‐003‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    363 Calhoun, Calumet City                  29‐12‐214‐014‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    8610 S Lavergne, Burbank                   19‐33‐405‐023‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    17307 Wentworth, Lansing                   30‐29‐206‐016‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    18521 Ridgewood, Lansing                   30‐31‐427‐032‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    1049 Abbott Ln, University Park            21‐14‐13‐405‐013 (Will)   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    6 North Pine, Glenwood                     32‐03‐421‐012‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    513 North St, Crete                        23‐15‐09‐309‐004‐0000     Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    4740 W 181st, Country Club Hills           28‐34‐300‐024‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    921 Union Ave, University Park             21‐14‐13‐214‐006‐0000     Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    2640 1st Private Rd, Flossmoor             31‐12‐401‐004‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    5304 Imperial, Richton Park                31‐33‐102‐007‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    17726 Roy, Lansing                         30‐29‐320‐051‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    14234 Minerva, Dolton                      29‐02‐305‐030‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    297 Stoney Island, Calumet City            29‐12‐108‐102‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         July 2013 Commission      8/23/2013          $50.00    270 Madison, Calumet City                  29‐12‐102‐081‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
Bill Pmt    8/23/2013 63745                                           First Community Operating #6212        $1,303.50
                                                                                                                         Shannon Pittacora         8/23/2013        $1,303.50 Acquisitions Department                                                Consulting Fees
Bill Pmt     9/6/2013 64081      Shannon Pittacora 8/19‐9/1           First Community Operating #6212        $1,320.00
                                                                                                                         Shannon Pittacora          9/6/2013        $1,320.00 Acquisitions Department                                                Consulting Fees
Bill Pmt    9/20/2013 64396      Shannon Pittacora 9/9/13 ‐ 9/22/13   First Community Operating #6212        $1,270.50
                                                                                                                         Shannon Pittacora         9/20/2013        $1,270.50 Acquisitions Department                                                Consulting Fees
Bill Pmt    9/20/2013 64502      August 2013 Commissions              First Community Operating #6212        $3,050.00
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    3322 Woodworth, Hazel Crest                28‐26‐408‐037‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    18711 Lee St, Country Club Hills           31‐03‐305‐019‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    108 Sauk Trail, Park Forest                31‐36‐104‐053‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    16665 S Park Ave, South Holland            29‐22‐402‐003‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    515 Circle Dr, University Park             21‐14‐12‐409‐005‐0000     Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    2748 181st St, Lansing                     30‐31‐117‐108‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    610 Bensley, Calumet City                  29‐12‐420‐029‐0000        Mack Industries Ltd.
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    11319 S Sawyer, Chicago                    24‐23‐212‐016‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    3529 212th Place,Matteson                  31‐23‐404‐009‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    228 E 140th Pl, Dolton                     29‐03‐112‐008‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    709 E 155th Pl, South Holland              29‐15‐216‐001‐0000        American Residential Leasing Co. LLC
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    22703 Ridgeway Ave, Richton Park           31‐35‐302‐025‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    4236 Clark Dr, Richton Park                31‐27‐403‐022‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    14627 Avalon, Dolton                       29‐11‐201‐040‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    513 Greenbay, Calumet City                 30‐07‐407‐018‐0000        Mack Industries Ltd.
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    14243 Ingleside, Dolton                    29‐02‐303‐020‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    15114 Oak, Dolton                          29‐10‐409‐016‐0000        Mack Industries Ltd.
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    747 Newell, Calumet City                   30‐18‐217‐010‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    521 157th St, Calumet City                 30‐17‐124‐008‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    14621 Avers Ave, Midlothian                28‐11‐126‐006‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                         August 2013 Commissi      9/20/2013          $50.00    525 Gordon, Calumet City                   30‐08‐303‐025‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345


                                                                                                                                                    Page 4 of 19
                                                          Case:
                                                         Case   1:20-cv-06990
                                                              19-00508        Document
                                                                         Doc 25         #: 2 Filed: Entered
                                                                                 Filed 03/13/20     11/25/2003/13/20
                                                                                                             Page 7414:39:17
                                                                                                                     of 158 PageID
                                                                                                                               Desc#:89
                                                                                                                                    Main
Ex. A ‐ Transfers
                                                                                  Document       Page 20 of 34
Type       Check Date Check No. Description                        Account                           Check Amount     Invoice No.            Invoice Date Invoice Amount     Address/Memo                              PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   841 Princeton Ave, Matteson               31‐20‐204‐008‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   3511 Bordeaux Ct, Hazel Crest             28‐35‐408‐102‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   17535 William St, Lansing                 30‐29‐311‐042‐0000        Mack Industries Ltd.
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   17209 Hawthorne, East Hazel Crest         29‐30‐408‐001‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   15311 Woodlawn, Dolton                    29‐11‐422‐013‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   19010 Cedar Ave, Country Club Hills       31‐03‐403‐005‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   7831 Melvina Ave, Burbank                 19‐29‐312‐012‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   1287 Arthur, Calumet City                 30‐19‐221‐018‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   451 Hirsch Ave, Calumet City              30‐08‐109‐054‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   635 Gordon, Calumet City                  30‐08‐326‐001‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   17903 Lorenz Ave, Lansing                 30‐31‐213‐001‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   19528 Sycamore, Mokena                    19‐09‐10‐316‐010 (Will)   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   14230 Marquette, Burnham                  30‐06‐300‐056‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   1295 Mackinaw, Calumet City               30‐19‐207‐043‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   8202 Lamon, Burbank                       19‐33‐201‐015‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   18841 Cedar St, Country Club Hills        31‐03‐412‐031‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   134 Laura Ln, Thornton                    29‐27‐311‐036‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   520 169th St, South Holland               29‐22‐410‐018‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   5409 W 88th St, Oak Lawn                  24‐04‐114‐005‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   3743 167th Place, Country Club Hills      28‐26‐105‐036‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   518 156th Place, Calumet City             30‐17‐116‐034‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   4700 Salem Ct, Richton Park               31‐27‐303‐007‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   17204 Bernadine St, Lansing               30‐29‐126‐012‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   17861 Princeton Ln, Country Club Hills    28‐35‐119‐028‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   2231 S 61st Ave, Cicero                   16‐29‐106‐017‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   13839 LeClaire Ave, Crestwood             28‐04‐207‐008‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   9736 Nashville, Oak Lawn                  24‐07‐211‐055‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   19809 Brook Ave., Lynwood                 33‐07‐321‐001‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   602 E 158th St, South Holland             29‐15‐203‐026‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   2506 Lewis, Blue Island                   24‐25‐419‐032‐0000        Mack Industries Ltd.
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   1001 Purdue Lane, Matteson                31‐21‐106‐024‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   14504 University, Dolton                  29‐02‐331‐014‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   4400 W 152nd St, Midlothian               28‐15‐103‐040‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   16224 Ellis Ave., South Holland           29‐23‐103‐022‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   3547 Marseille, Hazel Crest               28‐35‐408‐085‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   212 143rd, Dolton                         29‐03‐319‐019‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   331 Prairie Ave, Calumet City             29‐12‐110‐052‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   4461 W 186th St, Country Club Hills       31‐03‐109‐018‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   402 Oglesby Ave, Calumet City             29‐12‐218‐025‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      August 2013 Commissi      9/20/2013           $50.00   19041 Canterbury, Country Club Hills      31‐04‐412‐008‐0000        Mack Industries Ltd.
Bill Pmt    10/4/2013 64722      Shannon Pittacora 09/23 ‐ 10/06   First Community Operating #6212        $1,262.50
                                                                                                                      Shannon Pittacora         10/4/2013        $1,262.50 Acquisitions Department                                               Consulting Fees
Bill Pmt   10/18/2013 64988      Shannon Pittacora 09/23 ‐ 10/06   First Community Operating #6212        $1,262.25
                                                                                                                      Shannon Pittacora       10/18/2013         $1,262.25 Acquisitions Department                                               Consulting Fees
Bill Pmt   10/18/2013 65058                                        First Community Operating #6212        $2,050.00
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    12427 S Lincoln St, Calumet City          25‐30‐407‐052‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    18826 Queens Rd, Homewood                 32‐05‐405‐011‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    14340 Kenwood, Dolton                     29‐02‐410‐028‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    3037 Matthew Ln, Homewood                 31‐01‐116‐008‐0000        Mack Industries Ltd.
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    4932 Lakeshore, Richton Park              31‐33‐407‐043‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    818 Princeton, Matteson                   31‐20‐203‐004‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    126 E Clark, Glenwood                     32‐03‐322‐033‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    19 N Elm, Glenwood                        32‐03‐421‐016‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    18310 Oakwood, Lansing                    30‐31‐409‐004‐0000        Mack Industries Ltd.
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    16940 Old Elm Drive, Country Club Hills   28‐26‐110‐050‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    3664 Adams St, Lansing                    30‐32‐202‐040‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    4625 W 189th St,Country Club Hills        31‐03‐312‐016‐0000        Mack Industries Ltd.
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    20306 Fairfield, Olympia Fields           31‐14‐401‐018‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    21301 Jeffrey Dr, Matteson                31‐23‐321‐001‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    616 Sullivan, University Park             21‐14‐13‐204‐034‐0000     Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    17006 Central Park Ave, Hazel Crest       28‐26‐122‐009‐0000        Mack Investments I LLC
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    15231 Sunset Drive, Dolton                29‐11‐428‐008‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    12204 Lawndale, Alsip                     24‐26‐102‐062‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    18240 Grant St, Lansing                   30‐32‐303‐020‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    14535 Kedvale, Midlothian                 28‐10‐220‐008‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    10975 S Church St, Chicago                25‐18‐415‐013‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    18400 Chicago, Lansing                    30‐31‐419‐013‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    15444 State St, South Holland             29‐16‐205‐049‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    654 Forsythe, Calumet City                30‐08‐414‐023‐0000        Mack Industries Ltd.
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    18107 Juneway Ct, Country Club Hills      28‐34‐407‐046‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    1469 Wentworth, Calumet City              30‐20‐404‐044‐0000        Mack Industries Ltd.
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    15031 Oak, Dolton                         29‐10‐429‐010‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    7220 W 73rd St, Bridgeview                18‐25‐210‐017‐0000        Mack Industries Ltd.
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    17810 Princeton, Country Club Hills       28‐35‐118‐013‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    1037 W Brockhurst, University Park        21‐14‐13‐401‐070 (Will)   Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    18649 Chestnut, Country Club Hills        31‐03‐207‐007‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    17010 Kedzie, Hazel Crest                 28‐26‐201‐024‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                      Sept. 2013 Comm.        10/14/2013           $50.00    2724 Lake Park Dr, Lynwood                33‐07‐101‐039‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677


                                                                                                                                                 Page 5 of 19
                                                           Case:
                                                          Case   1:20-cv-06990
                                                               19-00508        Document
                                                                          Doc 25         #: 2 Filed: Entered
                                                                                  Filed 03/13/20     11/25/2003/13/20
                                                                                                              Page 7514:39:17
                                                                                                                      of 158 PageID
                                                                                                                                Desc#:90
                                                                                                                                     Main
Ex. A ‐ Transfers
                                                                                   Document       Page 21 of 34
Type       Check Date Check No. Description                             Account                           Check Amount     Invoice No.         Invoice Date Invoice Amount     Address/Memo                              PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                                           Sept. 2013 Comm.      10/14/2013           $50.00   955 E 161st St, South Holland             29‐14‐311‐032‐0000        Mack Investments I LLC
                                                                                                                           Sept. 2013 Comm.      10/14/2013           $50.00   9124 S Utica, Evergreen Park              24‐01‐302‐024‐0000        Mack Industries Ltd.
                                                                                                                           Sept. 2013 Comm.      10/14/2013           $50.00   226 E Maple, Glenwood                     32‐03‐419‐029‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           Sept. 2013 Comm.      10/14/2013           $50.00   15980 Drexel, South Holland               29‐14‐306‐021‐0000        Mack Industries Ltd.
                                                                                                                           Sept. 2013 Comm.      10/14/2013           $50.00   16830 S Glen Oak Dr, Country Club Hills   28‐26‐107‐047‐0000        Mack Industries Ltd.
                                                                                                                           Sept. 2013 Comm.      10/14/2013           $50.00   130 Maryview Pkwy, Matteson               31‐16‐103‐016‐0000        Mack Industries Ltd.
                                                                                                                           Sept. 2013 Comm.      10/14/2013           $50.00   104 E Marion St, Thornton                 29‐27‐312‐021‐0000        Mack Industries Ltd.
                                                                                                                           Sept. 2013 Comm.      10/14/2013           $50.00   737 E 160th St, South Holland             29‐15‐407‐066‐0000        Mack Industries Ltd.
Bill Pmt    11/1/2013 65285      Shannon Pittacora 10/21 ‐ 11/3         First Community Operating #6212        $1,229.25
                                                                                                                           Shannon Pittacora      11/1/2013        $1,229.25 Acquisitions Department                                               Consulting Fees
Bill Pmt   11/15/2013 65593      October 2013                           First Community Operating #6212        $1,650.00
                                                                                                                           October 2013         11/12/2013           $50.00    18045 Edwards, Country Club Hills         28‐34‐410‐009‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    22600 Pleasant Dr, Richton Park           31‐33‐205‐020‐0000        Mack Investments I LLC
                                                                                                                           October 2013         11/12/2013           $50.00    490 Bensley, Calumet City                 29‐12‐404‐022‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    29 N Oak, Glenwood                        32‐03‐329‐014‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    335 Oakwood, Park Forest                  31‐36‐414‐018‐0000        Mack Industries Ltd.
                                                                                                                           October 2013         11/12/2013           $50.00    17930 Rose Ave., Lansing                  29‐36‐200‐122‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    731 Old Farm, Matteson                    31‐17‐323‐020‐0000        Mack Industries Ltd.
                                                                                                                           October 2013         11/12/2013           $50.00    623 E 162nd Place, South Holland          29‐22‐202‐003‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    1020 E 153rd St, South Holland            29‐11‐323‐020‐0000        Mack Industries Ltd.
                                                                                                                           October 2013         11/12/2013           $50.00    3118 W 183rd St, Homewood                 28‐36‐304‐043‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    376 Luella, Calumet City                  29‐12‐216‐026‐0000        Mack Industries Ltd.
                                                                                                                           October 2013         11/12/2013           $50.00    3661 178th St, Lansing                    30‐32‐200‐078‐0000        Mack Industries Ltd.
                                                                                                                           October 2013         11/12/2013           $50.00    2932 188th Place, Lansing                 33‐06‐208‐007‐0000        Mack Industries Ltd.
                                                                                                                           October 2013         11/12/2013           $50.00    17241 S Langley, South Holland            29‐27‐212‐025‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    645 Saginaw, Calumet City                 30‐07‐325‐003‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    4924 Imperial Dr, Richton Park            31‐33‐205‐003‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    548 Landau Rd, University Park            21‐14‐13‐207‐012 (Will)   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    18812 Cypress Ave, Country Club Hills     31‐03‐417‐003‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    3633 Austin Blvd, Cicero                  16‐32‐408‐014‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    4055 149th St, Midlothian                 28‐10‐413‐045‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    1205 Heather Rd, Homewood                 32‐05‐119‐028‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    15548 LeClaire, Oak Forest                28‐16‐400‐021‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    22124 Kostner Ave, Richton Park           31‐27‐406‐006‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    3846 W 217th St, Matteson                 31‐26‐110‐064‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    10235 S Charles, Chicago                  25‐08‐307‐028‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    17871 Anthony Ave, Country Club Hills     28‐34‐106‐014‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    659 Paxton Ave, Calumet City              29‐12‐424‐037‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    Unspecified                                                         Unspecified
                                                                                                                           October 2013         11/12/2013           $50.00    5439 W 22nd Pl, Cicero                    16‐28‐105‐001‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    1243 King Ave, South Holland              29‐14‐212‐019‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    624 Hickok Dr, University Park            21‐14‐13‐101‐024‐0000     Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           October 2013         11/12/2013           $50.00    14725 Memorial Dr, Dolton                 29‐10‐236‐025‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                           October 2013         11/12/2013           $50.00    18761 John Ave, Country Club Hills        31‐03‐307‐009‐0000        Mack Investments I LLC
Bill Pmt   11/15/2013 65639     Week Ending 10/27/13 and 11/17/13       First Community Operating #6212        $1,297.13
                                                                                                                           Shannon Pittacora    11/15/2013         $1,297.13 Acquisitions Department                                               Consulting Fees
Check      11/29/2013 65949      Office Expense                         First Community Operating #6212         $200.00
Bill Pmt   11/29/2013 66029      Shannon ‐ 11/18 ‐ 12/1                 First Community Operating #6212        $1,254.00
                                                                                                                           Shannon Pitacora     11/29/2013         $1,254.00 Acquisitions Department                                               Consulting Fees
Bill Pmt   12/13/2013 66306      Shannon Pittacora W.E. 12/8 ‐ 12/15    First Community Operating #6212        $1,221.00
                                                                                                                           Shannon Pittacora    12/12/2013         $1,221.00 Acquisitions Department                                               Consulting Fees
Bill Pmt   12/27/2013 66575      Shannon Pittacora W.E. 12/15 ‐ 12/22   First Community Operating #6212        $1,237.50
                                                                                                                           Shannon Pittacora    12/27/2013         $1,237.50 Acquisitions Department                                               Consulting Fees
Bill Pmt   12/27/2013 66587      November 2013 Commissions              First Community Operating #6212        $1,600.00
                                                                                                                           November 2013        12/19/2013           $50.00    18232 Roy Ave, Lansing                    30‐32‐301‐023‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                           November 2013        12/19/2013           $50.00    16452 George Dr, Oak Forest               28‐22‐303‐005‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    18900 Oakwood, Country Club Hills         31‐03‐410‐043‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    17825 Oakley, Lansing                     30‐31‐121‐031‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    10115 Talman, Chicago                     24‐12‐422‐015‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    9721 California, Evergreen Park           24‐12‐215‐009‐0000        Mack Industries Ltd.
                                                                                                                           November 2013        12/19/2013           $50.00    1205 Evergreen Rd, Homewood               32‐05‐120‐002‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    19920 Monterey Ave, Lynwood               33‐07‐309‐022‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    18130 Oakwood, Lansing                    30‐31‐221‐035‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    4124 Indian Hill, Country Club Hills      28‐27‐409‐041‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    17122 Central Pk Ave, Hazel Crest         28‐26‐301‐004‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    13054 Honore, Blue Island                 25‐31‐216‐036‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    1387 Superior Ave, Calumet City           30‐19‐216‐010‐0000        Mack Industries Ltd.
                                                                                                                           November 2013        12/19/2013           $50.00    3801 216th Place, Matteson                31‐26‐110‐021‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    18921 Willow Ave., Country Club Hills     31‐03‐405‐001‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    17658 Lincoln Ave, Homewood               28‐36‐205‐020‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    308 Clyde Ave, Calumet City               29‐12‐105‐059‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    3423 Adams St, Lansing                    30‐32‐111‐039‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    108 N Princeton Ave, Villa Park           06‐04‐414‐029 (Du Page)   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    6020 Warwick Dr, Matteson                 31‐20‐103‐010‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    7423 W 56th Pl, Summit                    18‐13‐211‐007‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    22345 Ridgeway, Richton Park              31‐35‐102‐017‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    705 E 163rd St, South Holland             29‐22‐204‐001‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                           November 2013        12/19/2013           $50.00    2321 S 61st Ave, Cicero                   16‐29‐114‐011‐0000        Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345


                                                                                                                                                   Page 6 of 19
                                                          Case:
                                                         Case   1:20-cv-06990
                                                              19-00508        Document
                                                                         Doc 25         #: 2 Filed: Entered
                                                                                 Filed 03/13/20     11/25/2003/13/20
                                                                                                             Page 7614:39:17
                                                                                                                     of 158 PageID
                                                                                                                               Desc#:91
                                                                                                                                    Main
Ex. A ‐ Transfers
                                                                                  Document       Page 22 of 34
Type       Check Date Check No. Description                                Account                           Check Amount     Invoice No.         Invoice Date Invoice Amount     Address/Memo                                PIN                            Owner on Invoice Date or Consulting Fees
                                                                                                                              November 2013         12/19/2013           $50.00   1414 Memorial Dr, Calumet City              29‐12‐415‐042‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              November 2013         12/19/2013           $50.00   349 E Maple Dr, Glenwood                    32‐03‐412‐021‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              November 2013         12/19/2013           $50.00   17710 Arlington Dr, Country Club Hills      28‐35‐107‐005‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              November 2013         12/19/2013           $50.00   1537 S 57th Ct, Cicero                      16‐20‐229‐019‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              November 2013         12/19/2013           $50.00   508 Circle Dr, University Park              21‐14‐12‐406‐011‐0000          Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              November 2013         12/19/2013           $50.00   17770 Springfield Ave, Country Club Hills   28‐35‐103‐080‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              November 2013         12/19/2013           $50.00   1213 Clinton Ave, Berwyn                    16‐19‐105‐011‐0000             Mack Industries Ltd.
                                                                                                                              November 2013         12/19/2013           $50.00   13724 Cedarbend, Homer Glen                 16‐05‐10‐208‐009‐0000 (Will)   Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
Bill Pmt    1/10/2014 66826      Shannon Pittacora W.E. 1/5/14 ‐ 1/12/14   First Community Operating #6212        $1,320.00
                                                                                                                              Shannon Pittacora      1/10/2014        $1,320.00 Acquisitions Department                                                      Consulting Fees
Bill Pmt    1/24/2014 67134     December 2013                              First Community Operating #6212         $900.00
                                                                                                                              December 2013        12/31/2013           $50.00    17479 Eastgate Dr, Country Club Hills       28‐27‐403‐011‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              December 2013        12/31/2013           $50.00    903 Blackhawk Dr, University Park           21‐14‐13‐211‐004‐0000          Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              December 2013        12/31/2013           $50.00    3126 180th St, Lansing                      30‐31‐213‐018‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              December 2013        12/31/2013           $50.00    18001 Olympia Dr, Country Club Hills        28‐34‐404‐001‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              December 2013        12/31/2013           $50.00    16142 Woodlawn West, South Holland          29‐15‐303‐034‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              December 2013        12/31/2013           $50.00    18024 Greenview Ter, Country Club Hills     28‐34‐410‐018‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              December 2013        12/31/2013           $50.00    15285 State St, South Holland               29‐10‐304‐016‐0000             Mack Investments II LLC
                                                                                                                              December 2013        12/31/2013           $50.00    3702 S 53rd, Cicero                         16‐33‐319‐026‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              December 2013        12/31/2013           $50.00    649 Price, Calumet City                     30‐08‐325‐004‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              December 2013        12/31/2013           $50.00    586 Calhoun, Calumet City                   29‐12‐421‐022‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              December 2013        12/31/2013           $50.00    428 Buffalo Ave, Calumet City               30‐07‐214‐035‐0000             Mack Industries Ltd.
                                                                                                                              December 2013        12/31/2013           $50.00    16620 S Langley, South Holland              29‐22‐412‐024‐0000             Mack Industries Ltd.
                                                                                                                              December 2013        12/31/2013           $50.00    17044 Oakwood, Lansing                      30‐30‐201‐028‐0000             Mack Industries Ltd.
                                                                                                                              December 2013        12/31/2013           $50.00    4541 Lindenwood Dr, Matteson                31‐22‐114‐015‐0000             Mack Industries Ltd.
                                                                                                                              December 2013        12/31/2013           $50.00    304 Clinton Ave, Oak Park                   16‐07‐318‐002‐0000             Mack Industries Ltd.
                                                                                                                              December 2013        12/31/2013           $50.00    1333 Buffalo Ave, Calumet City              30‐19‐215‐009‐0000             Mack Industries Ltd.
                                                                                                                              December 2013        12/31/2013           $50.00    3730 W 60th Pl, Chicago                     19‐14‐310‐034‐0000             Mack Industries Ltd.
                                                                                                                              December 2013        12/31/2013           $50.00    17148 Evans Ave, South Holland              29‐26‐105‐004‐0000             Mack Industries Ltd.
Bill Pmt    1/24/2014 67184      Shannon Pittacora W/E 01/12 and 01/19     First Community Operating #6212        $1,266.38
                                                                                                                              Shannon Pittacora      1/24/2014        $1,266.38 Acquisitions Department                                                      Consulting Fees
Bill Pmt     2/7/2014 67453      Shannon Pittacora W/E 02/02 AND 02/09     First Community Operating #6212        $1,291.13
                                                                                                                              Shannon Pittacora       2/7/2014        $1,291.13 Acquisitions Department                                                      Consulting Fees
Bill Pmt    2/20/2014 67769      January 2014                              First Community Operating #6212        $1,300.00
                                                                                                                              January 2014           1/31/2014          $50.00    832 Stonegate, New Lenox                    15‐08‐22‐310‐037‐0000          Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    17301 Burr Oak Lane, Hazel Crest            28‐26‐402‐041‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                              January 2014           1/31/2014          $50.00    2353 183rd Pl, Lansing                      29‐36‐403‐028‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                              January 2014           1/31/2014          $50.00    17041 Ridgewood, Lansing                    30‐30‐203‐017‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                              January 2014           1/31/2014          $50.00    619 Greenbay, Calumet City                  30‐07‐423‐021‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    16820 Oak Park Ave, Tinley Park             28‐30‐107‐017‐0000             Mack Industries Ltd.
                                                                                                                              January 2014           1/31/2014          $50.00    1720 W 99th, Chicago                        25‐07‐217‐059‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    17306 Central Park, Hazel Crest             28‐26‐412‐005‐0000             Chicago Title Land Trust dated Mar. 14, 2013, No. 8002361345
                                                                                                                              January 2014           1/31/2014          $50.00    2824 186th, Lansing                         30‐31‐425‐009‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                              January 2014           1/31/2014          $50.00    1039 Brampton, Universtiy Park              21‐14‐13‐407‐009 (Will)        Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    3760 178th Pl, Country Club Hills           28‐35‐108‐030‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    4823 LaCrosse Ave, Chicago                  19‐09‐215‐007‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    17831 Princeton Ln, Country Club Hills      28‐35‐119‐009‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    1855 S Ridgeland, Berwyn                    16‐20‐316‐001‐0000             Mack Industries Ltd.
                                                                                                                              January 2014           1/31/2014          $50.00    51 S Willow Ln, Glenwood                    32‐03‐403‐013‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    6800 Centennial Dr, Tinley Park             28‐19‐100‐051‐0000             Mack Investments II LLC Series 6800 Centennial LLC
                                                                                                                              January 2014           1/31/2014          $50.00    18930 Loretto Ln, Country Club Hills        31‐03‐313‐024‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    15400 Lisa Ct, Orland Park                  27‐14‐109‐036‐0000             Mack Industries Ltd.
                                                                                                                              January 2014           1/31/2014          $50.00    9232 S 50th Ct, Oak Lawn                    24‐04‐424‐007‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    519 S Paxton Ave, Calumet City              29‐12‐400‐047‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    2177 Indiana Ave, Lansing                   29‐36‐209‐009‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    1212 S 59th Ct, Cicero                      16‐20‐200‐020‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    3245 Cuyler, Berwyn                         16‐32‐112‐055‐0000             Mack Industries Ltd.
                                                                                                                              January 2014           1/31/2014          $50.00    1519 Bates Ct, Schaumburg                   07‐29‐413‐013‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    18910 S Loretto Ln, Country Club Hills      31‐03‐313‐022‐0000             Mack Industries II LLC
                                                                                                                              January 2014           1/31/2014          $50.00    17620 Hillcrest Dr, Country Club Hills      28‐35‐112‐022‐0000             Mack Industries II LLC
Bill Pmt    2/21/2014 67746      Shannon Pittacora 2/26 ‐ 2/23             First Community Operating #6212        $1,130.25
                                                                                                                              Shannon Pittacora      2/19/2014        $1,130.25 Acquisitions Department                                                      Consulting Fees
Bill Pmt     3/6/2014 68020      Shannon Pittacora 2/24 ‐ 3/6              First Community Operating #6212        $1,146.75
                                                                                                                              Shannon Pittacora       3/6/2014        $1,146.75 Acquisitions Department                                                      Consulting Fees
Bill Pmt    3/21/2014 68299     February 2014                              First Community Operating #6212         $950.00
                                                                                                                              February 2014          2/28/2014          $50.00    448 Hirsch, Calumet City                    30‐08‐108‐051‐0000             Mack Industries Ltd.
                                                                                                                              February 2014          2/28/2014          $50.00    16454 Roy St, Oak Forest                    28‐22‐306‐050‐0000             Wheelhouse Investments LLC
                                                                                                                              February 2014          2/28/2014          $50.00    335 E Mulberry Dr, Glenwood                 32‐03‐414‐003‐0000             Mack Industries II LLC
                                                                                                                              February 2014          2/28/2014          $50.00    3400 Seine Ct, Hazel Crest                  28‐35‐408‐043‐0000             Wheelhouse Investments LLC
                                                                                                                              February 2014          2/28/2014          $50.00    1834 Terrace Rd, Homewood                   32‐06‐400‐052‐0000             Wheelhouse Investments LLC
                                                                                                                              February 2014          2/28/2014          $50.00    813 Cambridge Ave, Matteson                 31‐21‐110‐025‐0000             Mack Industries II LLC
                                                                                                                              February 2014          2/28/2014          $50.00    538 Hickok Ave, University Park             21‐14‐13‐214‐011‐0000          Mack Industries II LLC
                                                                                                                              February 2014          2/28/2014          $50.00    16944 Old Elm Dr, Country Club Hills        28‐26‐110‐049‐0000             Mack Industries II LLC
                                                                                                                              February 2014          2/28/2014          $50.00    17721 Arlington Dr, Country Club Hills      28‐35‐108‐049‐0000             Mack Industries II LLC
                                                                                                                              February 2014          2/28/2014          $50.00    17820 Yale Lane, Country Club Hills         28‐35‐206‐019‐0000             Mack Industries II LLC
                                                                                                                              February 2014          2/28/2014          $50.00    18013 Olympia, Country Club Hills           28‐34‐404‐004‐0000             Mack Industries II LLC
                                                                                                                              February 2014          2/28/2014          $50.00    1322 S 58th Ave, Cicero                     16‐20‐211‐026‐0000             Mack Industries II LLC
                                                                                                                              February 2014          2/28/2014          $50.00    18206 Idlewild Dr, Country Club Hills       28‐34‐414‐021‐0000             Mack Industries II LLC


                                                                                                                                                      Page 7 of 19
                                                       Case:
                                                      Case   1:20-cv-06990
                                                           19-00508        Document
                                                                      Doc 25         #: 2 Filed: Entered
                                                                              Filed 03/13/20     11/25/2003/13/20
                                                                                                          Page 7714:39:17
                                                                                                                  of 158 PageID
                                                                                                                            Desc#:92
                                                                                                                                 Main
Ex. A ‐ Transfers
                                                                               Document       Page 23 of 34
Type       Check Date Check No. Description                  Account                           Check Amount     Invoice No.           Invoice Date Invoice Amount     Address/Memo                           PIN                            Owner on Invoice Date or Consulting Fees
                                                                                                                February 2014            2/28/2014           $50.00   2612 W 89th Pl, Evergreen Park         24‐01‐208‐027‐0000             Mack Industries II LLC
                                                                                                                February 2014            2/28/2014           $50.00   537 Nathan Rd, University Park         21‐14‐13‐218‐004 (Will)        Mack Industries II LLC
                                                                                                                February 2014            2/28/2014           $50.00   811 Greenbay Ave, Calumet City         30‐18‐228‐008‐0000             Mack Industries II LLC
                                                                                                                February 2014            2/28/2014           $50.00   231 Oakhurst, Matteson                 31‐17‐209‐041‐0000             Mack Industries II LLC
                                                                                                                February 2014            2/28/2014           $50.00   17205 Longfellow Ave, Hazel Crest      28‐25‐311‐003‐0000             Mack Industries II LLC
                                                                                                                February 2014            2/28/2014           $50.00   1365‐67 S. River Dr, Calumet City      30‐19‐100‐080‐0000             Mack Investments I LLC, Series 1365‐67 River Road
Bill Pmt    3/21/2014 68300     3/10/14‐3/21/14              First Community Operating #6212        $1,196.25
                                                                                                                3/10/14‐3/21/14          3/20/2014        $1,196.25 Acquisitions Department                                                 Consulting Fees
Bill Pmt     4/4/2014 68685     3/24/14 ‐ 4/4/14             First Community Operating #6212        $1,221.00
                                                                                                                3/24/14 ‐ 4/4/14          4/4/2014        $1,221.00 Acquisitions Department                                                 Consulting Fees
Bill Pmt    4/18/2014 68877     March 2014                   First Community Operating #6212         $700.00
                                                                                                                March 2014               3/31/2014          $50.00    8716 S Sacramento, Evergreen Park      24‐01‐117‐043‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    117 W Rose St, Glenwood                32‐03‐315‐026‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    824 Dartmouth Ave, Matteson            31‐20‐204‐019‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    16448 Wausau, South Holland            29‐22‐107‐023‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    4308 183rd St, Country Club Hills      28‐34‐421‐040‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    3430 Maple Ln, Hazel Crest             28‐26‐403‐012‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    17803 Oakwood, Hazel Crest             28‐36‐107‐011‐0000             Mack Industries Ltd.
                                                                                                                March 2014               3/31/2014          $50.00    1007 Purdue Ln, Matteson               31‐21‐106‐025‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    18537 Ashland Ave, Homewood            32‐05‐110‐024‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    16342 Evans, South Holland             29‐22‐203‐005‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    2717 Turtle Creek, Hazel Crest         28‐36‐222‐003‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    724 Union, University Park             21‐14‐12‐405‐031               Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    3434 218th St, Matteson                31‐26‐210‐006‐0000             Mack Industries II LLC
                                                                                                                March 2014               3/31/2014          $50.00    15637 Orchid Dr, South Holland         29‐15‐213‐002‐0000             Mack Industries II LLC
Bill Pmt    4/18/2014 68912     4/5/14 ‐ 4/18/14             First Community Operating #6212        $1,188.00
                                                                                                                4/5/14 ‐ 4/18/14         4/17/2014        $1,188.00 Acquisitions Department                                                 Consulting Fees
Bill Pmt     5/2/2014 69209     4/5/14 ‐ 4/18/14             First Community Operating #6212        $1,204.50
                                                                                                                4/21/14 ‐ 5/2/14          5/1/2014        $1,204.50 Acquisitions Department                                                 Consulting Fees
Bill Pmt    5/16/2014 69507                                  First Community Operating #6212         $500.00
                                                                                                                April 2014               4/30/2014          $50.00    3214 W Charlemagne, Hazel Crest        28‐35‐408‐024‐0000             Mack Industries II LLC
                                                                                                                April 2014               4/30/2014          $50.00    1039 Abbott Ln, University Park        21‐14‐13‐405‐008 (Will)        Mack Industries II LLC
                                                                                                                April 2014               4/30/2014          $50.00    4116 W 216th, Matteson                 31‐27‐202‐017‐0000             Mack Industries II LLC
                                                                                                                April 2014               4/30/2014          $50.00    1728 Patricia Ln, Flossmoor            31‐12‐310‐007‐0000             Mack Industries II LLC
                                                                                                                April 2014               4/30/2014          $50.00    18823 Ashland, Homewood                32‐05‐310‐004‐0000             Mack Industries II LLC
                                                                                                                April 2014               4/30/2014          $50.00    2616 W 97thPl, Evergreen Park          24‐12‐216‐053‐0000             Mack Industries II LLC
                                                                                                                April 2014               4/30/2014          $50.00    16061 Prairie, South Holland           29‐15‐310‐012‐0000             Mack Industries II LLC
                                                                                                                April 2014               4/30/2014          $50.00    18621 Lexington Ave, Homewood          32‐06‐123‐005‐0000             Mack Industries II LLC
                                                                                                                April 2014               4/30/2014          $50.00    861 W 62nd St, LaGrange                18‐17‐412‐002‐0000             Mack Industries II LLC
                                                                                                                April 2014               4/30/2014          $50.00    438 E 191st Place, Glenwood            32‐10‐206‐002‐0000             Mack Industries II LLC
Bill Pmt    5/16/2014 69602     5/3/14 ‐ 5/16/14             First Community Operating #6212        $1,171.50
                                                                                                                5/3/14 ‐ 5/16/14         5/15/2014        $1,171.50 Acquisitions Department                                                 Consulting Fees
Bill Pmt    5/30/2014 69860     5/17/14 ‐ 5/30/14            First Community Operating #6212        $1,171.50
                                                                                                                5/17/14 ‐ 5/30/14        5/29/2014        $1,171.50 Acquisitions Department                                                 Consulting Fees
Bill Pmt    6/13/2014 70159     05/31/14 ‐ 06/13/14          First Community Operating #6212        $1,270.50
                                                                                                                05/31/14 ‐ 06/13/14      6/12/2014        $1,270.50 Acquisitions Department                                                 Consulting Fees
Bill Pmt    6/26/2014 70480                                  First Community Operating #6212        $2,170.00
                                                                                                                May 2014                 6/20/2014           $50.00   22457 Arquilla Dr, Richton Park        31‐33‐105‐014‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   112 E 160th Place, South Holland       29‐15‐302‐022‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   917 Cordoba Ct, University Park        21‐14‐13‐107‐003‐0000 (Will)   Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   3860 178th Pl, Country Club Hills      28‐35‐115‐005‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   17810 Sarah Lane, Country Club Hills   28‐35‐117‐019‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   1325 E. 168th Place, South Holland     29‐23‐404‐010‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   1566 Vincennes, Crete                  23‐15‐17‐203‐008‐0000 (Will)   Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   2408 207th St, Olympia Fields          31‐24‐200‐012‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   848 Strieff Lane, Glenwood             32‐04‐102‐008‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   1370 Selleck, Crete                    23‐15‐09‐326‐007 (Will)        Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   3443 N Plainfield, Chicago             12‐23‐411‐003‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   17213 Springtide Ln, Hazel Crest       28‐26‐310‐017‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   3304 Calwagner St, Franklin Park       12‐21‐414‐033‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   17152 Cornell Ave, South Holland       29‐26‐206‐020‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   3858 Holly Court, Country Club Hills   28‐26‐307‐015‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   5425 LaPlam Dr, Oak Forest             28‐09‐311‐010‐0000             Mack Industries II LLC
                                                                                                                May 2014                 6/20/2014           $50.00   17925 Walter St, Lansing               30‐32‐108‐037‐0000             Mack Industries II LLC
                                                                                                                6/16/14‐6/22/14          6/25/2014        $1,320.00   Acquisitions Department                                               Consulting Fees
Bill Pmt    7/11/2014 70690                                  First Community Operating #6212        $1,320.00
                                                                                                                06/30/14 ‐ 7/11/14       7/10/2014        $1,320.00 Acquisitions Department                                                 Consulting Fees
Bill Pmt    7/25/2014 71027      June 2014                   First Community Operating #6212        $1,200.00
                                                                                                                June 2014                6/30/2014          $50.00    17927 Lorenz Ave, Lansing              30‐31‐213‐006‐0000             Mack Industries II LLC
                                                                                                                June 2014                6/30/2014          $50.00    17541 Greenbay, Lansing                30‐30‐411‐051‐0000             Mack Industries II LLC
                                                                                                                June 2014                6/30/2014          $50.00    3732 153rd St, Midlothian              28‐14‐105‐003‐0000             Mack Industries II LLC
                                                                                                                June 2014                6/30/2014          $50.00    7644 W 66th St, Bedford Park           18‐24‐112‐013‐0000             Mack Industries II LLC
                                                                                                                June 2014                6/30/2014          $50.00    17303 Roy St, Lansing                  30‐29‐112‐041‐0000             Mack Industries II LLC
                                                                                                                June 2014                6/30/2014          $50.00    1225 Cleveland St, Lockport            11‐04‐24‐312‐013 (Will)        Mack Industries II LLC
                                                                                                                June 2014                6/30/2014          $50.00    6023 Aspen, Matteson                   31‐17‐313‐007‐0000             Mack Industries II LLC
                                                                                                                June 2014                6/30/2014          $50.00    8453 S. Kenneth, Chicago               19‐34‐304‐059‐0000             Mack Industries II LLC
                                                                                                                June 2014                6/30/2014          $50.00    4726 Patterson, Chicago                13‐22‐121‐034‐0000             Mack Industries II LLC
                                                                                                                June 2014                6/30/2014          $50.00    2033 N Lawler, Chicago                 13‐33‐226‐009‐0000             Mack Industries II LLC


                                                                                                                                          Page 8 of 19
                                                     Case:
                                                    Case   1:20-cv-06990
                                                         19-00508        Document
                                                                    Doc 25         #: 2 Filed: Entered
                                                                            Filed 03/13/20     11/25/2003/13/20
                                                                                                        Page 7814:39:17
                                                                                                                of 158 PageID
                                                                                                                          Desc#:93
                                                                                                                               Main
Ex. A ‐ Transfers
                                                                             Document       Page 24 of 34
Type       Check Date Check No. Description                Account                           Check Amount     Invoice No.         Invoice Date Invoice Amount     Address/Memo                             PIN                            Owner on Invoice Date or Consulting Fees
                                                                                                              June 2014              6/30/2014           $50.00   15820 Chicago Rd, South Holland          29‐15‐108‐027‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   3260 203rd St, Lynwood                   33‐17‐103‐011‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   7120 Christiana Ave, Chicago             19‐26‐204‐028‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   17948 Wentworth, Lansing                 30‐32‐114‐028‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   7975 S. Latrobe, Burbank                 19‐33‐109‐011‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   15065 Maryland Ave, South Holland        29‐11‐301‐044‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   3610 W 61st, Chicago                     19‐14‐315‐039‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   17720 Central Pk, Country Club Hills     28‐35‐113‐011‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   995 Summerhill Dr, Aurora                14‐25‐428‐007 (Kane)           Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   17621 Grandview, Hazel Crest             28‐36‐104‐028‐0000             Mack Industries Ltd.
                                                                                                              June 2014              6/30/2014           $50.00   6615 S Richmond, Chicago                 19‐24‐129‐006‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   3740 N Page, Chicago                     12‐23‐222‐023‐0000             Mack Industries II LLC
                                                                                                              June 2014              6/30/2014           $50.00   3740 176th St, Country Club Hills        28‐35‐103‐030‐0000             Mack Industries Ltd.
                                                                                                              June 2014              6/30/2014           $50.00   15426 S Park Ave, South Holland          29‐15‐105‐012‐0000             Mack Industries Ltd.
Bill Pmt    7/25/2014 71081                                First Community Operating #6212        $1,320.00
                                                                                                              7/14/14 ‐ 7/25/14      7/24/2014        $1,320.00 Acquisitions Department                                                   Consulting Fees
Bill Pmt     8/8/2014 71411     7/28/14 ‐ 8/8/14           First Community Operating #6212        $1,922.40
                                                                                                              7/28/14 ‐ 8/8/14        8/7/2014        $1,922.40 Acquisitions Department                                                   Consulting Fees
Bill Pmt    8/22/2014 71686      July 2014                 First Community Operating #6212        $1,450.00
                                                                                                              July 2014              7/31/2014          $50.00    213 S Elmhurst, Mount Prospect           08‐12‐117‐007‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    4325 W 83rd St, Chicago                  19‐34‐401‐040‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    147 E Maple Dr, Glenwood                 32‐03‐330‐010‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    14506 Spaulding, Midlothian              28‐11‐220‐014‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    3740 Highland, Country Club Hills        28‐35‐105‐018‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    1510 Highland Ave, Elgin                 06‐15‐131‐015 (Kane)           Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    17701 Devon, Country Club Hills          28‐35‐107‐031‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    1223 Emerald, Chicago Heights            32‐21‐109‐009‐0000             Mack Industries Ltd.
                                                                                                              July 2014              7/31/2014          $50.00    844 Terrace Dr, Glenwood                 32‐04‐104‐009‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    727 S Finley Rd, Lombard                 06‐18‐103‐006                  Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    4748 176th St, Country Club Hills        28‐34‐107‐036‐0000             Mack Industries V LLC
                                                                                                              July 2014              7/31/2014          $50.00    107 Pine Ln, Glenwood                    32‐03‐420‐020‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    17784 Springfield, Country Club Hills    28‐35‐103‐082‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    21123 Oak St, Matteson                   31‐23‐401‐005‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    431 Hugo Ct, Villa Park                  06‐04‐109‐004‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    9018 Walnut Ln, Tinley Park              27‐27‐414‐017‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    1001 Center St, Geneva                   12‐03‐105‐015 (Kane)           Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    17850 Yale Ln, Country Club Hills        28‐35‐206‐016‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    1182 Lyman Ave, Oak Park                 16‐17‐330‐013‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                              July 2014              7/31/2014          $50.00    17543 Roy, Lansing                       30‐29‐309‐047‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    17912 Commercial, Lansing                30‐31‐109‐033‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    151 Stanton Dr, Bartlett                 6‐32‐304‐019‐0000              Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    21 Sycamore Ln, Glenwood                 32‐03‐416‐004‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    9900 S. Winchester, Chicago              25‐07‐400‐012‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    3406 W. 74th St., Chicago                19‐26‐220‐035‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    17848 Roy St, Lansing                    30‐32‐101‐031‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    6820 Maplewood, Chicago                  19‐24‐409‐025‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    16941 Glen Oaks Dr, Country Club Hills   28‐26‐120‐026‐0000             Mack Industries II LLC
                                                                                                              July 2014              7/31/2014          $50.00    15450 Maple St, South Holland            29‐15‐205‐044‐0000             Mack Industries II LLC
Bill Pmt    8/22/2014 71751     8/11/14 ‐ 8/24/14          First Community Operating #6212        $1,922.40
                                                                                                              8/11/14 ‐ 8/24/14      8/21/2014        $1,922.40 Acquisitions Department                                                   Consulting Fees
Bill Pmt     9/5/2014 72053     8/23/14 ‐ 9/5/14           First Community Operating #6212        $1,922.40
                                                                                                              8/23/14 ‐ 9/5/14        9/4/2014        $1,922.40 Acquisitions Department                                                   Consulting Fees
Bill Pmt    9/19/2014 72302      August 2014               First Community Operating #6212        $1,550.00
                                                                                                              August 2014            8/31/2014          $50.00    1045 Samson Dr, University Park          21‐14‐13‐408‐010 (Will)        Mack Industries Ltd.
                                                                                                              August 2014            8/31/2014          $50.00    3728 214th Pl, Matteson                  31‐23‐307‐012‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    1121 Olive Rd, Homewood                  29‐32‐404‐058‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    2104 Vardon, Flossmoor                   32‐06‐314‐007‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    1432 S 58th Ave, Cicero                  16‐20‐219‐031‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    5655 Crestwood, Matteson                 31‐17‐212‐037‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    5152 Arquilla, Richton Park              31‐33‐208‐011‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    121 Villa St., Elgin                     06‐13‐311‐004 (Kane)           Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    9847 Prospect Ave,Chicago                25‐07‐219‐026‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    1909 Highland, Berwyn                    16‐20‐323‐004‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    657 W Exchange, Crete                    23‐15‐08‐419‐010 (Will)        Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    223 20th Ct., Lockport                   11‐04‐26‐119‐004 (Will)        Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    15640 Lamon, Oak Forest                  28‐16‐406‐024‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    15445 S. Cherry St., South Holland       29‐15‐207‐010‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    5006 Wolfram St, Chicago                 13‐28‐225‐036‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    1002 E. 153rd, South Holland             29‐11‐325‐030‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    5133 W 22nd Pl, Cicero                   16‐28‐204‐007‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    1630 Mannheim,Westchester                15‐20‐408‐034‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    4508 Camden Ct, Richton Park             31‐27‐312‐012‐0000             Mack Industries Ltd.
                                                                                                              August 2014            8/31/2014          $50.00    17300 Highland Ct., Hazel Crest          28‐25‐407‐014‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    16907 Forest View, Tinley                28‐30‐214‐018‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    823 Singer Ave, Lemont                   22‐29‐116‐006‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    3414 186th St., Lansing                  30‐32‐327‐031‐0000             Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    344 Gehrig Circle, Bolingbrook           12‐02‐10‐105‐016‐0000 (Will)   Mack Industries II LLC
                                                                                                              August 2014            8/31/2014          $50.00    17314 Henry, Lansing                     30‐29‐113‐052‐0000             Mack Industries II LLC


                                                                                                                                      Page 9 of 19
                                                        Case:
                                                       Case   1:20-cv-06990
                                                            19-00508        Document
                                                                       Doc 25         #: 2 Filed: Entered
                                                                               Filed 03/13/20     11/25/2003/13/20
                                                                                                           Page 7914:39:17
                                                                                                                   of 158 PageID
                                                                                                                             Desc#:94
                                                                                                                                  Main
Ex. A ‐ Transfers
                                                                                Document       Page 25 of 34
Type       Check Date Check No. Description                   Account                           Check Amount     Invoice No.            Invoice Date Invoice Amount     Address/Memo                            PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                                 August 2014               8/31/2014           $50.00   15956 Debra Dr, Oak Forest              28‐21‐118‐022‐0000        Mack Industries II LLC
                                                                                                                 August 2014               8/31/2014           $50.00   18610 Morris, Homewood                  32‐06‐123‐016‐0000        Mack Industries II LLC
                                                                                                                 August 2014               8/31/2014           $50.00   2516 1st Ave, North Riverside           15‐26‐131‐013‐0000        Mack Industries II LLC
                                                                                                                 August 2014               8/31/2014           $50.00   2652 Woodworth, Hazel Crest             28‐25‐405‐021‐0000        Mack Industries II LLC
                                                                                                                 August 2014               8/31/2014           $50.00   5125 W. 101st St, Oak Lawn              24‐09‐411‐005‐0000        Mack Industries II LLC
                                                                                                                 August 2014               8/31/2014           $50.00   561 Merrill, Calumet City               29‐12‐314‐009‐0000        Mack Industries II LLC
Bill Pmt    9/19/2014 72447     09/06/14 ‐ 09/19/14           First Community Operating #6212        $1,922.40
                                                                                                                 09/06/14 ‐ 09/19/14       9/19/2014        $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt    10/3/2014 72736     09/22/14 ‐ 10/3/14            First Community Operating #6212        $1,922.40
                                                                                                                 09/22/14 ‐ 10/3/14        10/2/2014        $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt   10/17/2014 73019     September 2014                First Community Operating #6212        $1,450.00
                                                                                                                 September 2014            9/30/2014          $50.00    2657 171st St., Hazel Crest             28‐25‐403‐041‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    531 Hickok, University Park             21‐14‐13‐217‐016          Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    3209 Woodworth Pl, Hazel Crest          28‐26‐410‐011‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    17936 Burnham, Lansing                  30‐31‐213‐022‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    820 Blackhawk Dr, University park       21‐14‐13‐204‐005 (Will)   Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    2504 W 83rd St., Chicago                19‐36‐229‐042‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    1230 156th St, South Holland            29‐14‐212‐026‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    17011 Central Park, Hazel Crest         28‐26‐123‐016‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    7848 W 80th Pl, Bridgeview              18‐36‐118‐035‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    4130 188th St, Country Club Hills       31‐03‐419‐002‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    4200 Arlington Dr., Richton Park        31‐27‐409‐001‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    715 Circle Dr, University Park          21‐14‐12‐406‐008          Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    20501 Hellenic Dr., Olympia Fields      31‐14‐409‐001‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    746 E. 157th St., South Holland         29‐15‐218‐016‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    17525 Lorenz, Lansing                   30‐30‐410‐046‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    2427 Oak Park Ave, Berwyn               16‐30‐216‐009‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    5235 Diane, Oak Forest                  28‐16‐101‐064‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    16 N Elm, Glenwood                      32‐03‐419‐021‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    10822 Church, Chicago                   25‐17‐300‐035‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    2734 N. Neva, Chicago                   13‐30‐300‐032‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    547 Regent, University Park             21‐14‐13‐214‐003          Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    19808 Lakewood Ave, Lynwood             33‐07‐308‐027‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    18331 Hickory, Lansing                  29‐36‐404‐014‐0000        Mack Industries Ltd.
                                                                                                                 September 2014            9/30/2014          $50.00    231 Tulip Dr., Glenwood                 32‐03‐419‐004‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    2917 N. Nordica, Chicago                13‐30‐137‐012‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    6437 26th St., Berwyn                   16‐30‐230‐036‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    22647 Ridgeway, Richton Park            31‐35‐114‐034‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    22554 Pleasant Dr., Richton Park        31‐33‐205‐022‐0000        Mack Industries II LLC
                                                                                                                 September 2014            9/30/2014          $50.00    2742 W 97th Pl, Evergreen Park          24‐12‐215‐028‐0000        Mack Industries II LLC
Bill Pmt   10/17/2014 73079     10/6/14 ‐ 10/17/14            First Community Operating #6212        $1,922.40
                                                                                                                 10/6/14 ‐ 10/17/14      10/16/2014         $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt   10/31/2014 73343     10/20/14 ‐ 10/31/14           First Community Operating #6212        $1,922.40
                                                                                                                 10/20/14 ‐ 10/31/14     10/29/2014         $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt   11/14/2014 73672     11/1/2014 ‐ 11/14/20          First Community Operating #6212        $1,922.40
                                                                                                                 11/1/2014 ‐ 11/14/20    11/12/2014         $1,922.40 Acquisitions Department                                             Consulting Fees
Check      11/28/2014 74040      Office Expense               First Community Operating #6212         $200.00
Bill Pmt   11/28/2014 74004      October 2014                 First Community Operating #6212        $1,350.00
                                                                                                                 October 2014            10/31/2014           $50.00    3111 Scott St., Franklin Park           12‐28‐200‐083‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    1231 Austin Blvd, Cicero                16‐20‐200‐016‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    17508 Greenbay, Lansing                 30‐30‐410‐053‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    3468 N. Schultz, Lansing                30‐32‐315‐020‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    15 S Maple, Prospect Heights            3‐27‐204‐005‐0000         Wheelhouse Investments LLC
                                                                                                                 October 2014            10/31/2014           $50.00    1358 W 109th Pl, Chicago                25‐17‐319‐024‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                 October 2014            10/31/2014           $50.00    1061 Grandview, Lockport                11‐04‐24‐311‐008 (Will)   Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    15500 Chicago Rd, South Holland         29‐15‐106‐024‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                 October 2014            10/31/2014           $50.00    16719 Butterfield, Country Club Hills   28‐26‐106‐028‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                 October 2014            10/31/2014           $50.00    609 Lily Ct., Schaumburg                07‐27‐103‐003‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    3722 W. 171st St., Country Club Hills   28‐26‐306‐009‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    1212 King Dr, South Holland             29‐14‐213‐006‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    657 E. 159th Ct, South Holland          29‐15‐412‐028‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    1244 Heather Hill, Flossmoor            31‐12‐114‐017‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    110 Amboy Ln, Schaumburg                07‐20‐216‐015‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    2332 Cuyler, Berwyn                     16‐29‐108‐035‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    851 Columbian Ave, Oak Park             16‐06‐402‐014‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    5143 Aldersyde Rd, Oak Forest           28‐28‐206‐021‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    552 Irving Pl, University Park          21‐14‐13‐217‐021 (Will)   Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    22815 Richton Square Rd, Richton Park   31‐35‐305‐009‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    234 S. Michigan Ave, Villa Park         06‐09‐208‐043 (DuPage)    Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    4161 188th St., Country Club Hills      31‐03‐416‐002‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    3129 W 114th, Merrionette Park          24‐24‐116‐005‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    16387 Terry Ln, Oak Forest              28‐22‐303‐037‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    1633 S. 58th Ct., Cicero                16‐20‐403‐021‐0000        Deutsche Bank
                                                                                                                 October 2014            10/31/2014           $50.00    3316 Birchwood Dr, Hazel Crest          28‐26‐205‐018‐0000        Mack Industries II LLC
                                                                                                                 October 2014            10/31/2014           $50.00    3210 Woodworth, Hazel Crest             28‐26‐408‐053‐0000        Mack Industries II LLC
Bill Pmt   11/28/2014 74110     11/17/14 ‐ 11/28/14           First Community Operating #6212        $1,922.40
                                                                                                                 11/15/14 ‐ 11/28/14     11/24/2014         $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt   12/12/2014 74521     11/29/14 ‐ 12/12/14           First Community Operating #6212        $1,922.40


                                                                                                                                           Page 10 of 19
                                                       Case:
                                                      Case   1:20-cv-06990
                                                           19-00508        Document
                                                                      Doc 25         #: 2 Filed: Entered
                                                                              Filed 03/13/20     11/25/2003/13/20
                                                                                                          Page 8014:39:17
                                                                                                                  of 158 PageID
                                                                                                                            Desc#:95
                                                                                                                                 Main
Ex. A ‐ Transfers
                                                                               Document       Page 26 of 34
Type       Check Date Check No. Description                  Account                           Check Amount     Invoice No.           Invoice Date Invoice Amount Address/Memo                               PIN                            Owner on Invoice Date or Consulting Fees
                                                                                                                11/29/14 ‐ 12/12/14     12/11/2014         $1,922.40 Acquisitions Department                                                Consulting Fees
Bill Pmt   12/26/2014 74839      November 2014               First Community Operating #6212        $1,250.00
                                                                                                                November 2014           11/30/2014           $50.00   7336 S California, Chicago             19‐25‐123‐082‐0000             Veterans Affairs / Ocwen Loan Servicing
                                                                                                                November 2014           11/30/2014           $50.00   17303 Bryant Ln, Hazel Crest           28‐25‐318‐007‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   3791 176th Place, Chicago              28‐35‐105‐006‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   3254 N. Olcott, Chicago                12‐24‐425‐030‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   616 E. Palatine Rd, Palatine           02‐14‐411‐018‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   1423 Hartmann, Schaumburg              07‐29‐411‐009‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   506 Landau, University Park            21‐14‐13‐207‐029‐0000          Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   17416 Community, Lansing               30‐29‐302‐043‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   4650 Farmington Ave, Richton Park      31‐34‐102‐027‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   1722 168th St, Hazel Crest             29‐30‐206‐015‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   18760 Loretto Ln, Country Club Hills   31‐03‐305‐011‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   751 E. 164th Pl, South Holland         29‐22‐213‐029‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   914 E. 167th St., South Holland        29‐23‐303‐005‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   4136 175th Pl, Country Club Hills      28‐34‐214‐003‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   20073 Terrace, Lynwood                 33‐07‐305‐003‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   20318 Fairfield, Olympia Fields        31‐14‐401‐012‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   714 Circle, University Park            21‐14‐12‐405‐026               Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   21611 Main St., Matteson               31‐26‐202‐003‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   2711 Larkspur Ln, Hazel Crest          28‐36‐223‐009‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   1643 S 57th Ct, Cicero                 16‐20‐405‐018‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   23 Sycamore, Glenwood                  32‐03‐407‐012‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   738 May St, Calumet City               30‐18‐217‐051‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   7324 S Oak Grove, Justice              18‐27‐202‐028‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   35 Oakview Rd, Matteson                31‐17‐206‐018‐0000             Mack Industries II LLC
                                                                                                                November 2014           11/30/2014           $50.00   1445 Linden Rd, Homewood               29‐32‐304‐062‐0000             Mack Industries II LLC
Bill Pmt   12/26/2014 74898     12/15/14 ‐ 12/28/14          First Community Operating #6212        $1,922.40
                                                                                                                12/15/14 ‐ 12/28/14     12/23/2014         $1,922.40 Acquisitions Department                                                Consulting Fees
Bill Pmt     1/9/2015 75010     12/29/14 ‐ 1/9/15            First Community Operating #6212        $1,922.40
                                                                                                                12/29/14 ‐ 1/9/15       12/30/2014         $1,922.40 Acquisitions Department                                                Consulting Fees
Bill Pmt    1/23/2015 75476                                  First Community Operating #6212        $1,700.00
                                                                                                                December 2014           12/31/2014           $50.00   236 Traver, Glen Ellyn                 05‐15‐128‐031 (DuPage)         Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   17422 Community, Lansing               30‐29‐302‐045‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   22930 Bruce, Richton Park              31‐33‐404‐044‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   16509 Craig Dr, Oak Forest             28‐22‐316‐016‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   658 Mackinaw, Calumet City             30‐07‐430‐035‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   18018 Wentworth, Lansing               30‐32‐119‐060‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   2648 W 90th St, Evergreen Park         24‐01‐215‐016‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   2852 189th St, Lansing                 33‐06‐209‐031‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   3408 Birchwood Dr, Hazel Crest         28‐26‐205‐021‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   219 E. Rose St, Glenwood               32‐03‐409‐012‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   16931 Glen Oaks, Country Club Hills    28‐26‐120‐031‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   17923 Community, Lansing               30‐32‐110‐006‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   430 Bruce Rd, Lockport                 11‐04‐35‐114‐004‐0000          Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   807 E 191st Pl, Glenwood               32‐11‐104‐008‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   3861 217th St, Matteson                31‐26‐113‐038‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   2118 W.119th St, Chicago               25‐19‐319‐052‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   1615 Broadway, Crest Hill              11‐04‐33‐411‐016‐0000 (Will)   Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   17053 Grant St, Lansing                30‐29‐125‐008‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   11510 Joalyce Dr, Alsip                24‐22‐300‐010‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   9020 85th Ct, Hickory Hills            23‐02‐102‐027‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   7513 W. 58th Pl, Summit                18‐13‐227‐013‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   17908 Hickory St, Lansing              29‐36‐201‐121‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   22111 Karlov, Richton Park             31‐27‐405‐003‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   15542 Chicago Rd, South Holland        29‐15‐106‐031‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   1218 174th St, East Hazel Crest        29‐29‐311‐022‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   2441 178th St, Lansing                 30‐31‐101‐002‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   16924 Old Elm Dr, Country Club Hills   28‐26‐110‐054‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   2745 179th St, Lansing                 30‐31‐110‐048‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   17725 Maple Ave, Country Club Hills    28‐34‐210‐002‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   3438 Lake St, Lansing                  30‐32‐122‐037‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   21209 Oak St, Matteson                 31‐23‐401‐020‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   22111 Millard, Richton Park            31‐26‐310‐003‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   11437 Longwood, Chicago                25‐19‐114‐018‐0000             Mack Industries II LLC
                                                                                                                December 2014           12/31/2014           $50.00   119 W. Rose, Glenwood                  32‐03‐315‐025‐0000             Mack Industries II LLC
Bill Pmt    1/23/2015 75564     1/12/15 ‐ 1/22/15            First Community Operating #6212        $1,922.40
                                                                                                                1/12/15 ‐ 1/22/15        1/22/2015         $1,922.40 Acquisitions Department                                                Consulting Fees
Bill Pmt     2/6/2015 75887     1/26/15 ‐ 2/6/15             First Community Operating #6212        $1,922.40
                                                                                                                1/26/15 ‐ 2/6/15          2/5/2015         $1,922.40 Acquisitions Department                                                Consulting Fees
Bill Pmt    2/20/2015 76121      January 2015                First Community Operating #6212        $1,400.00
                                                                                                                January 2015             1/31/2015           $50.00   19535 Sycamore St, Mokena              19‐09‐10‐317‐011‐0000 (Will)   Mack Industries II LLC
                                                                                                                January 2015             1/31/2015           $50.00   19000 Keeler, Country Club Hills       31‐03‐406‐012‐0000             Mack Industries II LLC
                                                                                                                January 2015             1/31/2015           $50.00   6322 W 99th St, Oak Lawn               24‐08‐124‐029‐0000             Mack Industries II LLC
                                                                                                                January 2015             1/31/2015           $50.00   22157 Belmont Rd, Richton Park         31‐27‐307‐025‐0000             Mack Industries II LLC
                                                                                                                January 2015             1/31/2015           $50.00   20073 Lakewood, Lynwood                33‐07‐313‐003‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                                January 2015             1/31/2015           $50.00   18760 Cedar, Country Club Hills        31‐03‐413‐007‐0000             Mack Industries II LLC
                                                                                                                January 2015             1/31/2015           $50.00   4948 160th St, Oak Forest              28‐21‐202‐006‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677


                                                                                                                                         Page 11 of 19
                                                    Case:
                                                   Case   1:20-cv-06990
                                                        19-00508        Document
                                                                   Doc 25         #: 2 Filed: Entered
                                                                           Filed 03/13/20     11/25/2003/13/20
                                                                                                       Page 8114:39:17
                                                                                                               of 158 PageID
                                                                                                                         Desc#:96
                                                                                                                              Main
Ex. A ‐ Transfers
                                                                            Document       Page 27 of 34
Type       Check Date Check No. Description               Account                           Check Amount     Invoice No.        Invoice Date Invoice Amount     Address/Memo                             PIN                            Owner on Invoice Date or Consulting Fees
                                                                                                             January 2015          1/31/2015           $50.00   6041 Mason Ave, Chicago                  19‐17‐409‐014‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   15430 Elm, South Holland                 29‐15‐204‐022‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                             January 2015          1/31/2015           $50.00   12520 S. Trumbull, Alsip                 24‐26‐401‐033‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   3408 218th St, Matteson                  31‐26‐210‐012‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   3415 Schultz Dr, Lansing                 30‐32‐327‐012‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   2301 Mayfair, Westchester                15‐29‐216‐001‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   606 E. 164th Pl, South Holland           29‐22‐203‐033‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   15 Joe Orr Ct, Crete                     23‐15‐09‐318‐019 (Will)        Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   811 Blackhawk Dr, University Park        21‐14‐13‐205‐003‐0000 (Will)   Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   4058 Indian Hill, Country Club Hills     28‐27‐409‐035‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   313 E Center, Glenwood                   32‐03‐415‐012‐0000             Mack Industries Ltd.
                                                                                                             January 2015          1/31/2015           $50.00   3729 W. 121st Pl, Alsip                  24‐26‐117‐008‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   3608 175th Pl, Country Club Hills        28‐35‐109‐012‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   2233 74th Ave, Elmwood Park              12‐36‐212‐004‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   4207 Greenbrier, Richton Park            31‐27‐411‐017‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   3650 177th Pl, Lansing                   30‐29‐402‐050‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   15422 S. Park Ave, South Holland         29‐15‐105‐025‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   511 Buffalo Ave, Calumet City            30‐07‐405‐017‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   22016 Millard, Richton Park              31‐26‐307‐013‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   665 E. 160th, South Holland              29‐15‐412‐050‐0000             Mack Industries II LLC
                                                                                                             January 2015          1/31/2015           $50.00   4853 W. 93rd St, Oak Lawn                24‐04‐427‐007‐0000             Mack Industries II LLC

Bill Pmt    2/20/2015 76194     2/9/15 ‐ 2/20/15          First Community Operating #6212        $1,922.40
                                                                                                             2/9/15 ‐ 2/20/15      2/19/2015        $1,922.40 Acquisitions Department                                                   Consulting Fees
Bill Pmt     3/6/2015 76506     2/23/15 ‐ 3/6/15          First Community Operating #6212        $1,922.40
                                                                                                             2/23/15 ‐ 3/6/15       3/6/2015        $1,922.40 Acquisitions Department                                                   Consulting Fees
Bill Pmt    3/20/2015 76663     February 2015             First Community Operating #6212         $900.00
                                                                                                             February 2015         2/28/2015          $50.00    17690 Arlington Dr, Country Club Hills   28‐35‐107‐003‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    4241 176th St, Country Club Hills        28‐34‐207‐008‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    20440 Hellenic Dr, Olympia Fields        31‐14‐404‐019‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                             February 2015         2/28/2015          $50.00    19724 Orchard, Lynwood                   33‐07‐104‐044‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                             February 2015         2/28/2015          $50.00    2547 W. 118th St, Chicago                24‐24‐416‐004‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    18062 Exchange, Lansing                  30‐31‐115‐070‐0000             Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                             February 2015         2/28/2015          $50.00    4904 Mission, Richton Park               31‐33‐204‐033‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    4232 188th Pl, Country Club Hills        31‐03‐414‐015‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    938 Notre Dame, Matteson                 31‐21‐106‐037‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    25728 S. Nancy St, Crete                 23‐15‐22‐205‐015‐0000          Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    46 Oakhurst, Matteson                    31‐17‐208‐006‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    17731 Yale Ln, Country Club Hills        28‐35‐207‐004‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    490 Buffalo Ave, Calumet City            30‐07‐404‐023‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    18034 Lorenz Ave, Lansing                30‐31‐219‐037‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    17613 Grandview, Hazel Crest             28‐36‐104‐024‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    17840 Princeton, Country Club Hills      28‐35‐118‐010‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    17110 California, Hazel Crest            28‐25‐305‐018‐0000             Mack Industries II LLC
                                                                                                             February 2015         2/28/2015          $50.00    614 Paxton Ave, Calumet City             29‐12‐318‐048‐0000             Mack Industries II LLC
Bill Pmt    3/20/2015 76795     3/9/15 ‐ 3/20/15          First Community Operating #6212        $1,922.40
                                                                                                             3/9/15 ‐ 3/20/15      3/19/2015        $1,922.40 Acquisitions Department                                                   Consulting Fees
Bill Pmt     4/3/2015 76956     3/23/15 ‐ 4/3/15          First Community Operating #6212        $1,922.40
                                                                                                             3/23/15 ‐ 4/3/15       4/1/2015        $1,922.40 Acquisitions Department                                                   Consulting Fees
Bill Pmt    4/17/2015 77189     March 2015                First Community Operating #6212        $1,150.00
                                                                                                             March 2015            3/31/2015          $50.00    1364 E. 156th St, South Holland          29‐14‐215‐019‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    18309 Ridgewood, Lansing                 30‐31‐411‐002‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    3009 Longfellow Ave, Hazel Crest         28‐25‐321‐011‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    470 E. 161st St, South Holland           29‐15‐402‐045‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    626 Sullivan, University Park            21‐14‐13‐204‐029‐0000          Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    1013 Washington, Lockport                11‐04‐23‐334‐011 (Will)        Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    6800 Indiana, Chicago                    20‐22‐308‐016‐000              Mack Industries IV LLC
                                                                                                             March 2015            3/31/2015          $50.00    3754 W 116th, Alsip                      24‐23‐310‐032‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    924 Cordoba, University Park             21‐14‐13‐106‐002‐0000          Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    17225 S. Coventry, Country Club Hills    28‐27‐409‐052‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    105 S. Spruce, Glenwood                  32‐03‐404‐024‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    22140 Main St, Richton Park              31‐26‐310‐018‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    9540 McVicker, Oak Lawn                  24‐08‐106‐042‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    1043 Abbot Ln, University Park           21‐14‐13‐405‐010 (Will)        Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    3124 Laramie Ave, Cicero                 16‐33‐107‐029‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    1584 E. Ave, Crete                       23‐15‐16‐124‐027 (Will)        Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    17942 Lorenz, Lansing                    30‐31‐212‐041‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    9800 Washtenaw, Evergreen Park           24‐12‐223‐024‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    4521 189th St, Country Club Hills        31‐03‐315‐017‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    50 S. Willow, Glenwood                   32‐03‐402‐012‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    11321 Whipple, Merrion                   24‐24‐119‐004‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    22802 E. Drive, Richton Park             31‐33‐404‐005‐0000             Mack Industries II LLC
                                                                                                             March 2015            3/31/2015          $50.00    2728 S. 60th, Cicero                     16‐29‐314‐023‐0000             Mack Industries II LLC
Bill Pmt    4/17/2015 77261     4/6/15 ‐ 4/17/15          First Community Operating #6212        $1,922.40
                                                                                                             4/6/15 ‐ 4/17/15      4/16/2015        $1,922.40 Acquisitions Department                                                   Consulting Fees
Bill Pmt     5/1/2015 77514     4/20/15 ‐ 5/1/15          First Community Operating #6212        $1,922.40
                                                                                                             4/20/15 ‐ 5/1/15      4/30/2015        $1,922.40 Acquisitions Department                                                   Consulting Fees
Bill Pmt    5/15/2015 77686     5/2/15 ‐ 5/15/15          First Community Operating #6212        $1,922.40


                                                                                                                                   Page 12 of 19
                                                      Case:
                                                     Case   1:20-cv-06990
                                                          19-00508        Document
                                                                     Doc 25         #: 2 Filed: Entered
                                                                             Filed 03/13/20     11/25/2003/13/20
                                                                                                         Page 8214:39:17
                                                                                                                 of 158 PageID
                                                                                                                           Desc#:97
                                                                                                                                Main
Ex. A ‐ Transfers
                                                                              Document       Page 28 of 34
Type       Check Date Check No. Description                 Account                           Check Amount     Invoice No.         Invoice Date Invoice Amount Address/Memo                                PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                               5/2/15 ‐ 5/15/15       5/14/2015         $1,922.40 Acquisitions Department                                            Consulting Fees
Bill Pmt    5/15/2015 77689                                 First Community Operating #6212        $1,150.00
                                                                                                               April 2015             4/30/2015           $50.00   111 N. Walnut, Glenwood                 32‐03‐413‐015‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   17633 Wright St, Lansing                30‐29‐326‐039‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   22928 E. Drive, Richton Park            31‐33‐407‐004‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   17535 Highland Ave, Tinley Park         28‐32‐101‐008‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   18058 Edwards, Country Club Hills       28‐34‐409‐024‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   15031 Sunset Ave, Oak Forest            28‐09‐309‐005‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   4725 176th St, Country Club Hills       28‐34‐108‐022‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   2538 Silver Creek, Franklin Park        12‐28‐416‐044‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   317 E. Hirsch, Northlake                15‐05‐226‐017‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   666 E. 156th Pl, South Holland          29‐15‐221‐017‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   431 E. 161st St, South Holland          29‐15‐403‐045‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   18139 Tarpon, Homewood                  28‐36‐313‐010‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   3322 Montmarte, Hazel Crest             28‐35‐407‐011‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   216 E. Maple, Glenwood                  32‐03‐419‐027‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   1474 Vista, Crete                       23‐15‐16‐112‐007 (Will)   Mack Industries Ltd.
                                                                                                               April 2015             4/30/2015           $50.00   17401 Holmes Ave, Hazel Crest           28‐25‐322‐006‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   17641 Winston Dr, Country Club Hills    28‐35‐103‐007‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   17305 Bryant Ln, Hazel Crest            28‐25‐318‐008‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   7915 Jeffery, Chicago                   20‐36‐200‐012‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   8004 S. Yates, Chicago                  20‐36‐215‐020‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   17851 Springfield, Country Club Hills   28‐35‐115‐015‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   19805 Crescent, Lynwood                 33‐07‐320‐001‐0000        Mack Industries II LLC
                                                                                                               April 2015             4/30/2015           $50.00   2617 W. 89th St, Evergreen Park         24‐01‐208‐012‐0000        Mack Industries II LLC
Bill Pmt    5/29/2015 78002     5/18/15 ‐ 5/29/15           First Community Operating #6212        $1,922.40
                                                                                                               5/18/15 ‐ 5/29/15      5/28/2015         $1,922.40 Acquisitions Department                                            Consulting Fees
Bill Pmt    6/12/2015 78244     6/1/15 ‐ 6/12/15            First Community Operating #6212        $1,922.40
                                                                                                               6/1/15 ‐ 6/12/15       6/11/2015         $1,922.40 Acquisitions Department                                            Consulting Fees
Bill Pmt    6/26/2015 78401      May 2015                   First Community Operating #6212        $1,300.00
                                                                                                               May 2015               5/31/2015           $50.00   906 Blackhawk, University Park          21‐14‐13‐204‐011          US Bank
                                                                                                               May 2015               5/31/2015           $50.00   5217 Arquilla, Richton Park             31‐33‐104‐027‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   3064 Olive, Homewood                    28‐36‐303‐038‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   14813 S. Homan, Midlothian              28‐11‐408‐084‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   8434 Colfax, Chicago                    21‐31‐311‐035‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   22542 Lakeshore Dr, Richton Park        31‐33‐203‐021‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   2615 W 97th Pl, Evergreen Park          24‐12‐218‐015‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   8140 Coles St, Chicago                  21‐31‐222‐034‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   8154 S. Coles, Chicago                  21‐31‐222‐044‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   130 N. Oak Ln., Glenwood                32‐03‐331‐004‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   4624 W.189th St, Country Club Hills     31‐03‐309‐016‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   3431 Lake St, Lansing                   30‐32‐124‐008‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   15667 Rose Dr, South Holland            29‐15‐214‐037‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   16925 Briargate, Country Club Hills     28‐26‐119‐005‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   15755 Madison Ave, Dolton               29‐13‐105‐012‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   2944 W. 97th Pl, Evergreen Park         24‐12‐118‐023‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   17921 Normandy, Hazel Crest             28‐35‐405‐024‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   20055 Terrace Ave, Lynwood              33‐07‐305‐006‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   4341 190th Pl, Country Club Hills       31‐03‐401‐002‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   532 Landau, University Park             21‐14‐13‐207‐016 (Will)   Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   101 E. Maple Dr, Glenwood               32‐03‐330‐001‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   3690 School Dr, Country Club Hills      28‐35‐118‐001‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   17841 Exchange, Lansing                 30‐31‐106‐047‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   928 Beloit, Forest Park                 15‐13‐410‐012‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   3546 218th St, Matteson                 31‐26‐209‐002‐0000        Mack Industries II LLC
                                                                                                               May 2015               5/31/2015           $50.00   234 E. Maple, Glenwood                  32‐03‐419‐031‐0000        Mack Industries II LLC
Bill Pmt    6/26/2015 78422      6/13/15 ‐ 6/26/15          First Community Operating #6212        $1,922.40
                                                                                                               6/13/15 ‐ 6/26/15      6/26/2015         $1,922.40 Acquisitions Department                                            Consulting Fees
Bill Pmt    6/30/2015 78910      June 2015                  First Community Operating #6212        $1,000.00
                                                                                                               June 2015              7/24/2015           $50.00   1800 Cora St, Crest Hill                11‐04‐33‐404‐012          Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   8741 Francisco, Evergreen Park          24‐01‐107‐012‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   8539 S. Kingston, Chicago               21‐31‐319‐015‐0000        Mack Investments I LLC
                                                                                                               June 2015              7/24/2015           $50.00   4173 188th St, Country Club Hills       31‐03‐416‐001‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   16001 Avalon Ave, South Holland         29‐14‐405‐012‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   7412 170th St, Tinley Park              27‐25‐210‐023‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                               June 2015              7/24/2015           $50.00   17108 Longfellow, Hazel Crest           28‐25‐303‐018‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   18461 Dundee, Homewood                  31‐01‐209‐025‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   1265 Arthur St, Calumet City            30‐19‐221‐013‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   10 N. Willow, Glenwood                  32‐03‐406‐001‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   8418 Kingston Ave, Chicago              21‐31‐310‐025‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   17632 Community, Lansing                30‐29‐315‐054‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   7801 Narragansett, Burbank              19‐29‐308‐001‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   17612 Willow Ave, Country Club Hills    28‐34‐207‐010‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   22005 Balmoral, Richton Park            31‐27‐312‐010‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   3313 178th St, Lansing                  30‐32‐102‐036‐0000        Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   25050 Whispering Oaks, Crete            23‐16‐18‐208‐026‐0000     Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   1224 Harvest, University Park           21‐14‐13‐416‐020 (Will)   Mack Industries II LLC
                                                                                                               June 2015              7/24/2015           $50.00   15515 Ellis Ave, Dolton                 29‐14‐140‐005‐0000        Mack Industries II LLC


                                                                                                                                      Page 13 of 19
                                                     Case:
                                                    Case   1:20-cv-06990
                                                         19-00508        Document
                                                                    Doc 25         #: 2 Filed: Entered
                                                                            Filed 03/13/20     11/25/2003/13/20
                                                                                                        Page 8314:39:17
                                                                                                                of 158 PageID
                                                                                                                          Desc#:98
                                                                                                                               Main
Ex. A ‐ Transfers
                                                                             Document       Page 29 of 34
Type       Check Date Check No. Description                Account                           Check Amount     Invoice No.         Invoice Date Invoice Amount Address/Memo                                 PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                              June 2015              7/24/2015           $50.00 17060 Wausau Ave, South Holland            29‐27‐106‐013‐0000        Mack Industries II LLC
Bill Pmt    7/10/2015 78675     6/27/15 ‐ 7/10/15          First Community Operating #6212        $1,922.40
                                                                                                              6/27/15 ‐ 7/10/15      7/10/2015        $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt    7/24/2015 78930     7/11/15 ‐ 7/24/15          First Community Operating #6212        $1,922.40
                                                                                                              7/11/15 ‐ 7/24/15      7/24/2015        $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt    7/31/2015 79394      July 2015                 First Community Operating #6212        $1,400.00
                                                                                                              July 2015              7/31/2015           $50.00   2624 Lombard Ave, Berwyn                 16‐29‐303‐031‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   162 Morse Dr, Northlake                  15‐05‐107‐031‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   22243 Karlov, Richton Park               31‐27‐405‐019‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   17651 Pheasant Ln, Country Club Hills    28‐35‐112‐006‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   7209 Roberts Rd, Bridgeview              18‐25‐102‐034‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   732 Strieff Ln, Glenwood                 32‐04‐102‐024‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   6619 S. Ellis, Chicago                   20‐23‐124‐006‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   17841 Princeton, Country Club Hills      28‐35‐119‐027‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   115 Monticello, Bolingbrook              12‐02‐10‐401‐080 (Will)   Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   840 W. Manor Ct, Glenwood                32‐04‐113‐001‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   7946 S. Merrill, Chicago                 20‐36‐202‐030‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   2029 N. Kenneth Ave, Chicago             13‐34‐129‐011‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   1120 Abbot Ln, University Park           21‐14‐13‐401‐053 (Will)   Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   1416 Ridge Rd, Homewood                  29‐32‐304‐036‐0000        Chicago Title Land Trust dated Apr. 9, 2013, No. 8002361677
                                                                                                              July 2015              7/31/2015           $50.00   730 E. 157th Pl, South Holland           29‐15‐219‐014‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   4302 Applewood Ln, Matteson              31‐22‐204‐008‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   1416 S. 51st Ct, Cicero                  16‐21‐216‐030‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   4516 W. 124th St, Alsip                  24‐27‐306‐034‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   1240 Hickory Rd, Homewood                29‐32‐307‐036‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   4225 Clark Dr, Richton Park              31‐27‐409‐013‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   633 160th Ct, South Holland              29‐15‐412‐054‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   7746 S. Kingston Ave, Chicago            21‐30‐320‐027‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   17790 Arlington, Country Club Hills      28‐35‐107‐015‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   345 Frederick, Bellwood                  15‐09‐301‐010‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   3341 178th St, Lansing                   30‐32‐103‐005‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   4409 Home Ave, Stickney                  19‐06‐311‐028‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   1512 Fairview Ave, Park Ridge            12‐02‐220‐016‐0000        Mack Industries II LLC
                                                                                                              July 2015              7/31/2015           $50.00   15360 Drexel, South Holland              29‐11‐319‐008‐0000        Mack Industries II LLC
Bill Pmt     8/7/2015 79227     7/25/15 ‐ 8/7/15           First Community Operating #6212        $1,922.40
                                                                                                              7/25/15 ‐ 8/7/15        8/7/2015        $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt    8/21/2015 79510     8/8/15 ‐ 8/21/15           First Community Operating #6212        $1,922.40
                                                                                                              8/8/15 ‐ 8/21/15       8/21/2015        $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt     9/4/2015 79764     8/22/15 ‐ 8/30/15          First Community Operating #6212        $1,922.40
                                                                                                              8/22/15 ‐ 8/30/15       9/4/2015        $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt    9/18/2015 79919      August 2015               First Community Operating #6212        $1,600.00
                                                                                                              August 2015            9/18/2015           $50.00   4601 176th Pl, Country Club Hills        28‐34‐109‐016‐0000        Wheelhouse Investments LLC
                                                                                                              August 2015            9/18/2015           $50.00   648 E. 192nd St, Glenwood                32‐11‐102‐017‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   428 E. 164th Pl, South Holland           29‐22‐200‐021‐0000        Wheelhouse Investments LLC
                                                                                                              August 2015            9/18/2015           $50.00   17530 Bernadine, Lansing                 30‐29‐311‐048‐0000        VH Real Estate Holding 3
                                                                                                              August 2015            9/18/2015           $50.00   548 E. 161st St, South Holland           29‐15‐408‐016‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   8104 Oakley Ave, Chicago                 20‐31‐116‐015‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   3757 W. 148th St, Midlothian             28‐11‐309‐015‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   12 N. Rebecca, Glenwood                  32‐03‐308‐020‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   2659 Sparta, Olympia Fields              31‐24‐203‐010‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   616 Hickok Ave, University Park          21‐14‐13‐210‐051‐0000     Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   18340 Mulberry, Country Club Hills       31‐03‐111‐026‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   415 Yates, Calumet City                  29‐12‐220‐014‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   23022 East Dr, Richton Park              31‐33‐407‐013‐0000        Wheelhouse Investments LLC
                                                                                                              August 2015            9/18/2015           $50.00   17770 Central Park, Country Club Hills   28‐35‐113‐016‐0000        Wheelhouse Investments LLC
                                                                                                              August 2015            9/18/2015           $50.00   16503 Louis Ave, South Holland           29‐22‐105‐041‐0000        Wheelhouse Investments LLC
                                                                                                              August 2015            9/18/2015           $50.00   19912 Orchard, Lynwood                   33‐07‐321‐017‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   1003 Mildred, University Park            21‐14‐13‐220‐002 (Will)   Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   17802 Ridgewood, Lansing                 30‐31‐202‐023‐0000        Wheelhouse Investments LLC
                                                                                                              August 2015            9/18/2015           $50.00   14817 Kostner Ave, Midlothian            28‐10‐405‐003‐0000        Wheelhouse Investments LLC
                                                                                                              August 2015            9/18/2015           $50.00   3750 W. 83rd St, Chicago                 19‐35‐127‐028‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   3500 Hazel Ln, Hazel Crest               28‐26‐405‐017‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   3831 W. 58th St, Chicago                 19‐14‐125‐012‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   18643 Chestnut Ave, Country Club Hills   31‐03‐207‐008‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   18920 Loretto Ln, Country Club Hills     31‐03‐313‐023‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   5838 88th, Oak Lawn                      24‐05‐209‐042‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   2548 W. 81st St, Chicago                 19‐36‐212‐024‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   17761 Princeton Ln, Country Club Hills   28‐35‐119‐002‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   2759 174th St, Hazel Crest               28‐25‐412‐001‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   802 Bradley Ave, Matteson                31‐21‐107‐010‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   1167 S. Oak Park Ave, Oak Park           16‐18‐329‐021‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   3641 W. 115th St, Alsip                  24‐23‐303‐057‐0000        Mack Industries II LLC
                                                                                                              August 2015            9/18/2015           $50.00   3810 S. Harvey, Berwyn                   16‐32‐326‐048‐0000        Mack Industries II LLC
Bill Pmt    9/18/2015 79984     9/7/15 ‐ 9/18/15           First Community Operating #6212        $1,922.40
                                                                                                              9/7/15 ‐ 9/18/15       9/18/2015        $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt    10/2/2015 80262     9/19/15 ‐ 10/2/15          First Community Operating #6212        $1,922.40
                                                                                                              9/19/15 ‐ 10/2/15      10/2/2015        $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt   10/16/2015 80410     September 2015             First Community Operating #6212        $1,400.00


                                                                                                                                     Page 14 of 19
                                                       Case:
                                                      Case   1:20-cv-06990
                                                           19-00508        Document
                                                                      Doc 25         #: 2 Filed: Entered
                                                                              Filed 03/13/20     11/25/2003/13/20
                                                                                                          Page 8414:39:17
                                                                                                                  of 158 PageID
                                                                                                                            Desc#:99
                                                                                                                                 Main
Ex. A ‐ Transfers
                                                                               Document       Page 30 of 34
Type       Check Date Check No. Description                  Account                           Check Amount     Invoice No.           Invoice Date Invoice Amount     Address/Memo                             PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                                September 2015          10/16/2015           $50.00   1023 E 194th St, Glenwood                32‐11‐213‐004‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   17107 California, Hazel Crest            28‐25‐402‐002‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   18523 Glen Oaks, Lansing                 30‐31‐319‐036‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   1615 Rutherford, Chicago                 13‐31‐419‐014‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   3421 W. 124th St, Alsip                  24‐26‐408‐004‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   8708 S. Mozart, Evergreen Park           24‐01‐107‐019‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   2428 Erie St, River Grove                12‐26‐423‐032‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   9953 Melvina, Oak Lawn                   24‐08‐305‐024‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   9912 S Malta St, Chicago                 25‐08‐301‐037‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   22545 Clarendon Ave, Richton Park        31‐34‐103‐012‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   1367 Perry St, Crete                     23‐15‐09‐328‐010 (Will)   Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   5042 W. Winona St, Chicago               13‐09‐401‐018‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   16666 Prince Dr, South Holland           29‐23‐411‐016‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   3403 Adams St, Bellwood                  15‐16‐111‐042‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   23042 Lakeshore, Richton Park            31‐33‐409‐008‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   2511 N. Major Ave, Chicago               13‐29‐423‐017‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   15530 Chicago Rd, South Holland          29‐15‐106‐029‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   17206 Country, East Hazel Crest          29‐30‐406‐016‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   2848 Washington, Franklin Park           12‐27‐122‐014‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   3143 Euclid Ave, Berwyn                  16‐31‐201‐032‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   7350 S. Euclid Ave, Chicago              20‐25‐129‐028‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   3746 W. 171st St, Country Club Hills     28‐26‐306‐007‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   9240 S Clifton Pk, Evergreen Park        24‐02‐408‐043‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   2833 N. Mozart St, Chicago               13‐25‐136‐047‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   17938 Chicago Ave, Lansing               30‐31‐210‐051‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   405 Yates, Calumet City                  29‐12‐220‐011‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   1104 187th St, Homewood                  32‐05‐213‐033‐0000        Mack Industries II LLC
                                                                                                                September 2015          10/16/2015           $50.00   13054 Spencer, Alsip                     24‐34‐107‐052‐0000        Mack Industries II LLC
Bill Pmt   10/16/2015 80446     10/3/15 ‐ 10/16/15           First Community Operating #6212        $1,922.40
                                                                                                                10/3/15 ‐ 10/16/15     10/16/2015         $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt   10/30/2015 80764     10/12/15 ‐ 10/25/15          First Community Operating #6212        $1,922.40
                                                                                                                10/12/15 ‐ 10/25/15    10/30/2015         $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt   11/13/2015 81069     11/2/15 ‐ 11/13/15           First Community Operating #6212        $1,922.40
                                                                                                                11/2/15 ‐ 11/13/15     11/13/2015         $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt   11/27/2015 81154      October 2015                First Community Operating #6212        $1,350.00
                                                                                                                October 2015           11/27/2015           $50.00    4853 S. Long, Chicago                    19‐09‐112‐040‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    17821 Exchange, Lansing                  30‐31‐106‐043‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    232 E. Rose St, Glenwood                 32‐03‐417‐010‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    3609 W. 57th St, Chicago                 19‐14‐119‐051‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    6220 S. Austin, Chicago                  19‐17‐332‐022‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    2813 173rd St, Hazel Crest               28‐25‐323‐013‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    3524 S. 56th Ct, Cicero                  16‐32‐406‐032‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    20608 Attica Rd, Olympia Fields          31‐14‐417‐020‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    2436 Dora St, Franklin Park              12‐28‐306‐014‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    5297 Northwest Hwy, Chicago              13‐08‐223‐032‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    2749 W. 96th St, Evergreen Park          24‐12‐207‐013‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    16949 Glen Oaks Dr, Country Club Hills   28‐26‐120‐022‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    6 N Wabash Ave, Glenwood                 32‐03‐307‐020‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    18052 Wentworth, Lansing                 30‐32‐121‐034‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    2117 S. 49th Ct, Cicero                  16‐21‐429‐009‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    4516 W. 66th Pl, Chicago                 19‐22‐127‐011‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    7516 W. 109th St, Worth                  23‐13‐416‐002‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    12034 Elm, Blue Island                   24‐25‐226‐023‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    18016 Crawford, Country Club Hills       28‐34‐404‐016‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    722 Geneva, Romeoville                   12‐02‐28‐409‐032‐0000     Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    3634 W. 58th Ct, Cicero                  16‐32‐410‐036‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    331 Englewood, Bellwood                  15‐08‐235‐013‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    22130 Millard, Richton Park              31‐26‐309‐016‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    15402 Elm St, South Holland              29‐15‐204‐017‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    902 Fiesta Ct, University Park           21‐14‐13‐107‐020‐0000     Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    463 N. Laverne, Hillside                 15‐07‐417‐007‐0000        Mack Industries II LLC
                                                                                                                October 2015           11/27/2015           $50.00    5708 W. 57th Pl, Chicago                 19‐17‐221‐028‐0000        Mack Industries II LLC
Bill Pmt   11/27/2015 81364     11/14/15 ‐ 11/27/15          First Community Operating #6212        $1,922.40
                                                                                                                11/14/15 ‐ 11/27/15    11/27/2015         $1,922.40 Acquisitions Department                                              Consulting Fees
Check       12/4/2015 81420     Outside Labor                First Community Operating #6212         $300.00
Bill Pmt   12/11/2015 81630     11/28/15 ‐ 12/11/15          First Community Operating #6212        $1,922.40
                                                                                                                11/28/15 ‐ 12/11/15    12/11/2015         $1,922.40 Acquisitions Department                                              Consulting Fees
Bill Pmt   12/25/2015 81788      November 2015               First Community Operating #6212        $2,100.00
                                                                                                                November 2015          12/25/2015           $50.00    403 Jeffery Ave, Calumet City            29‐12‐120‐010‐0000        Mack Industries II LLC
                                                                                                                November 2015          12/25/2015           $50.00    1359 Superior, Calumet City              30‐19‐216‐003‐0000        Mack Industries II LLC
                                                                                                                November 2015          12/25/2015           $50.00    1017 E. 153rd St, South Holland          29‐11‐325‐007‐0000        Mack Industries II LLC
                                                                                                                November 2015          12/25/2015           $50.00    1378 Buffalo Ave, Calumet City           30‐19‐216‐020‐0000        Mack Industries II LLC
                                                                                                                November 2015          12/25/2015           $50.00    515 Merrill Ave, Calumet City            29‐12‐306‐018‐0000        Mack Industries II LLC
                                                                                                                November 2015          12/25/2015           $50.00    15101 Chicago Rd, Dolton                 29‐10‐407‐052‐0000        Mack Industries II LLC
                                                                                                                November 2015          12/25/2015           $50.00    11629 S. Kilbourn, Alsip                 24‐22‐332‐016‐0000        Mack Industries II LLC
                                                                                                                November 2015          12/25/2015           $50.00    5111 154th St, Oak Forest                28‐16‐209‐030‐0000        Mack Industries II LLC
                                                                                                                November 2015          12/25/2015           $50.00    15640 Rose Dr, South Holland             29‐15‐213‐028‐0000        Mack Industries V LLC
                                                                                                                November 2015          12/25/2015           $50.00    4929 W. 119th St, Alsip                  24‐28‐201‐046‐0000        Mack Industries II LLC


                                                                                                                                         Page 15 of 19
                                                       Case:19-00508
                                                      Case   1:20-cv-06990 Document
                                                                       Doc 25        #: 2 Filed: 11/25/20
                                                                               Filed 03/13/20             Page 85 14:39:17
                                                                                                 Entered 03/13/20 of 158 PageID
                                                                                                                            Desc#:100
                                                                                                                                  Main
Ex. A ‐ Transfers
                                                                                Document       Page 31 of 34
Type       Check Date Check No. Description                  Account                           Check Amount     Invoice No.           Invoice Date Invoice Amount     Address/Memo                            PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                                November 2015           12/25/2015           $50.00   3006 175th, Hazel Crest                 28‐25‐328‐012‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   726 Union, University Park              21‐14‐12‐405‐032 (Will)   Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   342 Homer Dr, Romeoville                11‐04‐04‐201‐002‐0000     Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   14742 Massasoit, Oak Forest             28‐08‐402‐005‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   6911 S. Karlov, Chicago                 19‐22‐418‐011‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   3001 Longfellow,Hazel Crest             28‐25‐321‐015‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   2819 N. Moody, Chicago                  13‐29‐126‐014‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   6800 Komensky, Chicago                  19‐22‐414‐021‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   15123 Grant St, Dolton                  29‐10‐408‐007‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   659 Greenbay Ave, Calumet City          30‐07‐432‐007‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   751 E. 163rd St, South Holland          29‐22‐204‐007‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   15439 Dobson Ave, Dolton                29‐14‐133‐012‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   14958 Highland Ave, Orland Park         27‐09‐309‐020‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   224 Hughes Ave, Lockport                11‐04‐27‐406‐012 (Will)   Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   4410 152nd St, Midlothian               28‐15‐103‐023‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   16448 Roy St, Oak Forest                28‐22‐306‐052‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   1138 E. 152nd St, Dolton                29‐11‐312‐066‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   10953 S. Troy St, Chicago               24‐13‐309‐018‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   17841 Baker, Country Club Hills         28‐34‐102‐019‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   8841 S. Francisco Ave, Evergreen Park   24‐01‐114‐008‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   5035 Kilpatrick, Chicago                19‐10‐121‐038‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   3890 178th St, Country Club Hills       28‐35‐106‐018‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   11737 Campbell, Chicago                 24‐24‐414‐039‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   15530 University, Dolton                29‐14‐142‐048‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   2212 W 14th St, Broadview               15‐22‐126‐003‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   1533 Spencer Ave, Berkeley              15‐08‐116‐024‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   1224 Central, Cicero                    16‐20‐207‐032‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   2507 S. 56th Ct, Cicero                 16‐29‐230‐004‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   534 Circle, University Park             21‐14‐12‐406‐023          Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   1322 Arthur, Calumet City               30‐19‐222‐038‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   2301 15th Ave, Broadview                15‐22‐210‐024‐0000        Mack Industries II LLC
                                                                                                                November 2015           12/25/2015           $50.00   831 W Arquilla, Glenwood                29‐33‐302‐003‐0000        Mack Industries II LLC
Bill Pmt   12/25/2015 81887     12/14/15 ‐ 12/25/15          First Community Operating #6212        $1,922.40
                                                                                                                12/14/15 ‐ 12/25/15    12/25/2015         $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt     1/8/2016 82117     12/26/15 ‐ 1/8/16            First Community Operating #6212        $1,922.40
                                                                                                                12/26/15 ‐ 1/8/16         1/8/2016        $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt    1/22/2016 82302     December 2015                First Community Operating #6212        $1,850.00
                                                                                                                December 2015            1/15/2016          $50.00    10730 S Avenue N, Chicago               26‐17‐108‐047‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    18760 Springfield, Flossmoor            31‐02‐301‐026‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    1322 S. 58th Ct, Cicero                 16‐20‐210‐025‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    5216 W. Foster Ave, Chicago             13‐09‐219‐030‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    17964 Glen Oak, Lansing                 30‐31‐102‐047‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    15001 Ridgeway Ave, Midlothian          28‐11‐322‐001‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    18548 Lyn Ct, Homewood                  32‐05‐110‐013‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    5159 S Long Ave, Chicago                19‐09‐304‐020‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    16437 Blair, Oak Forest                 28‐22‐416‐002‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    5817 Tripp Ave, Chicago                 19‐15‐226‐006‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    2219 Cuyler Ave, Berwyn                 16‐29‐101‐030‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    3946 189th St, Flossmoor                31‐02‐305‐035‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    17951 Oakley Ave, Lansing               30‐31‐121‐011‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    3647 W. 81st St, Chicago                19‐35‐116‐076‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    3529 W. 77th Pl, Chicago                19‐26‐407‐014‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    4736 Lavergne Ave, Chicago              19‐09‐203‐030‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    2708 89th Pl, Evergreen Park            24‐01‐213‐026‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    15624 Laramie, Oak Forest               28‐16‐310‐016‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    746 Palm, Glenwood                      29‐33‐303‐007‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    5828 Burr Oak Ave, Berkeley             15‐07‐301‐037‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    1039 W 103rd St, Chicago                25‐17‐201‐008‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    217 S. Orchard, Hillside                15‐17‐407‐011‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    17137 Coventry, Country Club Hills      28‐27‐409‐061‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    4520 Madison St, Hillside               15‐08‐328‐034‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    1138 E. 152nd St, Dolton                29‐11‐312‐066‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    548 Regent, University Park             21‐14‐13‐212‐004‐0000     Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    8200 W. Leland Ave, Norridge            12‐14‐202‐028‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    4716 Salem Ct, Richton Park             31‐27‐303‐005‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    2802 Highland, Berwyn                   16‐29‐317‐021‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    416 Englewood, Bellwood                 15‐08‐406‐031‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    4448 Francisco, Chicago                 19‐01‐314‐042‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    926 Braemar Rd, Flossmoor               31‐01‐302‐017‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    657 E. 160th Pl, South Holland          29‐15‐413‐009‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    6048 Rob Roy, Oak Forest                28‐17‐107‐007‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    2309 N. 73rd Ct, Elmwood Park           12‐36‐205‐018‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    7506 W. Forest Preserve Ave, Chicago    12‐24‐201‐048‐0000        Mack Industries II LLC
                                                                                                                December 2015            1/15/2016          $50.00    17246 Community, Lansing                30‐29‐108‐063‐0000        Mack Industries II LLC
Bill Pmt    1/22/2016 82420     1/9/16 ‐ 1/22/16             First Community Operating #6212        $1,922.40
                                                                                                                1/9/16 ‐ 1/22/16         1/22/2016        $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt     2/5/2016 82605     1/23/16 ‐ 2/5/16             First Community Operating #6212        $1,922.40
                                                                                                                1/23/16 ‐ 2/5/16          2/5/2016        $1,922.40 Acquisitions Department                                             Consulting Fees


                                                                                                                                         Page 16 of 19
                                                  Case:19-00508
                                                 Case   1:20-cv-06990 Document
                                                                  Doc 25        #: 2 Filed: 11/25/20
                                                                          Filed 03/13/20             Page 86 14:39:17
                                                                                            Entered 03/13/20 of 158 PageID
                                                                                                                       Desc#:101
                                                                                                                             Main
Ex. A ‐ Transfers
                                                                           Document       Page 32 of 34
Type     Check Date Check No. Description               Account                           Check Amount Invoice No.           Invoice Date Invoice Amount    Address/Memo                            PIN                       Owner on Invoice Date or Consulting Fees
Bill Pmt   2/19/2016 82747    January 2016              First Community Operating #6212         $1,600.00
                                                                                                          January 2016         2/19/2016           $50.00   16731 Highview Ave, Orland Hills        27‐27‐205‐006‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   3114 S. Euclid, Berwyn                  16‐31‐200‐020‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   3940 W. 178th Pl, Country Club Hills    28‐35‐115‐013‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   17707 Community, Lansing                30‐29‐322‐043‐0000        Timothy Keely
                                                                                                          January 2016         2/19/2016           $50.00   4153 W. 115th St, Alsip                 24‐22‐403‐015‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   1235 King Circle, South Holland         29‐14‐212‐015‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   3201 Highland, Berwyn                   16‐32‐113‐001‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   2418 N. McVicker Ave, Chicago           13‐29‐319‐029‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   11255 Church St, Chicago                25‐19‐211‐015‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   10824 S. Ave M, Chicago                 26‐17‐117‐063‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   1932 S. 58th Ct, Cicero                 16‐20‐419‐037‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   3756 W. 78th St, Chicago                19‐26‐330‐065‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   109 McCameron Ave, Lockport             11‐04‐13‐308‐026 (Will)   Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   4347 181st St, Country Club Hills       28‐34‐413‐004‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   653 154th St, South Holland             29‐15‐210‐001‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   5914 Mobile Ave, Chicago                19‐17‐301‐015‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   2929 W. 101st Pl, Evergreen Park        24‐12‐311‐009‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   3655 Sarah St, Franklin Park            12‐21‐103‐037‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   18327 Ridgewood, Lansing                30‐31‐411‐024‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   17229 Burnham, Lansing                  30‐29‐106‐011‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   506 Nathan, University Park             21‐14‐13‐403‐001‐0000     Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   11927 Leamington, Alsip                 24‐28‐205‐028‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   3773 W. Hayford St, Chicago             19‐26‐311‐047‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   3543 178th St, Lansing                  30‐32‐105‐056‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   21305 Butterfield,Matteson              31‐23‐322‐002‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   921 W. 187th St, Glenwood               32‐04‐105‐035‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   120 Division, Melrose Park              15‐02‐343‐019‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   12202 Maple, Blue Island                24‐25‐219‐034‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   225 Tallman, Romeoville                 11‐04‐04‐225‐015 (Will)   Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   914 S. Cedar Rd, New Lenox              15‐08‐22‐304‐002          Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   9706 Austin Ave, Oak Lawn               24‐08‐122‐023‐0000        Mack Industries II LLC
                                                                                                          January 2016         2/19/2016           $50.00   18115 Idlewild Dr, Country Club Hills   28‐34‐408‐013‐0000        Mack Industries II LLC
Bill Pmt   2/19/2016 82841    2/6/16 ‐ 2/19/16          First Community Operating #6212         $1,922.40
                                                                                                          2/6/16 ‐ 2/19/16      2/19/2016       $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt    3/4/2016 83084    2/20/16 ‐ 3/4/16          First Community Operating #6212         $1,922.40
                                                                                                          2/20/16 ‐ 3/4/16       3/4/2016       $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt   3/18/2016 83154    February 2016             First Community Operating #6212         $1,050.00
                                                                                                          February 2016        3/18/2016           $50.00   4342 S Saint Louis Ave, Chicago         19‐02‐401‐039‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   1811 Gunderson, Berwyn                  16‐19‐414‐005‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   1217 King Ave, South Holland            29‐14‐212‐009‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   3322 St Paul Ave, Bellwood              15‐09‐317‐039‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   3619 216th Pl, Matteson                 31‐26‐112‐004‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   15210 Wabash Ave, South Holland         29‐10‐304‐021‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   4411 S. Keating, Chicago                19‐03‐305‐016‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   18951 Cypress Dr, Country Club Hills    31‐03‐410‐018‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   443 E. End Ave, Hillside                15‐07‐413‐001‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   1238 S. 61st Ave, Cicero                16‐20‐105‐030‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   10529 S. Ave M, Chicago                 26‐08‐328‐011‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   702 Fitzhenry Ct, Glenwood              29‐33‐302‐018‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   6337 Karlov Ave, Chicago                19‐22‐206‐018‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   4124 Russet Way, Country Club Hills     28‐27‐408‐028‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   10334 Knox, Oak Lawn                    24‐15‐102‐056‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   13131 Playfield,Crestwood               24‐33‐301‐053‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   16555 Woodlawn West, South Holland      29‐22‐115‐022‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   3415 W. 60th St, Chicago                19‐14‐409‐018‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   432 Morris Ave, Bellwood                15‐09‐301‐052‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   3341 Schultz Dr, Lansing                30‐32‐327‐001‐0000        Mack Industries II LLC
                                                                                                          February 2016        3/18/2016           $50.00   3649 Neva Ave, Chicago                  13‐19‐128‐029‐0000        Mack Industries II LLC
Bill Pmt   3/18/2016 83289    3/5/16 ‐ 3/18/16          First Community Operating #6212         $1,922.40
                                                                                                          3/5/16 ‐ 3/18/16      3/18/2016       $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt    4/1/2016 83582    3/19/16 ‐ 4/1/16          First Community Operating #6212         $1,922.40
                                                                                                          3/19/16 ‐ 4/1/16       4/1/2016       $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt   4/15/2016 83813    4/2/16 ‐ 4/15/16          First Community Operating #6212         $1,922.40
                                                                                                          4/2/16 ‐ 4/15/16      4/15/2016       $1,922.40 Acquisitions Department                                             Consulting Fees
Bill Pmt   4/15/2016 83827    March 2016                First Community Operating #6212         $1,100.00
                                                                                                          March 2016           4/15/2016           $50.00   679 Escanaba, Calumet City              30‐07‐329‐011‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   822 Blackhawk, University Park          21‐14‐13‐204‐006 (Will)   Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   13144 S. Exchange Ave, Chicago          26‐31‐110‐027‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   5441 S. Hunt, Summit                    18‐12‐415‐005‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   10810 Avenue J, Chicago                 26‐17‐120‐029‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   3838 W. 82nd Pl, Chicago                19‐35‐122‐068‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   837 Notre Dame, Matteson                31‐21‐107‐004‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   3648 176th Pl, Lansing                  30‐29‐406‐058‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   1625 W. 37th Pl, Chicago                17‐31‐423‐007‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   5408 Alexander Pl, Oak Lawn             24‐04‐114‐012‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   17524 Walter St, Lansing                30‐29‐307‐044‐0000        Mack Industries II LLC
                                                                                                          March 2016           4/15/2016           $50.00   4224 Arlington Dr, Richton Park         31‐27‐408‐004‐0000        Mack Industries II LLC


                                                                                                                                Page 17 of 19
                                                     Case:19-00508
                                                    Case   1:20-cv-06990 Document
                                                                     Doc 25        #: 2 Filed: 11/25/20
                                                                             Filed 03/13/20             Page 87 14:39:17
                                                                                               Entered 03/13/20 of 158 PageID
                                                                                                                          Desc#:102
                                                                                                                                Main
Ex. A ‐ Transfers
                                                                              Document       Page 33 of 34
Type       Check Date Check No. Description                Account                           Check Amount     Invoice No.         Invoice Date Invoice Amount     Address/Memo                             PIN                     Owner on Invoice Date or Consulting Fees
                                                                                                              March 2016             4/15/2016           $50.00   16752 Greenwood Ave, South Holland       29‐23‐306‐028‐0000      Mack Industries II LLC
                                                                                                              March 2016             4/15/2016           $50.00   2330 Monitor Ave,Chicago                 13‐32‐202‐030‐0000      Mack Industries II LLC
                                                                                                              March 2016             4/15/2016           $50.00   19048 Jonathan, Homewood                 32‐05‐414‐013‐0000      Mack Industries II LLC
                                                                                                              March 2016             4/15/2016           $50.00   17790 Princeton Ln, Country Club Hills   28‐35‐118‐015‐0000      Mack Industries II LLC
                                                                                                              March 2016             4/15/2016           $50.00   1433 S. Highland Ave, Berwyn             16‐20‐117‐014‐0000      Mack Industries II LLC
                                                                                                              March 2016             4/15/2016           $50.00   848 W. Terrace, Glenwood                 32‐04‐104‐008‐0000      Mack Industries II LLC
                                                                                                              March 2016             4/15/2016           $50.00   9208 Sawyer Ave, Evergreen Park          24‐02‐414‐021‐0000      Mack Industries II LLC
                                                                                                              March 2016             4/15/2016           $50.00   3553 W. 72nd Pl, Chicago                 19‐26‐210‐036‐0000      Mack Industries II LLC
                                                                                                              March 2016             4/15/2016           $50.00   15658 Mutual Terrace, South Holland      29‐15‐223‐011‐0000      Mack Industries II LLC
                                                                                                              March 2016             4/15/2016           $50.00   427 E. 161st St, South Holland           29‐15‐403‐044‐0000      Village of South Holland
Bill Pmt    4/29/2016 84054     4/16/16‐ 4/29/16           First Community Operating #6212        $1,922.40
                                                                                                              4/16/16‐ 4/29/16       4/29/2016        $1,922.40 Acquisitions Department                                            Consulting Fees
Bill Pmt    5/13/2016 84250     4/30/16 ‐ 5/13/16          First Community Operating #6212        $1,922.40
                                                                                                              4/30/16 ‐ 5/13/16      5/13/2016        $1,922.40 Acquisitions Department                                            Consulting Fees
Bill Pmt    5/27/2016 84385      April 2016                First Community Operating #6212        $1,250.00
                                                                                                              April 2016             5/27/2016          $50.00    3650 176th St, Country Club Hills        28‐35‐110‐038‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    12631 S. Tripp Ave, Alsip                24‐27‐405‐013‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    2842 N. Mango Ave, Chicago               13‐29‐228‐021‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    1302 S. 60th Ct, Cicero                  16‐20‐113‐016‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    15340 Drexel, South Holland              29‐11‐319‐005‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    9155 S. Carpenter, Chicago               25‐05‐403‐038‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    10632 S. Avenue J, Chicago               26‐17‐104‐028‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    18531 Oak Ave, Lansing                   30‐31‐321‐042‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    591 Paxton, Calumet City                 29‐12‐416‐042‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    5935 S. Parkside Ave, Chicago            19‐17‐407‐034‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    3850 216th Pl, Matteson                  31‐26‐107‐059‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    3353 Bernice Rd, Lansing                 30‐29‐303‐052‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    7300 W. 112th Pl, Worth                  23‐24‐205‐009‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    22012 Millard, Richton Park              31‐26‐307‐012‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    1436 Cuyler, Berwyn                      16‐20‐115‐036‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    7845 S. Homan Ave, Chicago               19‐26‐418‐015‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    545 Mackinaw, Calumet City               30‐07‐414‐006‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    3535 Washington St, Lansing              30‐32‐121‐017‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    638 161st St, South Holland              29‐15‐413‐019‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    8709 S. New England, Oak Lawn            24‐06‐104‐005‐0000      Mack LOC I LLC
                                                                                                              April 2016             5/27/2016          $50.00    5115 Meade Ave, Chicago                  19‐08‐306‐044‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    5532 S. Richmond St, Chicago             19‐13‐104‐031‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    3310 Maple, Hazel Crest                  28‐26‐406‐007‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    9328 S. Troy Ave, Evergreen Park         24‐01‐315‐065‐0000      Mack Industries II LLC
                                                                                                              April 2016             5/27/2016          $50.00    16428 Greenwood Ave, South Holland       29‐23‐101‐015‐0000      Mack Industries II LLC
Bill Pmt    5/27/2016 84503     5/14/16 ‐ 5/27/16          First Community Operating #6212        $1,922.40
                                                                                                              5/14/16 ‐ 5/27/16      5/27/2016        $1,922.40 Acquisitions Department                                            Consulting Fees
Bill Pmt    6/10/2016 84711     5/28/16 ‐ 6/5/16           First Community Operating #6212        $1,922.40
                                                                                                              5/28/16 ‐ 6/5/16       6/10/2016        $1,922.40 Acquisitions Department                                            Consulting Fees
Bill Pmt    6/24/2016 84902      May 2016                  First Community Operating #6212        $1,100.00
                                                                                                              May 2016               6/24/2016          $50.00    3731 178th Pl, Country Club Hills        28‐35‐116‐026‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    707 Dorchester Dr, Bolingbrook           12‐02‐02‐202‐019        Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    17947 Oakwood, Lansing                   30‐31‐209‐056‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    8023 S. Troy St, Chicago                 19‐36‐109‐007‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    7020 W. 75th St, Chicago                 19‐30‐115‐044‐0000      Mack LOC I LLC
                                                                                                              May 2016               6/24/2016          $50.00    2724 178th St, Lansing                   30‐30‐313‐031‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    726 E. 154th Pl, South Holland           29‐15‐210‐031‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    9339 S. 80th Ct, Hickory Hills           23‐02‐409‐007‐0000      Frank Bonham
                                                                                                              May 2016               6/24/2016          $50.00    4502 Ascot Rd, Richton Park              31‐27‐311‐010‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    2646 N. Mulligan Ave, Chicago            13‐29‐308‐017‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    10428 S. Church St, Chicago              25‐17‐106‐017‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    10917 Buffalo, Chicago                   26‐18‐216‐007‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    18404 Ridgewood, Lansing                 30‐31‐418‐016‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    22413 Imperial Dr, Richton Park          31‐33‐103‐045‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    3661 Monroe St, Lansing                  30‐32‐204‐024‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    15111 E. End Ave, Dolton                 29‐12‐309‐033‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    341 N. Wolf Rd, Hillside                 15‐17‐102‐003‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    430 E. 170th St, South Holland           29‐22‐400‐050‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    2646 Collins St, Blue Island             24‐25‐409‐018‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    518 E. 12th St, Lockport                 11‐04‐23‐412‐017‐0000   Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    22139 Ridgeway Ave, Richton Park         31‐26‐309‐009‐0000      Mack Industries II LLC
                                                                                                              May 2016               6/24/2016          $50.00    18845 Cherry Ln, Lansing                 33‐06‐203‐022‐0000      Mack Industries II LLC
Bill Pmt    6/24/2016 84968     6/11/16 ‐ 6/24/16          First Community Operating #6212        $1,922.40
                                                                                                              6/11/16 ‐ 6/24/16      6/24/2016        $1,922.40 Acquisitions Department                                            Consulting Fees
Check        7/8/2016 85080      Consulting Fees           First Community Operating #6212        $1,922.40
Check       7/22/2016 85302      Consulting Fees           First Community Operating #6212        $1,922.40
Bill Pmt    7/22/2016 85269      June 2016                 First Community Operating #6212         $950.00
                                                                                                              June 2016              7/22/2016          $50.00    2002 S. 21st Ave, Broadview              15‐15‐319‐018‐0000      Mack Industries II LLC
                                                                                                              June 2016              7/22/2016          $50.00    18053 Escanaba, Lansing                  30‐31‐115‐050‐0000      Mack Industries II LLC
                                                                                                              June 2016              7/22/2016          $50.00    17107 Longfellow Ave, Hazel Crest        28‐25‐304‐025‐0000      Mack Industries II LLC
                                                                                                              June 2016              7/22/2016          $50.00    11436 S. Homan, Chicago                  24‐23‐214‐022‐0000      Mack Industries II LLC
                                                                                                              June 2016              7/22/2016          $50.00    17516 Winston Ct, Country Club Hills     28‐35‐102‐016‐0000      Judicial Sales Corporation
                                                                                                              June 2016              7/22/2016          $50.00    4417 Center Ave, Lyons                   18‐01‐311‐031‐0000      Mack Industries II LLC


                                                                                                                                     Page 18 of 19
                                                     Case:19-00508
                                                    Case   1:20-cv-06990 Document
                                                                     Doc 25        #: 2 Filed: 11/25/20
                                                                             Filed 03/13/20             Page 88 14:39:17
                                                                                               Entered 03/13/20 of 158 PageID
                                                                                                                          Desc#:103
                                                                                                                                Main
Ex. A ‐ Transfers
                                                                              Document       Page 34 of 34
Type       Check Date Check No. Description                Account                           Check Amount     Invoice No.   Invoice Date Invoice Amount     Address/Memo                             PIN                       Owner on Invoice Date or Consulting Fees
                                                                                                              June 2016        7/22/2016           $50.00   9544 Moody Ave, Oak Lawn                 24‐08‐104‐034‐0000        Wheelhouse Investments LLC
                                                                                                              June 2016        7/22/2016           $50.00   12000 Artesian Ave, Blue Island          24‐25‐207‐022‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   4411 Farmington, Richton Park            31‐34‐111‐008‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   4341 189th St, Country Club Hills        31‐03‐402‐010‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   3931 Maple Ave, Brookfield               18‐03‐108‐050‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   2543 N. Newcastle, Chicago               13‐30‐323‐006‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   5822 N. Navarre, Chicago                 13‐06‐409‐010‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   2932 Emerson St, Franklin Park           12‐28‐220‐026‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   13339 S. Avenue O, Chicago               26‐32‐110‐012‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   664 Sullivan, University Park            21‐14‐13‐104‐008‐0000     Mack LOC I LLC
                                                                                                              June 2016        7/22/2016           $50.00   10429 S. Avenue H, Chicago               26‐08‐324‐011‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   18536 Ashland, Homewood                  32‐06‐217‐022‐0000        Mack Industries II LLC
                                                                                                              June 2016        7/22/2016           $50.00   2297 183rd Pl, Lansing                   29‐36‐403‐019‐0000        Mack Industries II LLC
Check        8/3/2016 85506      Consulting Fees           First Community Operating #6212        $1,922.40
Check       8/19/2016 85774      Consulting Fees           First Community Operating #6212        $1,850.31
Bill Pmt    8/19/2016 85671      July 2016                 First Community Operating #6212         $850.00
                                                                                                              July 2016        8/19/2016          $50.00    4035 W. 56th St, Chicago                 19‐15‐213‐013‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    642 Greenbay Ave, Calumet City           30‐07‐431‐014‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    5028 N. Central Park, Chicago            13‐11‐312‐025‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    8929 S. Albany, Evergreen Park           24‐01‐119‐007‐0000        Mack LOC I LLC
                                                                                                              July 2016        8/19/2016          $50.00    801 Central Ave, Matteson                31‐21‐103‐003‐0000        Mack LOC I LLC
                                                                                                              July 2016        8/19/2016          $50.00    13028 Burley Ave, Chicago                26‐31‐203‐041‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    3539 Madison St, Lansing                 30‐32‐119‐018‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    3037 N. Major, Chicago                   13‐29‐214‐008‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    6211 S. Mason Ave, Chicago               19‐17‐425‐004‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    4833 Imperial, Richton Park              31‐33‐403‐012‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    12748 S. Muskegon Ave, Chicago           26‐30‐311‐052‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    1603 S. 56th Ct, Cicero                  16‐20‐408‐040‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    1037 Blackhawk, University Park          21‐14‐13‐401‐029 (Will)   Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    4850 W. Altgeld St, Chicago              13‐28‐423‐019‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    17142 Orchard, Country Club Hills        28‐26‐305‐001‐0000        Mack Industries II LLC
                                                                                                              July 2016        8/19/2016          $50.00    16512 Prairie, South Holland             29‐22‐111‐010‐0000        Wheelhouse Investments LLC
                                                                                                              July 2016        8/19/2016          $50.00    16742 Sunset Ridge, Country Club Hills   28‐26‐102‐005‐0000        Mack Industries II LLC
Check        9/2/2016 85868      Consulting Fees           First Community Operating #6212        $1,922.40
Check       9/16/2016 86092      9/4/16 ‐ 9/16/16          First Community Operating #6212        $1,922.40
Bill Pmt    9/16/2016 86200      Aug 2016                  First Community Operating #6212         $800.00
                                                                                                              Aug 2016         9/16/2016         $800.00 Acquisitions Department                                               Unspecified
Check       9/30/2016 86304     Consulting Fees            First Community Operating #6212        $1,922.40
Bill Pmt   10/28/2016 86854     Sept 2016                  First Community Operating #6212         $700.00
                                                                                                              Sept 2016      10/14/2016          $700.00 Acquisitions Department                                               Unspecified




                                                                                                                               Page 19 of 19
Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 89 of 158 PageID #:104




                        EXHIBIT E
  Case
   Case:19-00508
         1:20-cv-06990
                   Doc 50
                       Document
                           Filed 08/25/20
                                 #: 2 Filed: 11/25/20
                                             Entered 08/25/20
                                                      Page 90 11:09:27
                                                              of 158 PageID
                                                                        Desc#:105
                                                                              Main
                             Document       Page 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE:                                               )
                                                     )      Bankruptcy No. 17 B 09308
                                                     )      (Jointly Administered)
MACK INDUSTRIES, LTD. et. al,                        )      Chapter 7
                                                     )      Judge Carol A. Doyle
      Debtors.                                       )
_______________________________________              )
RONALD R. PETERSON, AS CHAPTER 7                     )
TRUSTEE FOR MACK INDUSTRIES, LTD.,                   )
                                                     )
         Plaintiff,                                  )
                                                     )
         v.                                          )      Adversary No. 19 A 00508
                                                     )
RIVER WEST REALTY, INC.,                             )
                                                     )
         Defendant.                                  )


 ORDER DENYING DEFENDANT’S MOTION TO DISMISS THE TRUSTEE’S FIRST
        AMENDED COMPLAINT UNDER RULE 12(b)(6) (DKT. NO. 35)

                                     I.      INTRODUCTION

         This matter comes before the Court on River West Realty, Inc.’s (“Defendant”) motion to

dismiss the chapter 7 trustee’s (“Trustee”) first amended complaint (“the Complaint”) under Rule

12(b)(6). (Dkt. No. 35.) In the Complaint, Trustee seeks to avoid and recover a series of transfers

between January 10, 2013 and October 28, 2016, totaling $214,534.02. (Dkt. No. 25.) The debtor,

Mack Industries, Ltd. (“Debtor”), allegedly made the transfers to Defendant while Debtor was

insolvent and without receiving reasonably equivalent value in return. (Id.) Trustee also alleges

Debtor made the transfers with actual intent to hinder one of its creditors, American Residential

Leasing Company, LLC (“American Residential”). (Id.) Count I alleges that Debtor’s transfers

to Defendant constitute constructive fraud under 740 ILCS 160/5(a)(2), 6(a), and 8(a) and 11
  Case
   Case:19-00508
         1:20-cv-06990
                   Doc 50
                       Document
                           Filed 08/25/20
                                 #: 2 Filed: 11/25/20
                                             Entered 08/25/20
                                                      Page 91 11:09:27
                                                              of 158 PageID
                                                                        Desc#:106
                                                                              Main
                             Document       Page 2 of 9



U.S.C. §§ 544(b)(1), 548(a)(1)(B), and 550(a). (Id.) Count II alleges that the transfers also

constitute actual fraud under 740 ILCS 160/5(a)(1) and 8(a), and 11 U.S.C. §§ 544(b)(1),

548(a)(1)(A), and 550(a). (Id.) The Court denies Defendant’s motion to dismiss for the following

reasons.

                               II.    APPLICABLE STANDARDS

        To survive a motion to dismiss under Rule 12(b)(6), a complaint need only contain a “short

and plain statement of the claim showing that the pleader is entitled to relief[.]” Fed. R. Civ. P.

8(a)(2) (made applicable by Fed. R. Bankr. P. 7008(a)). A plaintiff’s obligation is to provide the

grounds of his entitlement for relief, which requires more than labels and conclusions. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). All well-pleaded facts in the plaintiff’s complaint

must be accepted as true. Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 249 (2009).

        “The issue is not whether a plaintiff will ultimately prevail but whether the claimant is

entitled to offer evidence to support the claims.” AnchorBank, FSB v. Hofer, 649 F.3d 610, 614

(7th Cir. 2011). Thus, the complaint must contain enough factual detail to give the defendant “fair

notice” of the claim under Rule 8(a), and the allegations must plausibly suggest that the plaintiff

has a right to relief, raising that right above the “‘speculative level.’” EEOC v. Concentra Health

Servs., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

        If actual fraud is alleged, “the circumstances constituting fraud” must be pleaded “with

particularity.”   Fed. R. Civ. P. 9(b) (made applicable by Fed. R. Bankr. P. 7009). Proving

particularity under Rule 9(b) requires alleging “the who, what, when, where, and how of the fraud–

the first paragraph of any newspaper story.” Pirelli Armstrong Tire Corp. Retiree Med. Benefits

Trust v. Walgreen Co., 631 F.3d 436, 441-42 (7th Cir. 2011) (internal quotations omitted).




                                                2
  Case
   Case:19-00508
         1:20-cv-06990
                   Doc 50
                       Document
                           Filed 08/25/20
                                 #: 2 Filed: 11/25/20
                                             Entered 08/25/20
                                                      Page 92 11:09:27
                                                              of 158 PageID
                                                                        Desc#:107
                                                                              Main
                             Document       Page 3 of 9



       The particularity requirement of Rule 9(b) applies to all claims that depend on underlying

fraud. Although the circumstances of the fraud must be alleged with particularity, “[m]alice,

intent, knowledge, and other conditions of a person’s mind may be alleged generally.” Fed. R.

Civ. P. 9(b). The two-hurdle notice-plus-plausibility standard applies, however, to all allegations

of mental state. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                       III.    DISCUSSION

 Count I: Constructive Fraud Under 740 ILCS 160/5(a)(2), 6(a), and 8(a) and 11 U.S.C. §§
                           544(b)(1), 548(a)(1)(B), and 550(a)

       Trustee brings Count I of the Complaint under 740 ILCS 160/5(a)(2), 6(a) and 8(a) and 11

U.S.C. §§ 544(b)(1), 548(a)(1)(B), and 550(a), seeking to avoid the $214,534.02 in collective

transfers Debtor made to Defendant because they were constructively fraudulent. (Dkt. No. 25, p.

12.)

       In short, § 544(b)(1) “enables the trustee to do in a bankruptcy proceeding what a creditor

would have been able to do outside of bankruptcy – except the trustee will recover the property

for the benefit of the estate.” In re Equipment Acquisition Res., Inc., 742 F.3d 743, 746 (7th Cir.

2014). The applicable non-bankruptcy law here is the Illinois Uniform Fraudulent Transfer Act.

740 Ill. Comp. Stat. 160/5(a)(2).

       The UFTA provides that a trustee may avoid the transfer of a debtor’s assets if the debtor

made the transfer:

               (2) without receiving a reasonably equivalent value in exchange for the transfer or
               obligation, and the debtor:

               (A) was engaged or was about to engage in a
               business or a transaction for which the remaining
               assets of the debtor were unreasonably small in
               relation to the business or transaction; or

               (B) intended to incur, or believed or reasonably

                                                3
  Case
   Case:19-00508
         1:20-cv-06990
                   Doc 50
                       Document
                           Filed 08/25/20
                                 #: 2 Filed: 11/25/20
                                             Entered 08/25/20
                                                      Page 93 11:09:27
                                                              of 158 PageID
                                                                        Desc#:108
                                                                              Main
                             Document       Page 4 of 9



               should have believed that he would incur, debts
               beyond his ability to pay as they became due.

Id.

        Similarly, § 548(a)(1)(B) also allows the trustee to avoid a transfer when the debtor does

not receive reasonably equivalent value and, together with the criteria listed in the UFTA above,

is either insolvent or made the transfer to an insider. See 11 U.S.C. § 548(a)(1)(B).

        Trustee alleges that between January 10, 2013, and October 28, 2016, Debtor made a series

of transfers to Defendant totaling $214,534.02. (Dkt. No. 25, p. 9, ¶ 66.) During that time,

Defendant would locate real estate that other entities, including some entities that Debtor’s

principals owned, would acquire. (Id.; see id. at p. 6, ¶ 43 through p. 7, ¶ 48.) But those entities

were not the ones paying Defendant in return for its work. (Id. at p. 9, ¶ 67.) Instead, Debtor was

the one paying Defendant, and, Trustee alleges, without receiving any reasonably equivalent value

in return. (Id. at p. 11, ¶ 84.) Trustee alleges Debtor did not receive any reasonably equivalent

value in return because the work Defendant performed did not provide Debtor with any value

whatsoever and only provided value to the other entities owned by Debtor’s principals. (Id. at p.

10, ¶ 79 through p. 11 ¶ 84.) Trustee, moreover, alleges Debtor was insolvent when it made those

transfers. (Id. at p. 11, ¶ 85 through p. 12, ¶ 96.) Because of that, Trustee alleges that the

$214,534.02 that Debtor paid Defendant is avoidable as a constructively fraudulent transfer. (Id.

at p. 12.)

        In its motion to dismiss, Defendant argues that Trustee failed to state its claim with requisite

specificity. (Dkt. No. 35, p. 10.) Defendant posits that Trustee did not provide the amount of the

transfers, the name of the transferor, or how the transfers were made. (Id. at p. 11.) But a review

of the Complaint shows otherwise. Trustee attached an exhibit (“Exhibit A”) to the Complaint

specifying the type of transfer, check date, check number, Debtor’s description of the transfer,

                                                   4
  Case
   Case:19-00508
         1:20-cv-06990
                   Doc 50
                       Document
                           Filed 08/25/20
                                 #: 2 Filed: 11/25/20
                                             Entered 08/25/20
                                                      Page 94 11:09:27
                                                              of 158 PageID
                                                                        Desc#:109
                                                                              Main
                             Document       Page 5 of 9



Debtor’s account from which the transfer was made, and the amount of the check. (Dkt. No. 25,

Ex. A.) The information in Exhibit A provides the specific information Defendant argues is

lacking. Therefore, the Complaint will not be dismissed for lacking specificity about the transfers.

       Defendant also argues that Trustee merely states Defendant did not receive reasonably

equivalent value without anything to support that statement. (Dkt. No. 35, p. 13.) Again, the

Complaint shows otherwise. Trustee specifically alleges that “the real estate that River West

located was acquired by Mack Industries II LLC, Mack Industries III LLC, Mack Industries V

LLC, Mack Industries VI LLC, Mack Investments I LLC, Mack Investments II LLC, Mack LOC

I LLC, Wheelhouse Investments I LLC, and others.” (Dkt. No. 25, p. 10, ¶ 80.) Trustee also

alleges that “[b]ecause the Debtor did not own the real estate that River West located, Debtor did

not benefit at all from River West’s services.” (Id. at p. 10, ¶ 81.) Finally, Trustee also alleges

Debtor was insolvent when it made the transfers, citing Debtor’s books and records. (Id. at p. 11,

¶ 85 through p. 12, ¶ 96.) Thus, Trustee has pled his claim for constructive fraud under Count I

with the requisite specificity the Federal Rules of Civil Procedure demand, and he supported each

element of constructive fraud with proper factual allegations. Defendant’s motion is therefore

denied with respect to Count I.

 Count II: Actual Fraud Under 740 ILCS 160/5(a)(1) and 8(a) and 11 U.S.C. §§ 544(b)(1),
                               548(a)(1)(A), and 550(a)

       Trustee brings Count II of the Complaint under 740 ILCS 160/5(a)(1) and 8(a) and 11

U.S.C. §§ 544(b)(1), 548(a)(1)(A), and 550(a), seeking to avoid the $214,534.02 in collective

transfers Debtor made to Defendant because they were actually fraudulent. (Dkt. No. 25, p. 13, ¶¶

98-100.)




                                                 5
  Case
   Case:19-00508
         1:20-cv-06990
                   Doc 50
                       Document
                           Filed 08/25/20
                                 #: 2 Filed: 11/25/20
                                             Entered 08/25/20
                                                      Page 95 11:09:27
                                                              of 158 PageID
                                                                        Desc#:110
                                                                              Main
                             Document       Page 6 of 9



       The UFTA provides that a trustee may avoid the transfer of a debtor’s asset(s) if the debtor

made the transfer “with actual intent to hinder, delay, or defraud any creditor of the debtor. . .[.]”

740 ILCS 160/5(a)(1).

       Section 548(a)(1)(A) also enables trustees to avoid transfers debtors make “with actual

intent to hinder, delay, or defraud any entity to which the debtor was or became, on or after the

date that such transfer was made or such obligation was incurred, indebted.…” 11 U.S.C. §

548(a)(1)(A).

       In Count II, Trustee alleges Debtor’s actions constituted actual fraud because Debtor made

the same series of transfers totaling $214,534.02 to Defendant with actual intent to hinder, delay,

or defraud American Residential, one of Debtor’s creditors. (Dkt. No. 25, p. 13, ¶¶ 98-100.)

Specifically, Trustee alleges that Debtor signed an agreement with American Residential where

Debtor was to sublease the American Residential properties to residential tenants, and Debtor was

obligated to maintain the properties, to pay American Residential certain rental and other fees each

month, and to pay all property taxes levied against the properties. (Id. at pp. 3 & 4, ¶ 20.) Trustee

also alleges that, after failing to meet its obligations to American Residential, Debtor requested a

modification of the agreement. (Id. at p. 4, ¶ 26.) According to Trustee, Debtor then allegedly

told a senior vice-president of American Residential’s prior parent company that if American

Residential did not modify the agreement then Debtor would transfer its assets to related entities

for nothing in return to hinder American Residential’s ability to exercise its legal remedies as a

creditor or otherwise. (Id. at p. 5, ¶ 30.) Finally, Trustee alleges that Debtor followed through on

that threat by continuing to transfer money to Defendant until October 28, 2016. (Id. at p. 13, ¶¶

100-104.)




                                                  6
  Case
   Case:19-00508
         1:20-cv-06990
                   Doc 50
                       Document
                           Filed 08/25/20
                                 #: 2 Filed: 11/25/20
                                             Entered 08/25/20
                                                      Page 96 11:09:27
                                                              of 158 PageID
                                                                        Desc#:111
                                                                              Main
                             Document       Page 7 of 9



       Defendant’s motion to dismiss attacks this count on several grounds. First, Defendant

argues that Trustee failed to allege sufficient badges of fraud and that Trustee merely alleges the

Debtor was insolvent when it made the transfers. (Dkt. No. 35, p. 9.) Defendant also argues

Trustee’s allegations about reasonably equivalent value are conclusory. (Id.) But those points are

irrelevant in proving actual fraud. To be sure, “[a]ctual fraud under the Bankruptcy Code and

under the Illinois UFTA requires only that a transfer be made with intent to hinder, delay or defraud

creditors.” Peterson v. Atradius Trade Credit Ins., Inc. (In re Lancelot Investors Fund, LP), 451

B.R. 833, 839 (Bankr. N.D. Ill. 2011). Trustee has gone far-beyond alleging mere labels and

conclusions. Instead, Trustee alleges Debtor transferred money to Defendant specifically to hinder

American Residential’s ability to exercise its legal remedies (see Dkt. No. 25, p. 5, ¶ 30), which is

all that is required to satisfy the particularity requirement under Rule 9(b) and therefore survive a

motion to dismiss under Rule 12(b)(6).

       Defendant also argues it cannot adequately respond to the Complaint because it does not

allege when the transfers were made, who made the transfers, and what the value of each transfer

was. (Dkt. No. 35, pp. 12 & 13.) The Court disagrees. Both the Complaint and the attached

exhibit contain that information. (Dkt. No. 25, p. 9, ¶¶ 66-71; Dkt. No. 25, Ex. A.)

       Next, Defendant argues the “very fact that the Trustee seeks transfers for that entire four-

year time period refutes any notion that any one transfer was of substantially all of the Debtor’s

assets, or caused the Debtors to become insolvent.” (Dkt. No. 35, p. 11.) The Court will not

address this argument because it asks the Court to “evaluate [Trustee’s] allegations for internal

consistency and weight, issues that cannot be addressed at the motion to dismiss stage.” Lancelot,

451 B.R. at 839. Defendant’s arguments go beyond the scope of a Rule 12(b)(6) motion, and it is




                                                 7
  Case
   Case:19-00508
         1:20-cv-06990
                   Doc 50
                       Document
                           Filed 08/25/20
                                 #: 2 Filed: 11/25/20
                                             Entered 08/25/20
                                                      Page 97 11:09:27
                                                              of 158 PageID
                                                                        Desc#:112
                                                                              Main
                             Document       Page 8 of 9



asking the Court to find facts and weigh the evidence, which is improper at this stage of the

pleadings. At this stage, factual disputes are resolved in favor of Trustee.

       In a similar vein, Defendant attached an affidavit to its motion to dismiss that it argues the

Court should consider “because it establishes that [Shannon Pittacora] was an employee of Mack

Industries, which could negate the Trustee’s claim against River West.” (Dkt. No. 47, p. 4.) But

“[g]enerally, matters outside the pleadings may not be considered on such a motion to dismiss.

However, this court has permitted district courts to examine ‘[d]ocuments that a defendant attaches

to a motion to dismiss . . . if they are referred to in the plaintiff’s complaint and are central to her

claim.’” Albany Bank & Trust Co. v. Exxon Mobil Corp., 310 F.3d 969, 971 (7th Cir. 2002)

(quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir.1993)).

There are two reasons why the Court will not consider the affidavit. First, the Complaint does not

refer to the affidavit Defendant attached to its motion to dismiss. Second, although it may bear

some relevance to Trustee’s claim, the Court agrees with Trustee that whether a subsequent

transferee took for value and in good faith is a defense, and a plaintiff is not required to plead facts

negating defenses. See Xechem, Inc. v. Bristol-Myers Squibb Co., 372 F.3d 899, 901 (7th Cir.

2004) (“plaintiffs need not anticipate and attempt to plead around all potential defenses”); Bayou

Superfund, LLC v. WAM Long/Short Fund II L.P. (In re Bayou Group, LLC), 362 B.R. 624, 639

(Bankr. S.D.N.Y. 2007). For those reasons, the Court will not consider Defendant’s affidavit for

purposing of ruling on its motion to dismiss.

       Finally, Defendant contends that the Complaint should be dismissed because Defendant

knew nothing about Debtor’s alleged scheme to defraud, which Defendant incorrectly argues both

the UFTA and Bankruptcy Code require. (Dkt. No. 35, pp. 11 & 12.) Defendant cites Lancelot in

support of this position. (Dkt. No. 47, p. 3.) But, in fact, neither the UFTA nor § 548(a)(1)(A)



                                                   8
  Case
   Case:19-00508
         1:20-cv-06990
                   Doc 50
                       Document
                           Filed 08/25/20
                                 #: 2 Filed: 11/25/20
                                             Entered 08/25/20
                                                      Page 98 11:09:27
                                                              of 158 PageID
                                                                        Desc#:113
                                                                              Main
                             Document       Page 9 of 9



requires Trustee to plead that Defendant possessed such knowledge. Furthermore, Lancelot does

not, anywhere in the opinion, state that a plaintiff is required to show a defendant had knowledge

or was aware of a debtor’s scheme to defraud. See Lancelot, 451 B.R. 833. Lancelot does,

however, require trustees to connect the allegations against a defendant to a debtor’s scheme to

defraud; and Trustee here has connected the allegations against Defendant to Debtor’s scheme to

defraud. See id. at 839. Trustee’s allegations are that Debtor, while insolvent, transferred

$214,534.02 to Defendant as part of its scheme to defraud one its creditors, American Residential,

thereby depleting itself of its assets without receiving any reasonably equivalent value in return.

Trustee is not required, either by statute or precedent, to allege Defendant knew about Debtor’s

scheme in order to withstand a motion to dismiss under Rule 12(b)(6).

       For those reasons, Defendant’s motion to dismiss Count II is denied.

                                      IV.     CONCLUSION

       In summary, Defendant’s motion to dismiss Trustee’s Complaint is denied with respect to

both Counts I and II because Trustee has properly alleged facts supporting the claims. Defendant

is ordered to answer the Complaint by September 29, 2020. A status hearing is set for October 6,

2020 at 10:00 a.m.



                                                            ENTERED:




DATE:     $XJXVW                                    _______________________
                                                             Donald R. Cassling
                                                       United States Bankruptcy Judge




                                                9
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-1        #: 2 Filed: 11/25/20
                          Filed 05/28/20             Page 99 18:26:27
                                            Entered 05/28/20 of 158 PageID
                                                                       Desc#:114
                                                                             Exhibit
                              1_Part1 Page 4 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-1 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10018:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:115
                                                                             Exhibit
                              1_Part1 Page 5 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-1 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10118:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:116
                                                                             Exhibit
                              1_Part1 Page 8 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-2 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10218:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:117
                                                                             Exhibit
                              1_Part2 Page 1 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-2 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10318:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:118
                                                                             Exhibit
                              1_Part2 Page 2 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-3 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10418:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:119
                                                                             Exhibit
                             1_Part3 Page 11 of 14
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-4 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10518:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:120
                                                                             Exhibit
                              1_Part4 Page 5 of 14
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-5 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10618:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:121
                                                                             Exhibit
                              1_Part5 Page 5 of 14
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-8 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10718:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:122
                                                                             Exhibit
                              1_Part8 Page 7 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-8 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10818:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:123
                                                                             Exhibit
                             1_Part8 Page 10 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                 Doc 32-9 Filed #: 2 Filed: 11/25/20
                                05/28/20     Entered Page 10918:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:124
                                                                             Exhibit
                             1_Part9 Page 11 of 14
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-10  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  110 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:125
                                                                              Exhibit
                          Exhibit 1_Part10 Page 6 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-10  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  111 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:126
                                                                              Exhibit
                          Exhibit 1_Part10 Page 7 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-10  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  112 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:127
                                                                              Exhibit
                          Exhibit 1_Part10 Page 8 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-11  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  113 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:128
                                                                              Exhibit
                          Exhibit 1_11 Page 12 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-12  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  114 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:129
                                                                              Exhibit
                             1_Part12 Page 4 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-12  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  115 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:130
                                                                              Exhibit
                             1_Part12 Page 5 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-13  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  116 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:131
                                                                              Exhibit
                             1_Part13 Page 7 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-13  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  117 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:132
                                                                              Exhibit
                             1_Part13 Page 8 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-13  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  118 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:133
                                                                              Exhibit
                             1_Part13 Page 9 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-13  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  119 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:134
                                                                              Exhibit
                            1_Part13 Page 10 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-13  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  120 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:135
                                                                              Exhibit
                            1_Part13 Page 11 of 13
Case: 1:20-cv-06990
Case 19-00522    DocDocument #: 2 05/28/20
                     32-14 Filed  Filed: 11/25/20 Page
                                              Entered  121 of 158
                                                      05/28/20    PageID Desc
                                                               18:26:27  #:136
                          1_Part14 Page 13 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-15  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  122 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:137
                                                                              Exhibit
                            1_Part15 Page 10 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-16  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  123 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:138
                                                                              Exhibit
                             1_Part 16 Page 3 of 35
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-16  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  124 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:139
                                                                              Exhibit
                             1_Part 16 Page 4 of 35
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-16  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  125 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:140
                                                                              Exhibit
                             1_Part 16 Page 5 of 35
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-16  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  126 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:141
                                                                              Exhibit
                            1_Part 16 Page 17 of 35
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-17  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  127 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:142
                                                                              Exhibit
                            1_Part17 Page 19 of 28
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-17  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  128 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:143
                                                                              Exhibit
                            1_Part17 Page 20 of 28
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-18  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  129 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:144
                                                                              Exhibit
                             1_Part18 Page 2 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-18  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  130 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:145
                                                                              Exhibit
                             1_Part18 Page 3 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-18  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  131 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:146
                                                                              Exhibit
                             1_Part18 Page 4 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-18  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  132 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:147
                                                                              Exhibit
                             1_Part18 Page 5 of 13
  Case:
Case    1:20-cv-06990
     19-00522         Document
                Doc 32-21  Filed#:05/28/20
                                   2 Filed: 11/25/20
                                             EnteredPage  133 18:26:27
                                                     05/28/20 of 158 PageID
                                                                        Desc#:148
                                                                              Exhibit
                              1_Part21 Page 7 of 7
Case: 1:20-cv-06990 Document #: 2 Filed: 11/25/20 Page 134 of 158 PageID #:149




                        EXHIBIT G
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         13511:45:18
                                                             of 158 PageID
                                                                       Desc#:150
                                                                            Main
                          Document        Page 1 of 24



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                     )         Chapter 7
                                           )
Mack Industries, Ltd., et al.,             )
                                           )         No. 17 B 09308
                                           )
                               Debtor.     )
____________________________________)
                                           )
 Ronald R. Peterson, as Chapter 7 Trustee, )
                                           )
                               Plaintiff,  )
                                           )
              v.                           )         No. 19 A 00372
                                           )
Capital One N.A. et al,                    )
                                           )
                               Defendant.  )         Judge Carol A. Doyle




                                     Memorandum Opinion

         Chapter 7 trustee Ronald Peterson filed this adversary proceeding against Capital One,

N.A., Capital One Financial Corp. (collectively “Capital One”), and Menard Inc. He seeks to

recover as fraudulent transfers payments made by debtor Mack Industries Ltd. (“Mack”) to

Capital One for purchases Mack made at Menards using a Capital One credit card. The trustee

contends that Mack used the goods it purchased from Menards to improve real property that it

did not own as part of a fraudulent scheme to deplete Mack’s assets. He also seeks to recover

some of the payments as preferences.




                                                 1
     Case
     Case:19-00372
           1:20-cv-06990
                     DocDocument
                         47 Filed #:
                                  11/16/20
                                     2 Filed: 11/25/20
                                               Entered Page
                                                       11/16/20
                                                            13611:45:18
                                                                of 158 PageID
                                                                          Desc#:151
                                                                               Main
                             Document        Page 2 of 24



         Capital One moved to dismiss most of the amended complaint. It argues that the trustee

has not alleged a plausible claim for fraudulent transfer based on either constructive fraud or

actual fraud. It also argues that the trustee has not alleged any claims against Menards so the

complaint against it should be dismissed in its entirety. Capital One is correct regarding the

fraudulent transfer claim against it based on constructive fraud and all the claims against

Menards. Those claims will be dismissed. Capital One’s motion to dismiss the fraudulent

transfer claim against it based on actual fraud will be denied.



1.       Background and Amended Complaint

         The trustee filed a complaint against Capital One and Menards alleging two claims to

avoid fraudulent transfers and a claim to avoid preferential transfers. The court granted a motion

to dismiss a similar adversary proceeding in Peterson v. McClean (In re Mack Industries, Ltd.),

No. 19-ap-00433, 2019 Bankr LEXIS 3603 (Bankr. N.D. Ill. Nov. 20, 2019). The fraudulent

transfer claims in this case were similar to those alleged in McClean. The trustee consented to

the dismissal of his complaint against Capital One and Menards. He was granted leave to amend

and he filed an amended complaint.

         In the amended complaint, the trustee again alleges two claims to avoid fraudulent

transfers and a claim to avoid preferential transfers. He seeks to recover payments of

approximately $3.3 million that Mack made to Capital One to pay down its credit card balances.

Exhibit A to the amended complaint shows payments made by Mack to Capital One between

January 2, 2013 and March 22, 2017. Exhibit B is a 275 page document entitled “Bills and

Charges.” It contains approximately 12,000 lines stating a date, amount, address and PIN


                                                 2
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         13711:45:18
                                                             of 158 PageID
                                                                       Desc#:152
                                                                            Main
                          Document        Page 3 of 24



number, and owner of the property, presumably where Mack used supplies purchased at Menards

with the Capital One credit card. The trustee acknowledged in response to the motion to dismiss

that Exhibit B shows that approximately $700,000 of the “bills and charges” were for supplies

allegedly used in property owned by American Residential Leasing Company LLC, an unsecured

creditor of Mack. He is not seeking to recover those transfers. He seeks to recover the

remaining $2.6 million in payments to Capital One, which he claims were for charges Mack

made to purchase building supplies that were used in properties owned by parties other than

Mack or American Residential.

       In Count 1, the trustee alleges that the payments were constructively fraudulent under the

Illinois Uniform Fraudulent Transfer Act and § 548(a)(1)(B) of the Bankruptcy Code. He

contends that Mack did not receive reasonably equivalent value for the payments to Capital One

because Mack used the building supplies it purchased to improve properties owned by third

parties. In Count 2, the trustee alleges that Mack incurred the charges and made the payments to

Capital One with actual intent to defraud. He bases this claim primarily on a statement allegedly

made by a vice president of Mack in June 2014 threatening American Residential that if it did

not renegotiate a significant contract, Mack would dissipate its assets to prevent American

Residential from collecting from Mack. In Count 3, the trustee seeks to recover approximately

$38,000 in payments to Capital One as preferences under § 547 of the Bankruptcy Code. Capital

One is not seeking dismissal of the preference claim against it.

       Regarding the actual fraud claim in Count 2, the amended complaint alleges as follows.

Mack’s primary business was “flipping houses” - buying properties, improving them, and selling

or renting them. Amended Complaint ¶ 8. American Residential purchased hundreds of


                                                 3
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         13811:45:18
                                                             of 158 PageID
                                                                       Desc#:153
                                                                            Main
                          Document        Page 4 of 24



properties from Mack, which then leased the properties back from American Residential under a

Master Lease Agreement (“Agreement”) and sublet them to tenants. In the summer of 2014,

Mack began to claim that it could not meet its obligations under the Agreement and sought to

renegotiate it. When American Residential resisted, Erik Workman, Mack’s Vice President of

Sales and Marketing, told Christopher Byce, formerly Senior Vice President of Investments of

American Residential’s prior parent company, that “the Debtor would transfer its assets to

related entities for nothing in return to hinder American Residential’s ability to exercise its legal

remedies as a creditor.” Amended Complaint, ¶ 32. By September 2014, Mack had stopped

making payments under the Agreement. Amended Complaint ¶ 36. In December 2014, Mack

sent American Residential a proposed revised contract that Mack said was, essentially, not

negotiable. Amended Complaint ¶ 30. American Residential refused to change the Agreement.

       Even before Workman made his threat about dissipating assets, Mack began to “prepare

for a possible breakdown in the business relationship.” Amended Complaint ¶ 41. “In the

months leading up to and during the negotiations with American Residential, the debtor had

already begun dissipating its assets.” ¶ 42. Before 2013, the McClellands, who own Mack and

many related entities, ran almost the entire real estate business in Mack’s name. Amended

Complaint ¶ 43. In 2013, the McClellands began to “create new entities and to divert business

opportunities and assets from the Debtor to those entities.” Amended Complaint ¶ 44. They

created at least 15 new entities in 2013, at least four new entities in 2014, at least six new entities

in 2015, and at least two new entities in 2016. Amended Complaint ¶ 45. Mack owned five of

these entities: Mack Industries II LLC, Mack Industries III LLC, Mack Industries IV LLC,

Mack Industries V LLC, and Mack Industries VI LLC. Amended Complaint ¶ 46. All the other


                                                   4
     Case
     Case:19-00372
           1:20-cv-06990
                     DocDocument
                         47 Filed #:
                                  11/16/20
                                     2 Filed: 11/25/20
                                               Entered Page
                                                       11/16/20
                                                            13911:45:18
                                                                of 158 PageID
                                                                          Desc#:154
                                                                               Main
                             Document        Page 5 of 24



new entities were owned by James K McClelland, James H. McClelland (James K. McClelland’s

son), or both. Amended Complaint ¶ 47.

         Although Mack owned some real estate after 2013, “the vast majority of real estate

acquired for flipping was acquired by the new entities.” Amended Complaint ¶ 49. Mack also

transferred real estate from itself to the new entities. Amended Complaint ¶¶ 49, 50. The

McClellands thereby reduced the assets “that the debtor had that could be collected by American

Residential.” Amended Complaint ¶ 50. Mack also “drew down” on its own assets to benefit

the other entities. Amended Complaint ¶ 51. It paid contractors to work on and improve real

property owned by the other entities, and paid bank loans incurred by the other entities.

Complaint ¶52. The McClellands also “extracted” at least $10.7 million in cash from Mack and

other entities. Amended Complaint ¶ 54. Mack concealed its dissipation from American

Residential. After June 2014, it failed to provide American Residential with Quarterly

Statements required under the Agreement detailing its income. Amended Complaint ¶¶ 56, 57.

American Residential tried to take over its own properties in 2016 but Mack refused to provide

information about the subtenants. Amended Complaint ¶ 60. In March 2016, American

Residential sued Mack and related entities in state court. Amended Complaint ¶ 39.



2.       Constructive Fraud

         Capital One argues that the fraudulent transfer claim based on constructive fraud in

Count 1 must be dismissed because the trustee has failed to allege an essential element of his

claim: that Mack did not receive reasonably equivalent value for the payments to Capital One.

It asserts, and the trustee does not contest, that the complaint and attachments show that Capital


                                                 5
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         14011:45:18
                                                             of 158 PageID
                                                                       Desc#:155
                                                                            Main
                          Document        Page 6 of 24



One provided credit to Mack and Mack’s payments were on account of that antecedent debt.

Capital One therefore contends that Mack received reasonably equivalent value as a matter of

law for the debt repayments. It argues that what Mack chose to do with the goods it purchased

from Menards with the credit provided by Capital One does not matter. The trustee responds

that Mack did not receive any value because Mack used the goods it purchased with the credit

provided by Capital One to increase the value of properties that Mack did not own. Capital One

is correct. Mack received reasonably equivalent value for each payment to Capital One.

       The trustee brings his constructive fraud claim under the Illinois Uniform Fraudulent

Transfer Act, 740 ILCS 160/5(a)(2), 6(a), and 8(a), via § 544(b)(1) of the Bankruptcy Code, as

well as under § 548(a)(1)(B) of the Bankruptcy Code. A plaintiff seeking to avoid a fraudulent

transfer based on constructive fraud under § 548(a)(1)(B) must plead and prove the following:

(1) a transfer of the debtor's property or interest; (2) made within two years before the date the

bankruptcy petition was filed; (3) for which the debtor received less than a reasonably equivalent

value in return; and (4) that the debtor (a) was insolvent on the date of the transfer or became

insolvent as a result, (b) engaged in business or a transaction as a result of which the debtor’s

remaining capital was unreasonably small, or (c) intended to incur, or should have known he

would incur, debts he would be unable to pay. KHI Liquidation Trust v. C. Goshy Enterprises,

Inc. (In re Kimball Hill, Inc.), No. 10-ap-998, 2012 WL 5880657, at *5 (Bankr. N.D. Ill. Nov.

19, 2012); Cox v. Grube (In re Grube), No. 09-ap-8111, 2012 WL 3263905, at *4 (Bankr. C.D.

Ill. Aug. 9, 2012); Martino v. Edison Worldwide Capital (In re Randy), 189 B.R. 425, 440

(Bankr. N.D. Ill. 1995). Under the IUFTA, the elements are the same but the statute of

limitations is four years. 740 ILCS 160/5, 160/10; Reinbold v. Morton Community Bank (In re


                                                  6
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         14111:45:18
                                                             of 158 PageID
                                                                       Desc#:156
                                                                            Main
                          Document        Page 7 of 24



Mid-Illini Hardwoods, LLC), 576 B.R. 598, 604 (Bankr. C.D. Ill 2017); see Zimmerman v.

Paulsen, 524 F. Supp. 2d 1077, 1080 (N.D. Ill. 2007).



                -Reasonably Equivalent Value

        The standard for reasonably equivalent value is the same under Illinois law and § 548(a).

Baldi v. Samuel Son & Co, Ltd., 548 F.3d 579, 580 (7th Cir. 2008); Creditor’s Comm. of Jumer’s

Castle Lodge, Inc. v. Jumer (In re Jumer’s Castle Lodge Inc.), 472 F.3d 943, 947 (7th Cir. 2007)

(“Because the IUFTA is a uniform act, we may look to cases decided under 11 U.S.C. § 548, as

well as cases interpreting other states’ versions of the [UFTA], to determine the meaning of the

phrase ‘reasonably equivalent value.’”).

        Determining whether a debtor received reasonably equivalent value for the transfer

involves a three-part inquiry: (1) did the debtor receive some value, (2) was the value received

in exchange for the transfer by the debtor, and (3) did the value received by the debtor have a

reasonable equivalence to what the debtor transferred. Mid-Illini Hardwoods, 576 B.R. at 604.

Here, the trustee does not dispute that Mack incurred debt by charging purchases on its Capital

One credit card and that the debt was decreased by the amount paid to Capital One so the second

and third inquiries are not disputed. The parties contest whether the facts alleged can establish

that Mack received value from paying its credit card debt when it used the goods purchased with

the credit card to improve properties owned by third parties.

        The focus of the inquiry regarding reasonably equivalent value “must be on the specific

transaction the trustee seeks to avoid, i.e., the quid pro quo exchange between the debtor and the

transferee, rather than an analysis of the transaction’s overall value to a debtor as it relates to the


                                                   7
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         14211:45:18
                                                             of 158 PageID
                                                                       Desc#:157
                                                                            Main
                          Document        Page 8 of 24



welfare of the debtor’s business.” Balaber-Strauss v. Sixty-Fve Brokers (In re Churchill Mort.

Inv. Corp.), 256 B.R. 664, 678 (Bankr. S.D.N.Y. 2000). Courts seek to ensure that there is an

exchange of property that is a fair equivalent and “not disproportionately small as compared with

the value of the property or obligation obtained.” Id. Courts examine “the objective value of the

goods and services provided rather than the impact the goods and services had on the bankrupt

enterprise.” Trauner v Delta Air Lines, Inc. (In re Think Retail Solutions, LLC), No. 17-ap-5078,

2019 WL 2912717 at *16 (Bankr. N.D. Ga. 2019) (quoting Orlick v. Kozyak (In re Financial

Federated Title & Trust, Inc.), 872 F.3d 1235, 1248 (11th Cir. 2017) and Merrill v. Allen (In re

Universal Clearing House Co., 60 B.R. 985, 998-99 (D. Utah 1986)); PSN Liquidating Trust v.

Intelsat Corp (In re PSN USA, Inc.), 615 F. App’x 925, 932 (11th Cir. 2015 (the debtor may

receive value even if the transfer increases its insolvency). “[U]nder § 548, in assessing the

“value” of property, goods or services provided directly to the debtor, the question is not whether

the debtor subjectively benefitted from the property it received; the operative question is whether

the property, goods, or serviced provided had objective value.” McHenry v. Dillworth (In re

Caribbean Fuels Am., Inc.), 688 F. App’x 890, 894-95 (11th Cir. 2017).

       Courts determine the objective value as of the date of the transfers, not on a post-transfer

basis that considers whether the purchase was wise or impacted the financial picture of the

debtor. Think Retail, 2019 WL 2912717 at *16. See also Kipperman v. Onex Corp., 411 B.R.

805, 837 (N.D. Ga. 2009) (“Courts will not look with hindsight at a transaction because such an

approach could transform fraudulent conveyance law into an insurance policy for creditors.”).

This is true even when the transaction in question harmed creditors and diminished the debtor’s

bankruptcy estate. As the Churchill court noted, debtors often engage in “improvident purchases


                                                 8
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         14311:45:18
                                                             of 158 PageID
                                                                       Desc#:158
                                                                            Main
                          Document        Page 9 of 24



or expenditures which have a detrimental effect on creditors and may even be a precipitating

cause of bankruptcy.” Id. at 681. “The fact that transactions may ‘exacerbate the harm to

creditors and diminish the debtor’s estate’ from an overall perspective does not mean that the

debtor received less than reasonably equivalent value in respect of each particular transaction.”

Id.

       In Churchill, a trustee sought to avoid transfers made to various brokers who originated

mortgages and solicited investors in a debtor that was operating a ponzi scheme. The trustee

alleged that the payments to the brokers were avoidable as fraudulent transfers based on actual

and constructive fraud because the business generated by the brokers clothed the debtor’s

fraudulent enterprise in an aura of respectability and enabled the corrupt management to

continue its scheme. The court held that each transaction must be evaluated based solely on the

value given and received by the debtor. The debtor paid a reasonable amount for the services it

received so the court concluded that the debtor received reasonably equivalent value without

considering how the services enabled the debtor to carry out its fraud.

        The analysis regarding reasonably equivalent value does not change when a third party

benefits from the transfer. In Think Retail, 2019 WL 2912717, the court held that a debtor

received reasonably equivalent value from an airline when the debtor’s principal purchased

airline tickets for her personal use and the personal use of others. The debtor got reasonably

equivalent value for the airline tickets because it controlled all the rights it purchased from the

airline. These rights included the right to a seat on a flight, the right to designate the name of the

passenger for the ticket, the right to cancel the flight, and the right to modify the scheduled travel

date and destination. The use of those rights by third parties did not negate the objective value


                                                  9
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         14411:45:18
                                                             of 158 PageID
                                                                       Desc#:159
                                                                            Main
                         Document        Page 10 of 24



given by the airline to the debtor.

       In fact, even when a debtor pays the debt of another party, it may nevertheless receive

reasonably equivalent value. Though the general rule is that a debtor does not receive

reasonably equivalent value by paying the debt of a third party, courts still examine the facts and

circumstances to determine whether the debtor indirectly got reasonably equivalent value, such

as through multi-party transactions. Mid-Illini Hardwoods, 576 B.R. at 607.



               -Value - Repaying an Antecedent Debt

       This court has previously concluded in similar adversary proceedings that Mack received

reasonably equivalent value from vendors who provided goods and services to Mack no matter

what Mack chose to do with those goods and services. Peterson v. Ferguson Enterprises, Inc.(In

re Mack Industries, Ltd.), No. 19-ap-436 (Bankr. N.D. Ill. Nov. 10, 2020); Peterson v. TTS

Granite, Inc. (In re Mack Industries, Ltd.), No. 19-ap-522 (Bankr. N.D. Ill. Nov. 10, 2019).

Here, Capital One’s argument is even stronger than that of vendors of goods and services. A

debtor always receives reasonably equivalent value when it repays its own antecedent debt. That

is exactly what Mack did with each payment listed in Exhibit A to the amended complaint.

               Section 548(d) provides that repayment of an antecedent debt is “value” for

purposes of § 548, including for determining reasonably equivalent value in § 548(a). It states

that “value” means “satisfaction ... of a present or antecedent debt of the debtor.” 11 U.S.C. §

548(d)(2)(A). Many courts have held that a reduction in debt owed by a debtor is reasonably

equivalent value. As the Seventh Circuit explained in B.E.L.T., Inc. v. Wachovia Corp., 403

F.3d 474,477-78 (7th Cir. 2005), “repayment of an antecedent loan comes within the ‘reasonably


                                                10
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         14511:45:18
                                                             of 158 PageID
                                                                       Desc#:160
                                                                            Main
                         Document        Page 11 of 24



equivalent value’ rule - which is just another way of saying that preferential transfers differ from

fraudulent conveyances.” Similarly, the Second Circuit affirmed the dismissal of a complaint

alleging a constructively fraudulent transfer when the debtor repaid a loan when the lender was

aware that insiders were looting the debtor, which had obtained new loans to repay the loan in

question. Sharp Int’l Corp. v. State Street Bank and Trust Co.(In re Sharp Int’l Corp.), 403 F.3d

43, 53-56 (2nd Cir. 2005). The Sixth Circuit reached the same conclusion, stating that

“[t]ypically, a dollar-for-dollar reduction in debt constitutes - as a matter of law - reasonably

equivalent value for purposes of the fraudulent-transfer statutes.” Southeast Waffles, LLC v. U.S.

Dept. of Treasury (In re Southeast Waffles, LLC), 702 F.3d 850, 857 (6th Cir. 2012). See also

Cox v. Nostaw, Inc (In re Central Ill. Energy Coop.), 521 B.R. 868, 873 (Bankr. C.D. Ill. 2014)

(“a debtor’s transfer of funds in satisfaction of its own debt is not constructively fraudulent”);

Official Comm. of Unsecured Creditors v. BNP Paribas (In re Propex Inc.), 415 B.R. 321, 324

(Bankr. E.D. Tenn. 2009) (finding reasonably equivalent value as a matter of law under the

Bankruptcy Code and UFTA when the debtor received a dollar-for-dollar reduction in debt in

exchange for its $20 million payment).

       The trustee argues that this principle does not apply here because Mack fraudulently

incurred the obligation it was repaying. He contends that all the cases relied on by Capital One

involved underlying debt that was not “at issue.” The trustee presumably means that no one in

those cases questioned whether the underlying debt that was repaid was incurred for the benefit

of the debtor. The trustee contends that the debt to Capital One was fraudulently incurred

because Mack used what it purchased at Menards with credit from Capital One to improve

properties owned by others. This argument has no merit for two reasons.


                                                 11
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         14611:45:18
                                                             of 158 PageID
                                                                       Desc#:161
                                                                            Main
                         Document        Page 12 of 24



               -Fraudulent Intent Not Relevant

       First, as the B.E.L.T. court held, repayment of an antecedent debt provides reasonably

equivalent value as a matter of law for purposes of constructive fraud. It makes no difference

whether the debtor incurred the debt to benefit another. See also Brandt v. KLC Financial, Inc.

(In re Equipment Acquisition Resources, Inc.), 481 B.R. 422, 428 n.4 (Bankr. N.D. Ill. 2012)

(explaining the difference between constructive fraud and actual fraud, noting that the

transferor’s intent is irrelevant to a constructively fraudulent transfer). The three cases cited by

the trustee do not hold otherwise. All three involved a debtor guaranteeing the debt of another

entity. Liebowitz v. Parkway Bank and Trust Co. (In re Image Worldwide, Ltd.), 139 F.3d 574

(7th Cir. 1998) (the court noted that intercorporate guarantees can benefit the guaranteeing

corporation but concluded that the debtor in that case did not receive reasonably equivalent value

for its guarantee of a related entity’s debt); Tourtellot v. Huntington Nat. Bank (In re Renegade

Holdings, Inc.), 457 B.R. 441 (Bankr. N.D.N.C. 2011) (a debtor did not receive reasonably

equivalent value when it guaranteed the debt of a related entity); In re Doctor’s Hospital of Hyde

Park v. Desnick (In re Doctor’s Hospital), 360 B.R. 787 (Bankr. N.D. Ill. 2007), aff’d, 406 B.R.

299 (N.D. Ill. 2009), vacated on other grounds sub nom. Paloian v. LaSalle Bank, N.A., 619 F.3d

688 (7th Cir. (2010) (same). See also Hackeling v. Charter Financial, Inc. (In re Luis Electrical

Contracting Corp.), 149 B.R. 751, 758-59 (lender provided reasonably equivalent value for loan

repayment even though loan proceeds went to a third party for leases of equipment that did not

exist). None of the cases cited by the trustee involved a debtor paying down its own debt.

       Here, the trustee does not allege that Mack guaranteed or otherwise took on the debt of

another. Instead, he alleges that Mack opened the account with Capital One and used the credit


                                                 12
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         14711:45:18
                                                             of 158 PageID
                                                                       Desc#:162
                                                                            Main
                         Document        Page 13 of 24



provided to pay for purchases it made from Menards. Amended Complaint ¶¶ 15, 16. The debt

to Capital One was solely Mack’s. Mack received the credit to purchase whatever it chose, it

alone owned the goods it purchased, and it alone owed the money to Capital One. The reduction

in the balance owed to Capital One provided reasonably equivalent value to Mack as a matter of

law no matter what Mack’s intent.



               -Menards Provided Value

       Second, the trustee’s argument fails because the premise underlying his claim - that the

purchases from Menards provided no value to Mack - is mistaken. As this court recently

concluded in TTS Granite and Ferguson, when an entity provided goods and services to Mack in

exchange for payment of a reasonable price, Mack received reasonably equivalent value no

matter what Mack then chose to do with the goods and services it purchased. Here, Mack

received reasonably equivalent value for the goods it purchased from Menards.

       As discussed above, to determine whether Mack got reasonably equivalent value, the

court must examine only the specific transactions at issue, not Mack’s overall financial condition

or any fraudulent scheme that Mack’s management might have been perpetrating. Here,

Menards provided real value to Mack. Mack ordered building supplies, paid for them using

credit from Capital One, and became the sole owner of supplies. The purchases underlying the

credit transactions with Capital One involved a simple quid quo pro - goods exchanged for

payment. Like the airline tickets purchased in Think Retail, Mack got what it paid for in each

transaction: building supplies that it could use any way it chose. The fact that Mack may have

used the supplies it owned to benefit others or that Mack may have been engaging in an overall


                                               13
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         14811:45:18
                                                             of 158 PageID
                                                                       Desc#:163
                                                                            Main
                         Document        Page 14 of 24



scheme to rid itself of assets does not diminish the value Menards provided to Mack.

       The trustee has failed to cite a single case in which an arms-length transaction between a

debtor and a vendor was avoided as constructively fraudulent based on what the debtor chose to

do with those goods and services. The trustee cites only an unpublished order in Krudy v. Chase

Bank USA, N.A. (In re Rainmaker Group, Inc.), No. 12-ap-50104, 2013 Bankr. LEXIS 1483

(Bankr. S.D. Ind. April 9, 2013). In Krudy, a chapter 7 trustee filed a “bare-bones” complaint

alleging a fraudulent transfer claim against a corporate debtor’s principals who had incurred

corporate debt for personal purchases. The court concluded that the trustee must be pursuing a

constructive fraud claim under Indiana law and that he sufficiently pled the element of lack of

reasonably equivalent value. The court stated that “[f]raudulent transfer statutes exist to undo

the damage done by bad-acting corporate principals who use the corporate credit card to incur

personal debt and use corporate funds to pay for it.” Id. at *7. The court cited no authority for

this statement. It is both unsupported and incorrect. As explained above and in myriad cases,

the purpose of constructive fraudulent conveyance law is to ensure there was a quid pro quo for

what the debtor gave. The decision also is directly contrary to binding Seventh Circuit authority,

discussed above, recognizing that repayment of a loan gives reasonably equivalent value for

purposes of constructive fraudulent transfer law. The Krudy order has no persuasive value.

       Fraudulent conveyance law is grounded in equity and is designed to enable a trustee or

creditors to avoid a transfer when the transferee received more from the debtor than the debtor

received from the transferee. Churchill, 256 B.R. at 682 (Bankr. S.D.N.Y. 2000). It is not

designed to turn every vendor into an insurer to creditors against corporate malfeasance. If the

trustee could prevail on his constructive fraudulent transfer claim in this case, every party who


                                                14
     Case
     Case:19-00372
           1:20-cv-06990
                     DocDocument
                         47 Filed #:
                                  11/16/20
                                     2 Filed: 11/25/20
                                               Entered Page
                                                       11/16/20
                                                            14911:45:18
                                                                of 158 PageID
                                                                          Desc#:164
                                                                               Main
                            Document        Page 15 of 24



provides credit or sells goods could become in effect a guarantor of the debts of all purchasers

who make inappropriate use of the goods purchased. That is not the law, nor should it be. Here,

Mack received credit and the balance it owed was reduced with each payment to Capital One. It

also got the supplies from Menards that it paid for. It received reasonably equivalent value from

every view of the transactions.

         The trustee has not pled facts that support the essential element of lack of reasonably

equivalent value. Nor will the trustee be able to amend to fix this defect; the premise of his

claim is faulty. His claim in Count 1 based on constructive fraud will be dismissed with

prejudice.



3.       Actual Fraud

         Capital One also seeks dismissal of the fraudulent transfer claim based on actual fraud in

Count 2 of the amended complaint. It argues that the trustee failed to allege a plausible claim

with the particularity required by Rule 9(b).

         The following standards apply to a motion to dismiss a fraud claim. Rule 8(a) of the

Federal Rules of Civil Procedure requires a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); Fed. R. Bankr. P. 8. A complaint must

clear “two easy-to-clear hurdles” to satisfy Rule 8(a). E.E.O.C. v. Concentra Health Servs., 496

F.3d 773, 776 (7th Cir. 2007). First, the complaint must contain enough information to give the

defendant “fair notice” of the claim. Reger Dev’t. LLC v. Nat’l City Bank, 592 F.3d 759, 764

(7th Cir. 2019). The complaint need not make detailed factual allegations but there must be at

least some facts supporting each element of the claim. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129


                                                 15
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         15011:45:18
                                                             of 158 PageID
                                                                       Desc#:165
                                                                            Main
                         Document        Page 16 of 24



S.Ct. 1937, 1949-50 (2009). Second, the complaint must plausibly suggest that the plaintiff has

a right to relief, raising that right above the speculative level. Concentra, 496 F.3d at 776.

Satisfying this standard requires “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation . . . . A pleading that offers . . . a formulaic recitation of the elements of a cause of

action will not do.” Id. Put another way, “[t]hreadbare recitals of elements of cause of action,

supported by mere conclusory statements, do not suffice.” Id. Plaintiffs may not “merely parrot

the statutory language of the claims they are pleading . . . rather than providing some specific

facts to ground those legal claims . . . .” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).

       When alleging fraud, however, Rule 9(b) requires more. A plaintiff must “state with

particularity the circumstances constituting fraud . . . .” Fed. R. Civ. P. 9(b); Fed. R. Bankr. P.

7009. Particularity means “the who, what, when, where and how: the first paragraph of any

newspaper story.” Katz v. Household Int’l, Inc., 91 F.3d 1036, 1040 (7th Cir. 1996). The

particularity standard is “somewhat relaxed” for a bankruptcy trustee because he may lack

information that the debtor would have. See, e.g., In re Grube, 500 B.R. 764, 776 (Bankr. C.D.

Ill. 2013); Marwil v. Oncale (In re Life Fund 5.1 LLC), No. 10-42, 2010 WL 2650024 (Bankr.

N.D. Ill. June 30, 2010). Nevertheless, the trustee must still comply with the “who, what, when,

where and how test” of particularity. Life Fund 5.1, 2010 WL 2650024 (fraudulent transfer

claims filed by a trustee were dismissed for failure to plead the precise amount of the transfer,

the date of the transfer, and the debtor from whose account the money was transferred).

        Fraudulent intent may be shown through direct evidence or circumstantial evidence,

often referred to as “badges of fraud.” As explained in Frierdich v Mottaz, “[d]irect proof of

actual intent to defraud is not required—indeed, it would be hard to come by—and a trustee can


                                                  16
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         15111:45:18
                                                             of 158 PageID
                                                                       Desc#:166
                                                                            Main
                         Document        Page 17 of 24



prove actual intent by circumstantial evidence.” 294 F.3d 864, 869-70 (7th Cir. 2002). Courts

often look to “badges of fraud” as circumstantial evidence. Id. These “badges” include:

whether the debtor retained possession or control of the property after the transfer, whether the

transferee shared a familial or other close relationship with the debtor, whether the debtor

received consideration for the transfer, whether the transfer was disclosed or concealed, whether

the debtor made the transfer before or after being threatened with suit by creditors, whether the

transfer involved substantially all of the debtor's assets, whether the debtor absconded, and

whether the debtor was or became solvent at the time of the transfer. Id.

       Capital One argues that the trustee’s actual fraud claim does not pass muster under these

standards. It contends that the amended complaint contains only conclusory allegations about a

fraudulent scheme to deplete Mack’s assets and that there are no allegations connecting that

general scheme to the transactions with Capital One. The trustee responds that he has not only

alleged badges of fraud that provide circumstantial evidence of actual fraud, he has alleged an

“actual admission” of Mack’s fraudulent intent through the statement of Workman to Byce.

       The trustee has stated a claim for actual fraud with particularity, but just barely. The

lynchpin of his claim is the alleged threat by Workman to Byce that if American Residential did

not renegotiate the Agreement, Mack “would transfer its assets to related entities for nothing in

return to hinder American Residential’s ability to exercise its legal remedies as a creditor or

otherwise.” Amended Complaint ¶ 32. The trustee has provided enough of the who, what, and

when for this alleged statement to satisfy Rule 9(b).1


       1
        The trustee also alleges another threat that Workman made to Byce - that Mack’s
“special relationships with local authorities in Cook County and surrounding areas would
prevent American Residential from exercising management and control over its properties.”

                                                 17
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         15211:45:18
                                                             of 158 PageID
                                                                       Desc#:167
                                                                            Main
                         Document        Page 18 of 24



       Capital One argues in reply that Workman’s alleged threat does not match the trustee’s

allegations. Workman said that Mack would transfer its assets to related entities. Here, the

payments were for legitimate credit card debt owed by Mack. Though the trustee did not have

an opportunity to respond to this argument, he would undoubtedly say that Mack’s purchase of

goods that ultimately benefitted a different company is close enough to what Workman

threatened to support his claim. The court agrees, but only because it must make all reasonable

inferences in favor of the trustee.

       Capital One also contends that this one alleged threat is insufficient to justify a fraud

claim for many thousands of ordinary uses of the Capital One credit card. But the trustee

supported his allegation about the Workman threat with various other allegations regarding the

scheme to defraud. These allegations, described in more detail above, include that (1) the

McClellands began creating many new entities to conduct the kind of business Mack had

previously conducted, (2) they transferred real property owned by Mack to these new entities for

no consideration, (3) Mack “drew down” on its own assets to benefit the other entities, (4) Mack

paid contractors to do work on properties owned by the other entities, (5) Mack paid the loans of

other entities, (6) Mack concealed all of these actions from American Residential by failing to

provide the quarterly income statements required under the Agreement, and (7) the McClellands

“extracted” at least $10.7 million in cash from Mack and the other entities.




Amended Complaint ¶ 33. This alleged threat does not support the trustee’s claim of actual
fraud. First, it is not plausible that any owner of hundreds of properties would take this threat
seriously. If anything, the implausibility of this alleged threat undermines the trustee’s position
that the other threat by Workman - that the Mack’s assets would be gutted - should be taken
seriously. Second, this threat does not fit the trustee’s theory that Mack intended to defraud by
depleting its assets in any event.

                                                 18
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         15311:45:18
                                                             of 158 PageID
                                                                       Desc#:168
                                                                            Main
                         Document        Page 19 of 24



       Some of these allegations could fall within the various badges of fraud discussed above. 2

None is made with any particularity or specifically connects the credit transactions with Capital

One to the allegedly fraudulent scheme. But taken together, assuming they are true and making

all reasonable inferences from them in favor of the trustee, the allegations in the amended

complaint are just enough to allege a plausible claim for actual fraud with sufficient particularity

to survive a motion to dismiss.

       Capital One also points to various weaknesses and contradictions in the trustee’s

allegations that it contends undermine the plausibility of the claim. For example, up to half of

the transactions described in Attachment B to the amended complaint occurred before the

Workman threat in June 2014. The transactions go back to December 2012, when Mack’s

relationship with American Residential had just begun so Mack presumably had no fraudulent

intent. And nothing in the complaint or the attachments distinguishes pre-threat transactions

from post-threat transactions. The trustee has alleged, however, that the efforts to deplete assets

began before the Workman threat. The court must assume this is true and make all reasonable

inferences in favor of the trustee. The court need not make the unreasonable inference that Mack

had fraudulent intent in December 2012, when it entered into its agreement with American

Residential. It can reasonably be inferred, however, that Mack started acting with fraudulent

intent at some point before or in June 2014. The court need not determine when that happened to

conclude that the trustee stated a claim for at least some of the transactions alleged in the

amended complaint.


       2
        The allegations about the creation of new entities to hold newly purchased properties
does not necessarily demonstrate a fraudulent intent, since the use of separate entities to hold
different real properties is a widespread, legitimate business practice.

                                                 19
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         15411:45:18
                                                             of 158 PageID
                                                                       Desc#:169
                                                                            Main
                         Document        Page 20 of 24



       Capital One also contends that the $700,000 of the transactions for supplies that were

allegedly used in properties owned by American Residential further undercut the trustee’s theory

that Mack was trying to defraud American Residential. This is true. Yet the court must make

inferences in favor of the trustee and concludes that there is enough to allege a plausible claim

based on actual fraudulent intent despite the obvious contradictions in the facts alleged.

       Finally, Capital One argues, in effect, that it is not possible to state a claim for fraudulent

transfer based on actual fraud to recover the repayment of antecedent debt unless the payments

were made as part of a Ponzi scheme or to a corporate insider. It cites the B.E.L.T. decision, in

which the court stated that it was unaware of any case from Illinois or any other state that

concludes that a repayment of a debt to a third party was made with actual intent to defraud. 403

F.3d at 478. The trustee responds with the same argument he made regarding the constructive

fraud claim: that there was no contention in B.E.L.T or the other cases cited by Capital One that

the repaid debt itself was incurred with actual fraudulent intent. This is true, and while it makes

no difference for a constructive fraud claim, it does matter for a claim based on actual fraud.

The B.E.L.T. court stated that it found no cases concluding that a debt repayment was a

fraudulent transfer based on actual fraud but it did not eliminate the possibility of such a claim

being potentially valid. Instead, it analyzed the factual allegations in the complaint to determine

if they stated a claim based on actual fraud. Id. The court concluded that the plaintiff failed to

allege facts supporting any badges of fraud so it affirmed the district court’s dismissal of the

actual fraud claim. But the B.E.L.T. court’s analysis recognized that it may be possible to state a

fraudulent transfer claim based on actual intent to defraud even if the defendant provided value

to the debtor by reducing debt. See Brandt v. KLC Fin., Inc. (In re Equip. Acquisition Res., Inc.),


                                                 20
     Case
     Case:19-00372
           1:20-cv-06990
                     DocDocument
                         47 Filed #:
                                  11/16/20
                                     2 Filed: 11/25/20
                                               Entered Page
                                                       11/16/20
                                                            15511:45:18
                                                                of 158 PageID
                                                                          Desc#:170
                                                                               Main
                            Document        Page 21 of 24



481 B.R. 422, 427 (Bankr. N.D. Ill. 2012) (explaining the differences between fraudulent

transfer claims based on actual fraud versus constructive fraud).

         The facts alleged in the amended complaint are not compelling but they are just sufficient

for the trustee to proceed with his claim based on actual fraud. The motion to dismiss the claim

in Count 2 against Capital One will be denied.



4.       Affirmative Defense - For Value in Good Faith

         Capital One also argues that both of the fraudulent transfer claims against it should be

dismissed because the allegations in the amended complaint establish Capital One’s affirmative

defense that it gave value in good faith to Mack. Section 548(c) provides that a trustee cannot

recover transfers that may otherwise be constructively or actually fraudulent if they were

received “for value and in good faith.” 11 U.S.C. § 548(c). Illinois law provides a similar

defense under the IUFTA. 740 ILCS 160/9(a). As discussed above, § 548(d) provides that value

includes the satisfaction of an antecedent debt.

         Capital One is correct that the allegations of the complaint establish that it provided value

for purposes of this affirmative defense. The trustee acknowledges that the payments to Capital

One decreased Mack’s debt. Capital One argues that the factual allegations in the amended

complaint also demonstrate its good faith. It acknowledges that to establish a transferee’s good

faith, it must appear “that the circumstances surrounding the transfers at issue would not have

placed a reasonable person on inquiry notice of the alleged fraud.” Equip. Acquisition Res., 481

B.R. at 429. It contends that the factual circumstances alleged in the complaint “establish” that

nothing would have placed Capital One on notice of Mack’s alleged fraudulent scheme. It points


                                                   21
     Case
     Case:19-00372
           1:20-cv-06990
                     DocDocument
                         47 Filed #:
                                  11/16/20
                                     2 Filed: 11/25/20
                                               Entered Page
                                                       11/16/20
                                                            15611:45:18
                                                                of 158 PageID
                                                                          Desc#:171
                                                                               Main
                            Document        Page 22 of 24



to the factual allegations discussed above that undercut the trustee’s actual fraud claim, including

that Exhibit B shows 12,000 ordinary transactions over the course of more than four years with

no discernable change in transactions over time.

         It is true that the trustee has not even argued that Capital One did not take the payments

in good faith and the circumstances described in the amended complaint are consistent with

Capital One’s contention regarding good faith. Usually, however, the merits of an affirmative

defense cannot be decided on a motion to dismiss. A plaintiff need not preemptively plead facts

negating an affirmative defense. Xechem, Inc. v. Bristol-Myers Squibb Co., 372 F.3d 899, 901

(7th Cir. 2004); Equip. Acquisition Res., 481 B.R. at 429. While it is possible to plead oneself out

of court by pleading “all the ingredients of an impenetrable defense,” Xechem, 372 F.3d at 901,

the trustee has not gone quite that far here. Though the facts alleged in the amended complaint

support Capital One’s contention that the payments were received in good faith, the trustee has

not alleged enough specific facts to make it an “impenetrable defense.”

         Capital One is not entitled to dismissal of the fraudulent transfer claims based on its

affirmative defense that it took for value and in good faith.



5.       Claims Against Menards

         Capital One also argues that the trustee has not alleged any claims against Menards,

which is not a party to Capital One’s credit card agreement with Mack. Capital One contends

that the trustee’s allegations are focused solely on recovering the payments made to Capital One.

The transfers described in Exhibit A to the amended complaint that the trustee seeks to recover

were all made solely to Capital One. Menards is mentioned only in three places in the amended


                                                  22
  Case
  Case:19-00372
        1:20-cv-06990
                  DocDocument
                      47 Filed #:
                               11/16/20
                                  2 Filed: 11/25/20
                                            Entered Page
                                                    11/16/20
                                                         15711:45:18
                                                             of 158 PageID
                                                                       Desc#:172
                                                                            Main
                         Document        Page 23 of 24



complaint: (1) the first sentence, which states that Mack “transferred $3,297,257.44 to Capital

One N.A., Capital One Financial Corp, and Menard Inc. (collectively “Capital One”),” (2)

Paragraph 13, which states that Menard Inc. is a chain of home improvement stores, and (3)

Paragraph 14, which states: “[i]n partnership with Capital One N.A. and Capital One Financial

Corp., Menard offers a credit card for use in its stores.”

       Capital One is correct that the trustee has failed to allege any claims against Menards. As

Capital One argues, a plaintiff cannot simply lump defendants together in all the allegations of

the complaint. It must provide a factual basis to distinguish their conduct. See, e.g., Ôchre LLC

v. Rockwell Architecture Planning & Decisn, P.C., No. 12-cv-2837, 2012 WL 6082387, at *6

(S.D.N.Y. Dec. 3, 2012) (quoting Atuahene v. City of Hartford, 10 Fed. App’x 33, 34 (2d Cir.

2001)) (“Where a complaint names multiple defendants, that complaint must provide a plausible

factual basis to distinguish the conduct of each of the defendants”). The trustee has failed to do

this. There are no allegations of any transfers to Menards that the trustee seeks to recover. The

trustee includes all three defendants - the two Capital One entities and Menards - in his “Capital

One” defined term that he uses throughout the complaint as though they are the same or related

entities. They are not. Menards is a separate corporation that is not related to the Capital One

defendants. The trustee has alleged no factual or legal basis for holding Menards liable for the

payments from Mack to Capital One that he seeks to recover.

       The trustee responds that he has “provided what allegations he could” about Menards,

referring to the three times that Menards is mentioned in the amended complaint. He then argues

that “these events may be viewed as an integrated transaction.” Trustee Response, p. 15. But he

alleged no “events” and there are no allegations about “integrated transactions.” And the trustee


                                                 23
     Case
     Case:19-00372
           1:20-cv-06990
                     DocDocument
                         47 Filed #:
                                  11/16/20
                                     2 Filed: 11/25/20
                                               Entered Page
                                                       11/16/20
                                                            15811:45:18
                                                                of 158 PageID
                                                                          Desc#:173
                                                                               Main
                            Document        Page 24 of 24



cites no authority that recognizes such a theory in a fraudulent transfer claim. He cites only two

cases that have nothing to do with fraudulent transfer law.

         The trustee has not alleged any factual or legal basis for recovering from Menards. The

entire complaint against Menards will be dismissed.



6.       Conclusion

         The trustee has failed to state a claim in Count 1 against Capital One for fraudulent

transfer based on constructive fraud. The defects in the claim cannot be fixed through

amendment so it will be dismissed with prejudice.

         The motion to dismiss the claim in Count 2 against Capital One for fraudulent transfer

based on actual fraud will be denied.

         All three claims against Menards will be dismissed.



Dated: November 16, 2020




                                                 24
